Exhibit 10.1

CREDIT AGREEMENT

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of June 9, 2014, by and among NxStage Medical, Inc., a Delaware
corporation (“NxStage”), certain of its Domestic Subsidiaries listed on the
signature pages hereto or that become party hereto as Borrowers (the “Subsidiary
Borrowers”, and together with NxStage, collectively as the “Borrowers” and
individually as a “Borrower”), NxStage, as the Borrower Representative, the
other Persons party hereto that are designated as a “Credit Party”, General
Electric Capital Corporation, a Delaware corporation (in its individual
capacity, “GE Capital”), as Agent for the several financial institutions from
time to time party to this Agreement (collectively, the “Lenders” and
individually each a “Lender”) and for itself as a Lender (including as Swingline
Lender), and such Lenders.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested, and the Lenders have agreed to make
available to the Borrowers, a revolving credit facility (including a letter of
credit subfacility) upon and subject to the terms and conditions set forth in
this Agreement to (a) refinance Prior Indebtedness, (b) provide for working
capital, capital expenditures and other general corporate purposes of the
Borrowers and (c) fund certain fees and expenses associated with the funding of
the Loans;

WHEREAS, the Borrowers desire to secure all of their Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of their Property; and

WHEREAS, subject to the terms hereof, each Subsidiary of a Borrower is willing
to guaranty all of the Obligations of the Borrowers and to grant to Agent, for
the benefit of the Secured Parties, a security interest in and lien upon
substantially all of its Property.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I.

THE CREDITS

1.1 Amounts and Terms of Commitments.

(a) Reserved.

(b) The Revolving Credit.

(i) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Credit Parties contained herein, each
Revolving Lender severally and not jointly agrees to make Loans to the Borrowers
(each such Loan and each Incremental Revolving Loan, a “Revolving Loan”) from
time to time on any Business Day during the period from the Closing Date through
the Final Availability Date, in an aggregate amount not to exceed at any time
outstanding the amount set forth opposite such Lender’s name in Schedule 1.1(b)
under the heading “Revolving Loan Commitments” (such amount as the same may be
reduced or increased from time to time in accordance with this Agreement, being
referred to herein as such Lender’s “Revolving Loan Commitment”); provided,
however, that, after giving effect to any Borrowing of Revolving Loans, the
aggregate principal amount of all outstanding Revolving Loans shall not exceed
the Maximum Revolving Loan Balance. Subject to the other terms and conditions
hereof, amounts borrowed under this Section 1.1(b) may be repaid and reborrowed
from time to time. The “Maximum Revolving Loan Balance” from time to time will
be the lesser of:

(x) the Borrowing Base (as calculated pursuant to the Borrowing Base
Certificate) in effect from time to time, or

(y) the Aggregate Revolving Loan Commitment then in effect;

less, in either case, the sum of (x) the aggregate amount of Letter of Credit
Obligations plus (y) outstanding Swing Loans.

(ii) If at any time the then outstanding principal balance of Revolving Loans
exceeds the Maximum Revolving Loan Balance, then the Borrowers shall, subject to
Section 1.1(b)(iii), within one (1) Business Day thereof prepay (x) first,
outstanding Swingline Loans, (y) second, outstanding Revolving Loans, and
(z) and then cash collateralize outstanding Letters of Credit in an amount
sufficient to eliminate such excess in accordance herewith and in a manner
reasonably satisfactory to the L/C Issuers.

(iii) If the Borrower Representative requests that Revolving Lenders make, or
permit to remain outstanding, Revolving Loans in excess of the Borrowing Base
(less the sum of (x) the aggregate amount of Letter of Credit Obligations plus
(y) outstanding Swing Loans) (any such excess Revolving Loan is herein referred
to as an “Overadvance”), Agent may, in its sole discretion, elect to make, or
permit to remain outstanding such Overadvance; provided, however, that Agent may
not cause Revolving Lenders to make, or permit to remain outstanding,
(A) aggregate Revolving Loans in excess of the Aggregate Revolving Loan
Commitment (less the sum of (x) the aggregate amount of Letter of Credit
Obligations plus (y) outstanding Swing Loans) or (B) an Overadvance in an
aggregate amount in excess of 10% of the Aggregate

 

2



--------------------------------------------------------------------------------

Revolving Loan Commitment. Upon the consent of the Required Lenders, an
Overadvance in excess of 10% of the Aggregate Revolving Loan Commitment may be
made. No Overadvance shall remain outstanding for more than ninety
(90) consecutive days during any one hundred eighty (180) consecutive day
period. If an Overadvance is made, or permitted to remain outstanding, pursuant
to the preceding sentence, then all Revolving Lenders shall be bound to make, or
permit to remain outstanding, such Overadvance based upon their Commitment
Percentage of the Aggregate Revolving Loan Commitment in accordance with the
terms of this Agreement, regardless of whether the conditions to lending set
forth in Section 2.2 have been met. Furthermore, Required Lenders may
prospectively revoke Agent’s ability to make or permit Overadvances by written
notice to Agent. All Overadvances shall constitute Base Rate Loans and shall
bear interest at the Base Rate plus the Applicable Margin for Revolving Loans
and the default rate under Section 1.3(c).

(c) Letters of Credit.

(i) Conditions. On the terms and subject to the conditions contained herein,
Borrower Representative may request that one or more L/C Issuers Issue, and any
L/C Issuer so requested shall Issue, in accordance with such L/C Issuers’ usual
and customary business practices and for the account of the Borrowers or the
other Credit Parties, Letters of Credit (denominated in Dollars) from time to
time on any Business Day during the period from the Closing Date through the
earlier of (x) the Final Availability Date and (y) seven (7) days prior to the
date specified in clause (a) of the definition of Revolving Termination Date;
provided, however, that no L/C Issuer shall Issue any Letter of Credit upon the
occurrence of any of the following or, if after giving effect to such Issuance:

(A) (i) Availability would be less than zero or (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed $5,000,000 (the “L/C
Sublimit”);

(B) the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of Issuance thereof or (iii) is later
than seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that any Letter of Credit with
a term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (x) each Borrower and such L/C Issuer have the
option to prevent such renewal before the expiration of such term or any such
period and (y) neither such L/C Issuer nor any Borrower shall permit any such
renewal to extend such expiration date beyond the date set forth in clause
(iii) above; or

(C) (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) such Letter of Credit is requested to be Issued in a form
that is not reasonably acceptable to such L/C Issuer or (iii) such L/C Issuer
shall not have received, each in form and substance reasonably acceptable to it
and duly executed by the Borrowers or the Borrower Representative on their
behalf, the documents that such L/C Issuer generally uses in the Ordinary Course
of Business for the Issuance of letters of credit of the type of such Letter of
Credit (collectively, the “L/C Reimbursement Agreement”). To the extent the
terms of any L/C Reimbursement Agreement are materially inconsistent with, or
provide for material additional representations or covenants not included in,
the terms of this Agreement, the terms of this Agreement shall control.

 

3



--------------------------------------------------------------------------------

Furthermore, GE Capital or Silicon Valley Bank as an L/C Issuer may elect only
to Issue Letters of Credit in its own name and may only Issue Letters of Credit
to the extent permitted by Requirements of Law, and such Letters of Credit may
not be accepted by certain beneficiaries such as insurance companies. For each
Issuance, the applicable L/C Issuer may, but shall not be required to, determine
that, or take notice whether, the conditions precedent set forth in Section 2.2
have been satisfied or waived in connection with the Issuance of any Letter of
Credit; provided, however, that no Letter of Credit shall be Issued during the
period starting on the first Business Day after the receipt by such L/C Issuer
of notice from Agent or the Required Lenders that any condition precedent
contained in Section 2.2 is not satisfied and ending on the date all such
conditions are satisfied or duly waived.

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders (it being agreed that no Lender shall be
obligated to increase its Revolving Loan Commitments), or (z) the Letter of
Credit Obligations of such Non-Funding Lender or Impacted Lender have been
reallocated to other Revolving Lenders in a manner consistent with
Section 1.11(e)(ii).

(ii) Notice of Issuance. The Borrower Representative shall give the relevant L/C
Issuer and Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and Agent not later
than 2:00 p.m. on the third Business Day prior to the date of such requested
Issuance. Such notice shall be made in a writing or Electronic Transmission
substantially in the form of Exhibit 1.1(c) duly completed or in any other
written form acceptable to such L/C Issuer (each, an “L/C Request”).

(iii) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance reasonably satisfactory to Agent, each of the
following on the following dates: (A) (i) on or prior to any Issuance of any
Letter of Credit by such L/C Issuer, (ii) immediately after any drawing under
any such Letter of Credit or (iii) immediately after any payment (or failure to
pay when due) by any Borrower of any related L/C Reimbursement Obligation,
notice thereof, which shall contain a reasonably detailed description of such
Issuance, drawing or payment, and Agent shall provide copies of such notices to
each Revolving Lender reasonably promptly after receipt thereof; (B) upon the
request of Agent (or any Revolving Lender through Agent), copies of any Letter
of Credit Issued by such L/C Issuer and any related L/C Reimbursement Agreement
and such other documents and information as may reasonably be requested by
Agent; and (C) on the first Business Day of each calendar week, a schedule of
the Letters of Credit Issued by such L/C Issuer, in form and substance
reasonably satisfactory to Agent, setting forth the Letter of Credit Obligations
for such Letters of Credit outstanding on the last Business Day of the previous
calendar week.

 

4



--------------------------------------------------------------------------------

(iv) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Commitment Percentage of such Letter of Credit Obligations.

(v) Reimbursement Obligations of the Borrowers. Unless the Borrower
Representative has provided written notice to the Agent and the L/C Issuer of
the Borrowers’ intention to pay to the L/C Issuer of any Letter of Credit each
L/C Reimbursement Obligation owing with respect to such Letter of Credit with
interest thereon computed as set forth in clause (A) below from funds other than
a Borrowing pursuant hereto, and makes such payment, no later than the first
(1st) Business Day after the Borrower Representative and Agent receive notice
from such L/C Issuer that payment has been made under such Letter of Credit or
that such L/C Reimbursement Obligation is otherwise due (the “L/C Reimbursement
Date”) or any such payment by the Borrowers is rescinded or set aside for any
reason, the Borrowers shall be deemed to have made a request for Borrowing of
Revolving Loans that are Base Rate Loans pursuant to Section 1.5(a) in the
amount of such L/C Reimbursement Obligation (and, the Agent shall notify each
Revolving Lender of such request). Such L/C Reimbursement Obligation shall,
unless funded with a Revolving Loan pursuant to clause (vi) below, be payable on
demand by the Borrowers with interest thereon computed (A) from the date on
which such L/C Reimbursement Obligation arose to the L/C Reimbursement Date, at
the interest rate applicable during such period to Revolving Loans that are Base
Rate Loans and (B) thereafter until payment in full, at the interest rate
applicable during such period to past due Revolving Loans that are Base Rate
Loans.

(vi) Reimbursement Obligations of the Revolving Credit Lenders.

(1) Upon receipt of the notice described in clause (v) above from Agent, each
Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to Section 1.11(e)(ii)).

(2) By making any payments described in clause (1) above (other than during the
continuation of an Event of Default under Section 7.1(f) or 7.1(g)), such Lender
shall be deemed to have made a Revolving Loan to the Borrowers, which, upon
receipt thereof by Agent for the benefit of such L/C Issuer, the Borrowers shall
be deemed to have used in whole to repay such L/C Reimbursement Obligation. Any
such payment that is not deemed a Revolving Loan shall be deemed a funding by
such Lender of its participation in the applicable Letter of Credit and the
Letter of Credit Obligation in respect of the related L/C Reimbursement
Obligations. Such participation shall not otherwise be required to be funded.
Following receipt by any L/C Issuer of any payment from any Lender pursuant to
this clause (vi) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay to Agent, for the benefit of such
Lender, all amounts received by such L/C Issuer (or to the extent such amounts
shall have been received by Agent for the benefit of such L/C Issuer, Agent
shall promptly pay to such Lender all amounts received by Agent for the benefit
of such L/C Issuer) with respect to such portion.

 

5



--------------------------------------------------------------------------------

(vii) Obligations Absolute. The obligations of the Borrowers and the Revolving
Lenders pursuant to clauses (iv), (v) and (vi) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or
(iii) any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any Revolving Lender, (i) the failure of any condition precedent
set forth in Section 2.2 to be satisfied (each of which conditions precedent the
Revolving Lenders hereby irrevocably waive) or (ii) any adverse change in the
condition (financial or otherwise) of any Credit Party and (D) any other act or
omission to act or delay of any kind of Agent, any Lender or any other Person or
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this clause (vii), constitute a
legal or equitable discharge of any obligation of the Borrowers or any Revolving
Lender hereunder. No provision hereof shall be deemed to waive or limit the
Borrowers’ right to seek repayment of any payment of any L/C Reimbursement
Obligations from the L/C Issuer under the terms of the applicable L/C
Reimbursement Agreement, any Loan Document or applicable law or excuse any L/C
Issuer from claims which the Borrowers may assert against the L/C Issuer subject
to the terms of any Loan Documents, applicable L/C Reimbursement Agreement or
applicable law.

(d) Swing Loans.

(i) Availability. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, the Swingline Lender may, in its sole discretion, make Loans (each a
“Swing Loan”) available to the Borrowers under the Revolving Loan Commitments
from time to time on any Business Day during the period from the Closing Date
through the Final Availability Date in an aggregate principal amount at any time
outstanding not to exceed its Swingline Commitment; provided, however, that the
Swingline Lender may not make any Swing Loan (x) to the extent that after giving
effect to such Swing Loan, the aggregate principal amount of all Revolving Loans
would exceed the Maximum Revolving Loan Balance and (y) during the period
commencing on the first Business Day after it receives notice from Agent or the
Required Lenders that one or more of the conditions precedent contained in
Section 2.2 are not satisfied and ending when such conditions are satisfied or
duly waived. In connection with the making of any Swing Loan, the Swingline
Lender may but shall not be required to determine that, or take notice whether,
the conditions precedent set forth in Section 2.2 have been satisfied or waived.
Each Swing Loan shall be a Base Rate Loan and must be repaid as provided herein,
but in any event must be repaid in full on the Revolving Termination Date.
Within the limits set forth in the first sentence of this clause (i), amounts of
Swing Loans repaid may be reborrowed under this clause (i).

 

6



--------------------------------------------------------------------------------

(ii) Borrowing Procedures. In order to request a Swing Loan, the Borrower
Representative shall give to Agent a notice to be received not later than 2:00
p.m. on the day of the proposed Borrowing, which shall be made in a writing or
in an Electronic Transmission substantially in the form of Exhibit 1.1(d) or in
a writing in any other form acceptable to Agent duly completed (a “Swingline
Request”). In addition, if any Notice of Borrowing of Revolving Loans requests a
Borrowing of Base Rate Loans, the Swingline Lender may, notwithstanding anything
else to the contrary herein, make a Swing Loan to the Borrowers in an aggregate
amount not to exceed such proposed Borrowing, and the aggregate amount of the
corresponding proposed Borrowing shall be reduced accordingly by the principal
amount of such Swing Loan. Agent shall promptly notify the Swingline Lender of
the details of the requested Swing Loan. Upon receipt of such notice and subject
to the terms of this Agreement, the Swingline Lender may make a Swing Loan
available to the Borrowers by making the proceeds thereof available to Agent
and, in turn, Agent shall make such proceeds available to the Borrowers on the
date set forth in the relevant Swingline Request or Notice of Borrowing.

(iii) Refinancing Swing Loans.

(1) The Swingline Lender may at any time (and shall, no less frequently than
once each week) forward a demand to Agent (which Agent shall, upon receipt,
forward to each Revolving Lender) that each Revolving Lender pay to Agent, for
the account of the Swingline Lender, such Revolving Lender’s Commitment
Percentage of the outstanding Swing Loans (as such amount may be increased
pursuant to Section 1.11(e)(ii)).

(2) Each Revolving Lender shall pay the amount owing by it to Agent for the
account of the Swingline Lender on the Business Day following receipt of the
notice or demand therefor. Payments received by Agent after 1:00 p.m. may, in
Agent’s discretion, be deemed to be received on the next Business Day. Upon
receipt by Agent of such payment (other than during the continuation of any
Event of Default under Section 7.1(f) or 7.1(g)), such Revolving Lender shall be
deemed to have made a Revolving Loan to the Borrowers, which, upon receipt of
such payment by the Swingline Lender from Agent, the Borrowers shall be deemed
to have used in whole to refinance such Swing Loan. In addition, regardless of
whether any such demand is made, upon the occurrence and during the continuation
of any Event of Default under Section 7.1(f) or 7.1(g), each Revolving Lender
shall be deemed to have acquired, without recourse or warranty, an undivided
interest and participation in each Swing Loan in an amount equal to such
Lender’s Commitment Percentage of such Swing Loan. If any payment made by any
Revolving Lender as a result of any such demand is not deemed a Revolving Loan,
such payment shall be deemed a funding by such Lender of such participation.
Such participation shall not be otherwise required to be funded. Upon receipt by
the Swingline Lender of any payment from any Revolving Lender pursuant to this
clause (iii) with respect to any portion of any Swing Loan, the Swingline Lender
shall promptly pay over to such Revolving Lender all payments of principal (to
the extent received after such payment by such Lender) and interest (to the
extent accrued with respect to periods after such payment) on account of such
Swing Loan received by the Swingline Lender with respect to such portion.

(iv) Obligation to Fund Absolute. Each Revolving Lender’s obligations pursuant
to clause (iii) above shall be absolute, unconditional and irrevocable and

 

7



--------------------------------------------------------------------------------

shall be performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever, including (A) the existence of any setoff,
claim, abatement, recoupment, defense or other right that such Lender, any
Affiliate thereof or any other Person may have against the Swingline Lender,
Agent, any other Lender or L/C Issuer or any other Person, (B) the failure of
any condition precedent set forth in Section 2.2 to be satisfied or the failure
of the Borrower Representative to deliver a Notice of Borrowing (each of which
requirements the Revolving Lenders hereby irrevocably waive) and (C) any adverse
change in the condition (financial or otherwise) of any Credit Party.

(e) Incremental Facilities.

(i) Requests. The Borrowers may, by written notice to Agent (each, an
“Incremental Facility Request”), request increases in the Revolving Loan
Commitments (each, an “Incremental Facility” and the loans thereunder,
“Incremental Revolving Loans”) in Dollars in an aggregate amount not to exceed
$15,000,000 for all such Incremental Facilities; provided that no commitment of
any Lender shall be increased without the consent of such Lender. Such notice
shall set forth (A) the amount of the Incremental Facility being requested
(which shall be in a minimum amount of $5,000,000 and multiples of $100,000 in
excess thereof (or if less any remaining unfunded amount of the Incremental
Facility or such other lower amounts agreed to by Agent)), and (B) the date (an
“Incremental Effective Date”) on which such Incremental Facility is requested to
become effective (which, unless otherwise agreed by Agent, shall not be less
than ten (10) Business Days nor more than sixty (60) days after the date of such
notice). Upon delivery of the applicable Incremental Facility Request, such
Incremental Facility shall be offered to any Lender and any other Person
(provided such Person is permitted to become a Lender pursuant to Section 9.9
hereof), in each case, selected by the Borrowers and approved by the Agent
(which approval shall not be unreasonably withheld or delayed).

(ii) Conditions. No Incremental Facility shall become effective under this
Section 1.1(e) unless (A) after giving effect to such Incremental Facility, the
Loans to be made thereunder (and assuming that the entire amount of such
Incremental Facility is funded), and the application of the proceeds therefrom,
no Default or Event of Default shall exist, and Agent shall have received a
certificate of a Responsible Officer of the Borrower Representative certifying
as to the foregoing, (B) proceeds of such Incremental Facility are used solely
to provide for working capital, capital expenditures and other general corporate
purposes of the Borrowers, and (C) Agent has provided prior consent to such
Incremental Facility, not to be unreasonably withheld.

(iii) Terms. Any Incremental Revolving Loans shall be on the same terms (as
amended from time to time) (including all-in pricing and maturity date) as, and
pursuant to documentation applicable to, the initial Revolving Loans.

(iv) Required Amendments. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Incremental Facility, this Agreement shall be amended
to the extent (but only to the extent) necessary to reflect the existence of
such Incremental Facility and the Loans evidenced thereby, and any joinder
agreement or amendment may without the consent of the other Lenders effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of Agent, any Lender providing

 

8



--------------------------------------------------------------------------------

such Incremental Facility, and Borrowers, to effectuate the provisions of this
Section 1.1(e). From and after each Incremental Effective Date, the Loans and
Commitments established pursuant to this Section 1.1(e) shall constitute Loans
and Commitments under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the guarantees and security
interests created by the applicable Collateral Documents. The Credit Parties
shall take any actions reasonably required by Agent to ensure and/or demonstrate
that the Liens and security interests granted by the applicable Collateral
Documents continue to the extent required by the Collateral Documents to be
perfected under the UCC or otherwise after giving effect to the establishment of
any such new Loans and Commitments, including, without limitation, compliance
with Section 4.13(c).

1.2 Evidence of Loans; Notes.

(a) The Revolving Loans made by each Revolving Lender are evidenced by this
Agreement and, if requested by such Lender, a Revolving Note payable to such
Lender in an amount equal to such Lender’s Revolving Loan Commitment.

(b) Swing Loans made by the Swingline Lender are evidenced by this Agreement
and, if requested by such Lender, a Swingline Note in an amount equal to the
Swingline Commitment.

(c) Promptly following the termination of this Agreement, at the reasonable
request of Borrower Representative, each Lender with a Note shall return to
Borrower Representative each Note issued to it, or in the case of any loss,
theft or destruction of any such Note, provide a lost note affidavit to Borrower
Representative (including a customary indemnity reasonably satisfactory to
Borrower Representative).

1.3 Interest.

(a) Subject to Sections 1.3(c) and 1.3(d), each Loan shall bear interest on the
outstanding principal amount thereof from the date when made at a rate per annum
equal to LIBOR or the Base Rate, as the case may be, plus the Applicable Margin;
provided Swing Loans may not be LIBOR Rate Loans. Each determination of an
interest rate by Agent shall be conclusive and binding on each Borrower and the
Lenders in the absence of manifest error. All computations of fees and interest
(other than interest accruing on Base Rate Loans) payable under this Agreement
shall be made on the basis of a 360-day year and actual days elapsed. All
computations of interest accruing on Base Rate Loans payable under this
Agreement shall be made on the basis of a 365-day year (366 days in the case of
a leap year) and actual days elapsed. Interest and fees shall accrue during each
period during which interest or such fees are computed from the first day
thereof to the last day thereof.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
Revolving Loans, including without limitation on the Revolving Termination Date.

(c) At the election of Agent or the Required Lenders while any Event of Default
exists (or automatically while any Event of Default under Section 7.1(a), 7.1(f)
or 7.1(g)

 

9



--------------------------------------------------------------------------------

exists), the Borrowers shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the Loans under the Loan
Documents from and after the date of occurrence of such Event of Default, at a
rate per annum which is determined by adding two percent (2.0%) per annum to the
Applicable Margin then in effect for such Loans (plus LIBOR or the Base Rate, as
the case may be). All such interest shall be payable on demand of Agent or the
Required Lenders.

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrowers shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrowers shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

1.4 Loan Accounts.

(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower Representative on a
monthly basis a loan statement setting forth such record for the immediately
preceding calendar month. Such record shall, absent manifest error, be
conclusive evidence of the amount of the Loans made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so, or any failure to deliver such loan statement shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder
(and under any Note) to pay any amount owing with respect to the Loans or
provide the basis for any claim against Agent.

(b) Agent, acting as a non-fiduciary agent of the Borrowers solely for tax
purposes and solely with respect to the actions described in this
Section 1.4(b), shall establish and maintain at its address referred to in
Section 9.2 (or at such other address as Agent may notify the Borrower
Representative) (A) a record of ownership (the “Register”) in which Agent agrees
to register by book entry the interests (including any rights to receive payment
hereunder) of Agent, each Lender and each L/C Issuer in the Revolving Loans,
Swing Loans, L/C Reimbursement Obligations, and Letter of Credit Obligations,
each of their obligations under this Agreement to participate in each Loan,
Letter of Credit, Letter of Credit Obligations, and L/C Reimbursement
Obligations, and any assignment of any such interest, obligation or right and
(B) accounts in the Register in accordance with its usual practice in which it
shall record (1) the names and addresses of the Lenders and the L/C Issuers (and
each change thereto pursuant to Sections 9.9 and 9.22), (2) the Commitments of
each Lender, (3) the amount of each Loan and each funding of any participation
described in clause (A) above, and for LIBOR Rate Loans, the

 

10



--------------------------------------------------------------------------------

Interest Period applicable thereto, (4) the amount of any principal or interest
due and payable or paid, (5) the amount of the L/C Reimbursement Obligations due
and payable or paid in respect of Letters of Credit and (6) any other payment
received by Agent from a Borrower or other Credit Party and its application to
the Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and the corresponding
obligations to participate in Letter of Credit Obligations and Swing Loans) and
the L/C Reimbursement Obligations are registered obligations, the right, title
and interest of the Lenders and the L/C Issuers and their assignees in and to
such Loans or L/C Reimbursement Obligations, as the case may be, shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 1.4
and Section 9.9 shall be construed so that the Loans and L/C Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(d) The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrowers, the Borrower Representative, Agent, such Lender or such
L/C Issuer during normal business hours and from time to time upon at least one
Business Day’s prior notice. No Lender or L/C Issuer shall, in such capacity,
have access to or be otherwise permitted to review any information in the
Register other than information with respect to such Lender or L/C Issuer unless
otherwise agreed by Agent.

1.5 Procedure for Revolving Credit Borrowing.

(a) Each Borrowing of a Revolving Loan shall be made upon the Borrower
Representative’s irrevocable (subject to Section 10.5) written notice delivered
to Agent substantially in the form of a Notice of Borrowing or in a writing in
any other form acceptable to Agent, which notice must be received by Agent prior
to 2:00 p.m. (i) on the date which is three (3) Business Days prior to the
requested Borrowing date in the case of each LIBOR Rate Loan, and (ii) on the
date which is one (1) Business Day prior to the requested Borrowing date of each
Base Rate Loan. Such Notice of Borrowing shall specify:

(i) the amount of the Borrowing (which shall be in an aggregate minimum
principal amount of $100,000) (other than Borrowings made in connection with a
reimbursement of L/C Reimbursement Obligations or Swing Loans);

(ii) the requested Borrowing date, which shall be a Business Day;

(iii) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and

(iv) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.

 

11



--------------------------------------------------------------------------------

(b) Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Revolving Lender of such Notice of Borrowing and of the amount of such Lender’s
Commitment Percentage of the Borrowing.

(c) Unless Agent is otherwise directed in writing by the Borrower
Representative, the proceeds of each requested Borrowing after the Closing Date
will be made available to the Borrowers by Agent by wire transfer of such amount
to the Borrowers pursuant to the wire transfer instructions specified on the
signature page hereto.

1.6 Conversion and Continuation Elections.

(a) The Borrowers shall have the option to (i) request that any Revolving Loan
be made as a LIBOR Rate Loan, (ii) convert at any time all or any part of
outstanding Loans (other than Swing Loans) from Base Rate Loans to LIBOR Rate
Loans, (iii) convert any LIBOR Rate Loan to a Base Rate Loan, subject to
Section 10.4 if such conversion is made prior to the expiration of the Interest
Period applicable thereto, or (iv) continue all or any portion of any Loan as a
LIBOR Rate Loan upon the expiration of the applicable Interest Period. Any Loan
or group of Loans having the same proposed Interest Period to be made or
continued as, or converted into, a LIBOR Rate Loan must be in a minimum amount
of $100,000. Any such election must be made by Borrower Representative by 2:00
p.m. on the third Business Day prior to (1) the date of any proposed Revolving
Loan which is to bear interest at LIBOR, (2) the end of each Interest Period
with respect to any LIBOR Rate Loans to be continued as such, or (3) the date on
which the Borrowers wish to convert any Base Rate Loan to a LIBOR Rate Loan for
an Interest Period designated by the Borrower Representative in such election.
If no election is received with respect to a LIBOR Rate Loan by 2:00 p.m. on the
third Business Day prior to the end of the Interest Period with respect thereto,
that LIBOR Rate Loan shall be converted to a Base Rate Loan at the end of its
Interest Period. The Borrower Representative must make such election by notice
to Agent in writing, including by Electronic Transmission (or by telephone to be
confirmed in writing on such day). In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit 1.6 or in a
writing in any other form acceptable to Agent. No Loan shall be made, converted
into or continued as a LIBOR Rate Loan, if the conditions to Loans and Letters
of Credit in Section 2.2 are not met at the time of such proposed conversion or
continuation and Agent or Required Lenders have determined not to make or
continue any Loan as a LIBOR Rate Loan as a result thereof.

(b) Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify the Borrower Representative and the Lenders of each determination of
LIBOR; provided that any failure to do so shall not relieve any Borrower of any
liability hereunder or provide the basis for any claim against Agent. All
conversions and continuations shall be made pro rata according to the respective
outstanding principal amounts of the Loans held by each Lender with respect to
which the notice was given.

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than five (5) different Interest Periods in
effect at any time.

 

12



--------------------------------------------------------------------------------

1.7 Optional Prepayments; Reductions in Revolving Loan Commitments.

(a) Optional Prepayments; Reductions in Revolving Loan Commitments.

(i) Borrowers may, at any time upon at least two (2) Business Days’ (or such
shorter period as is acceptable to Agent) prior notice by the Borrower
Representative to Agent, prepay the Revolving Loan in whole or in part in an
amount greater than or equal to $100,000 (or, if less, the then outstanding
principal amount of the Revolving Loan), in each instance, without penalty or
premium except as provided in Section 10.4. Optional partial prepayments of the
Revolving Loan in amounts less than $100,000 shall not be permitted.

(ii) Borrowers may at any time upon at least two (2) Business Days’ (or such
shorter period as is acceptable to Agent) prior notice by the Borrower
Representative to Agent, without premium or penalty except as provided in
Section 10.4, permanently reduce the Aggregate Revolving Loan Commitment;
provided that (i) such reductions shall be in an amount greater than or equal to
$5,000,000, and (ii) after giving effect to such reduction, Availability shall
be not less than 10% of the Aggregate Revolving Loan Commitment as so reduced.
All reductions of the Aggregate Revolving Loan Commitment shall be allocated pro
rata among all Lenders with a Revolving Loan Commitment. A permanent reduction
of the Aggregate Revolving Loan Commitment shall require a corresponding pro
rata reduction in the L/C Sublimit or the Swingline Commitment.

(b) Notices. Notice of commitment reduction pursuant to clause (a) above shall
not thereafter be revocable by the Borrowers or the Borrower Representative and
Agent will promptly notify each Lender thereof and of such Lender’s Commitment
Percentage of such reduction. The payment amount specified in a notice of
reduction shall be due and payable on the date specified therein. Together with
each prepayment under this Section 1.7, the Borrowers shall pay any amounts
required pursuant to Sections 1.9 and 10.4.

1.8 Mandatory Payments of Loans.

The Borrowers shall repay to the Lenders in full on the date specified in clause
(a) of the definition of “Revolving Termination Date” the aggregate principal
amount of the Revolving Loans and Swing Loans outstanding on the Revolving
Termination Date.

1.9 Fees.

(a) Fees. The Borrowers shall pay to Agent, for Agent’s own account, fees in the
amounts and at the times set forth in the Fee Letter.

(b) Unused Commitment Fee. The Borrowers shall pay to Agent a fee (the “Unused
Commitment Fee”) for the account of each Revolving Lender in an amount equal to:

(i) the average daily balance of the Revolving Loan Commitment of such Revolving
Lender during the preceding calendar month, less

(ii) the sum of (x) the average daily balance of all Revolving Loans held by
such Revolving Lender plus (y) the average daily amount of Letter of Credit
Obligations

 

13



--------------------------------------------------------------------------------

held by such Revolving Lender, plus (z) in the case of the Swingline Lender, the
average daily balance of all outstanding Swing Loans held by such Swingline
Lender, in each case, during the preceding calendar month; provided, in no event
shall the amount computed pursuant to clauses (i) and (ii) be less than zero,

(iii) multiplied by the Applicable Unused Line Fee.

The total fee paid by the Borrowers will be equal to the sum of all of the
Unused Commitment Fee due to the Lenders, subject to Section 1.11(e)(vi). Such
fee shall be payable monthly in arrears on the first (1st) day of each calendar
month following the date hereof. The Unused Commitment Fee provided in this
Section 1.9(b) shall accrue at all times from and after the execution and
delivery of this Agreement. For purposes of this Section 1.9(b), the Revolving
Loan Commitment of any Non-Funding Lender shall be deemed to be zero.

(c) Letter of Credit Fee. The Borrowers agree to pay to Agent for the ratable
benefit of the Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder or fees otherwise paid
by the Borrowers, all reasonable and documented out-of-pocket costs and expenses
incurred by Agent or any Lender on account of such Letter of Credit Obligations,
and (ii) for each calendar month during which any Letter of Credit Obligation
shall remain outstanding, a fee (the “Letter of Credit Fee”) in an amount equal
to the product of the average daily undrawn face amount of all Letters of Credit
Issued, guaranteed or supported by risk participation agreements multiplied by a
per annum rate equal to the Applicable Margin with respect to Revolving Loans
which are LIBOR Rate Loans; provided, however, at Agent’s or Required Lenders’
option, while an Event of Default exists (or automatically while an Event of
Default under Section 7.1(a), 7.1(f) or 7.1(g) exists), such rate shall be
increased by two percent (2.00%) per annum. Such fee shall be paid to Agent for
the benefit of the Revolving Lenders in arrears, on the first day of each
calendar month and on the date on which all L/C Reimbursement Obligations have
been discharged. In addition, the Borrowers shall pay to Agent, any L/C Issuer
or any prospective L/C Issuer, as appropriate, on demand, such L/C Issuer’s or
prospective L/C Issuer’s reasonable and customary fees at then prevailing rates,
without duplication of fees otherwise payable hereunder (including all per annum
fees), charges and expenses of such L/C Issuer or prospective L/C Issuer in
respect of the application for, and the Issuance, negotiation, acceptance,
amendment, transfer and payment of, each Letter of Credit or otherwise payable
pursuant to the application and related documentation under which such Letter of
Credit is Issued.

1.10 Payments by the Borrowers.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars and by
wire transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment

 

14



--------------------------------------------------------------------------------

hereunder), no later than 1:00 p.m. on the date due. Any payment which is
received by Agent later than 1:00 p.m. may in Agent’s discretion be deemed to
have been received on the immediately succeeding Business Day and any applicable
interest or fee shall continue to accrue. Each Borrower and each other Credit
Party hereby irrevocably waives the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral. Each Borrower hereby authorizes Agent
and each Lender to make a Revolving Loan (which shall be a Base Rate Loan and
which may be a Swing Loan) to pay (i) interest, principal (including Swing
Loans), L/C Reimbursement Obligations, agent fees, Unused Commitment Fees and
Letter of Credit Fees, in each instance, to the extent not paid on the date due,
or (ii) after five (5) days’ prior notice to the Borrower Representative, other
fees, costs or expenses payable by a Borrower or any of its Subsidiaries
hereunder or under the other Loan Documents.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

(c) During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders, apply any and all payments received by Agent in
respect of any Obligation in accordance with clauses first through sixth below.
Notwithstanding any provision herein to the contrary, all amounts collected or
received by Agent after any or all of the Obligations have been accelerated (so
long as such acceleration has not been rescinded), and all proceeds received by
Agent as a result of the exercise of its remedies under the Collateral Documents
after the occurrence and continuance of an Event of Default, shall be applied as
follows:

first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrowers under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations (other than
Bank Product Obligations) and fees owed to Agent, Lenders and L/C Issuers;

fourth, to payment of principal of the Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable, any Obligations
under any Secured Rate Contract and cash collateralization of unmatured L/C
Reimbursement Obligations to the extent not then due and payable, but excluding
Bank Product Obligations;

fifth, to payment of any other amounts owing constituting Obligations (including
Bank Product Obligations); and

sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

 

15



--------------------------------------------------------------------------------

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above and (iii) no
payments by a Guarantor and no proceeds of Collateral of a Guarantor shall be
applied to Excluded Rate Contract Obligations of such Guarantor.

1.11 Payments by the Lenders to Agent; Settlement.

(a) Agent may, on behalf of Lenders, disburse funds to the Borrowers for Loans
requested. Each Lender shall reimburse Agent on demand for all funds disbursed
on its behalf by Agent, or if Agent so requests, each Lender will remit to Agent
its Commitment Percentage of any Loan before Agent disburses same to the
Borrowers. If Agent elects to require that each Lender make funds available to
Agent prior to disbursement by Agent to the Borrowers, Agent shall advise each
Lender by telephone or fax of the amount of such Lender’s Commitment Percentage
of the Loan requested by the Borrower Representative no later than the Business
Day prior to (or, in the case of same-day Borrowings, on) the scheduled
Borrowing date applicable thereto, and each such Lender shall pay Agent such
Lender’s Commitment Percentage of such requested Loan, in same day funds, by
wire transfer to Agent’s account, as set forth on Agent’s signature page hereto,
no later than 1:00 p.m. on such scheduled Borrowing date. Nothing in this
Section 1.11(a) or elsewhere in this Agreement or the other Loan Documents,
including the remaining provisions of Section 1.11, shall be deemed to require
Agent to advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
Agent, any Lender or the Borrowers may have against any Lender as a result of
any default by such Lender hereunder.

(b) At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone or fax
of the amount of such Lender’s Commitment Percentage of principal, interest and
Fees paid for the benefit of Lenders with respect to each applicable Loan. Agent
shall pay to each Lender such Lender’s Commitment Percentage (except as
otherwise provided in Section 1.1(c)(vi), Section 1.11(e) and Section 9.9(g)) of
principal, interest and fees paid by the Borrowers since the previous Settlement
Date for the benefit of such Lender on the Loans held by it. Such payments shall
be made by wire transfer to such Lender not later than 2:00 p.m. on the next
Business Day following each Settlement Date.

(c) Availability of Lender’s Commitment Percentage. Agent may assume that each
Revolving Lender will make its Commitment Percentage of each Revolving Loan
available to Agent on each Borrowing date. If such Commitment Percentage is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Commitment Percentage forthwith upon Agent’s demand, Agent shall
promptly notify the Borrower Representative and the Borrowers shall immediately
repay such amount to Agent. Nothing in this Section 1.11(c) shall be deemed to
require Agent to advance funds on behalf of any Revolving Lender or to relieve
any Revolving

 

16



--------------------------------------------------------------------------------

Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that the Borrowers may have against any Revolving Lender as a result
of any default by such Revolving Lender hereunder. Without limiting the
provisions of Section 1.11(b), to the extent that Agent advances funds to the
Borrowers on behalf of any Revolving Lender and is not reimbursed therefor on
the same Business Day as such advance is made, Agent shall be entitled to retain
for its account all interest accrued on such advance from the date such advance
was made until reimbursed by the applicable Revolving Lender.

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrowers and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to any Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

(e) Non-Funding Lenders; Procedures.

(i) Responsibility. The failure of any Non-Funding Lender to make any Revolving
Loan, Letter of Credit Obligation or any payment required by it, or to make any
payment required by it under any Loan Document, or to fund any purchase of any
participation to be made or funded by it (including, without limitation, with
respect to any Swing Loan) on the date specified therefor shall not relieve any
other Lender (each such other Revolving Lender, an “Other Lender”) of its
obligations to make such loan, fund the purchase of any such participation, or
make any other such required payment on such date, and neither Agent nor, other
than as expressly set forth herein, any Other Lender shall be responsible for
the failure of any Non-Funding Lender to make a loan, fund the purchase of a
participation or make any other required payment under any Loan Document.

(ii) Reallocation. If any Revolving Lender is a Non-Funding Lender or Impacted
Lender, all or a portion of such Non-Funding Lender’s or Impacted Lender’s
Letter of Credit Obligations (unless such Non-Funding Lender or such Impacted
Lender is the L/C Issuer that Issued such Letter of Credit) and reimbursement
obligations with respect to Swing Loans shall, at Borrower Representative’s or
Agent’s election at any time or upon any L/C Issuer’s or Swingline Lender’s, as
applicable, written request delivered to Agent (whether before or after the
occurrence of any Default or Event of Default), be reallocated to and assumed by
the Revolving Lenders that are not Non-Funding Lenders or Impacted Lenders pro
rata in accordance with their Commitment Percentages of the Aggregate Revolving
Loan Commitment

 

17



--------------------------------------------------------------------------------

(calculated as if the Non-Funding Lender’s or Impacted Lender’s Commitment
Percentage was reduced to zero and each other Revolving Lender’s (other than any
other Non-Funding Lender’s or Impacted Lender’s) Commitment Percentage had been
increased proportionately), provided that no Revolving Lender shall be
reallocated any such amounts or be required to fund any amounts that would cause
the sum of its outstanding Revolving Loans, outstanding Letter of Credit
Obligations, amounts of its participations in Swing Loans and its pro rata share
of unparticipated amounts in Swing Loans to exceed its Revolving Loan
Commitment.

(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender or Impacted Lender, as applicable,
shall not have any voting or consent rights under or with respect to any Loan
Document or constitute a “Lender” or a “Revolving Lender” (or be, or have its
Loans and Commitments, included in the determination of “Required Lenders” or
“Lenders directly and adversely affected” pursuant to Section 9.1) for any
voting or consent rights under or with respect to any Loan Document, provided
that (A) the Commitment of such Non-Funding Lender or Impacted Lender may not be
increased, extended or reinstated, (B) the principal of a Non-Funding Lender’s
or Impacted Lender’s Loans may not be reduced or forgiven, and (C) the interest
rate applicable to Obligations owing to such Non-Funding Lender or Impacted
Lender may not be reduced in such a manner that by its terms affects such
Non-Funding Lender or Impacted Lender more adversely than other Lenders, in each
case without the consent of such Non-Funding Lender or Impacted Lender, as
applicable. Moreover, for the purposes of determining Required Lenders, the
Loans, Letter of Credit Obligations, and Commitments held by Non-Funding Lenders
or Impacted Lenders shall be excluded from the total Loans and Commitments
outstanding.

(iv) Borrower Payments to a Non-Funding Lender. Agent shall be authorized to use
all payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to
the appropriate Secured Parties. Following such payment in full of the Aggregate
Excess Funding Amount, Agent shall be entitled to hold such funds as cash
collateral in a non-interest bearing account up to an amount equal to such
Non-Funding Lender’s unfunded Revolving Loan Commitment and to use such amount
to pay such Non-Funding Lender’s funding obligations hereunder until the
Obligations are paid in full in cash, all Letter of Credit Obligations have been
discharged or cash collateralized and all Commitments have been terminated. Upon
any such unfunded obligations owing by a Non-Funding Lender becoming due and
payable, Agent shall be authorized to use such cash collateral to make such
payment on behalf of such Non-Funding Lender. With respect to such Non-Funding
Lender’s failure to fund Revolving Loans or purchase participations in Letters
of Credit or Letter of Credit Obligations, any amounts applied by Agent to
satisfy such funding shortfalls shall be deemed to constitute a Revolving Loan
or amount of the participation required to be funded and, if necessary to
effectuate the foregoing, the other Revolving Lenders shall be deemed to have
sold, and such Non-Funding Lender shall be deemed to have purchased, Revolving
Loans or Letter of Credit participation interests from the other Revolving
Lenders until such time as the aggregate amount of the Revolving Loans and
participations in Letters of Credit and Letter of Credit Obligations are held by
the Revolving Lenders in accordance with their Commitment Percentages of the
Aggregate Revolving Loan Commitment. Any amounts owing by a Non-Funding Lender
to Agent which are not paid when due shall accrue interest at the interest rate
applicable during such period to Revolving Loans that are Base Rate Loans. In
the event that Agent is holding cash collateral of a Non-Funding

 

18



--------------------------------------------------------------------------------

Lender that cures pursuant to clause (v) below or ceases to be a Non-Funding
Lender pursuant to the definition of Non-Funding Lender, Agent shall return the
unused portion of such cash collateral to such Lender. The “Aggregate Excess
Funding Amount” of a Non-Funding Lender shall be the aggregate amount of (A) all
unpaid obligations owing by such Lender to Agent, L/C Issuers, Swingline Lender,
and other Lenders under the Loan Documents, including such Lender’s pro rata
share of all Revolving Loans, Letter of Credit Obligations and Swing Loans,
plus, without duplication, (B) all amounts of such Non-Funding Lender’s Letter
of Credit Obligations and reimbursement obligations with respect to Swing Loans
reallocated to other Lenders pursuant to Section 1.11(e)(ii).

(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender (A) fully pays to
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely funds the next Revolving
Loan required to be funded by such Lender or makes the next reimbursement
required to be made by such Lender. Any such cure shall not relieve any Lender
from liability for breaching its contractual obligations hereunder.

(vi) Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and the Borrowers shall not be required to pay, such Lender’s portion
of the Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. In the event that any reallocation of Letter of
Credit Obligations occurs pursuant to Section 1.11(e)(ii), during the period of
time that such reallocation remains in effect, the Letter of Credit Fee payable
with respect to such reallocated portion shall be payable to (A) all Revolving
Lenders based on their pro rata share of such reallocation or (B) to the L/C
Issuer for any remaining portion not reallocated to any other Revolving Lenders.

(f) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Agent is
hereby authorized to establish procedures to make available or deliver, or to
accept, notices, documents and similar items on, by posting to or submitting
and/or completion on, E-Systems.

1.12 Borrower Representative. NxStage hereby (i) is designated and appointed by
each Borrower as its representative and agent on its behalf (the “Borrower
Representative”) and (ii) accepts such appointment as the Borrower
Representative, in each case, for the purposes of issuing Notices of Borrowings,
Notices of Conversion//Continuation, L/C Requests and Swingline Requests,
delivering certificates including Compliance Certificates and Borrowing Base
Certificates, giving instructions with respect to the disbursement of the
proceeds of the Loans, selecting interest rate options, giving and receiving all
other notices and consents hereunder or under any of the other Loan Documents
and taking all other actions (including in respect of compliance with covenants)
on behalf of any Borrower, the Borrowers, any Credit Party or the Credit Parties
under the Loan Documents. Agent and each Lender may regard any notice or other
communication pursuant to any Loan Document from the Borrower Representative as
a notice or communication from all Credit Parties. Each warranty, covenant,
agreement and undertaking made on behalf of a Credit Party by the Borrower
Representative

 

19



--------------------------------------------------------------------------------

shall be deemed for all purposes to have been made by such Credit Party and
shall be binding upon and enforceable against such Credit Party to the same
extent as if the same had been made directly by such Credit Party.

1.13 Eligible Accounts. All of the Accounts owned by each Borrower and properly
reflected as “Eligible Accounts” in the most recent Borrowing Base Certificate
delivered by Borrower Representative to Agent shall be “Eligible Accounts” for
purposes of this Agreement, except any Account to which any of the exclusionary
criteria set forth below applies. Agent shall have the right to establish,
modify or eliminate Reserves against Eligible Accounts from time to time in its
Permitted Discretion. In addition, Agent reserves the right, at any time and
from time to time after the Closing Date, to adjust any of the applicable
criteria and to establish new criteria with respect to Eligible Accounts, in its
Permitted Discretion, subject to the approval of the Required Lenders in the
case of adjustments, or new criteria which have the effect of making more credit
available. Eligible Accounts shall not include the following Accounts of a
Borrower:

(a) Accounts — Past Due /Extended Terms. (i) Accounts that are not paid within
the earlier of ninety (90) days following its due date or one hundred twenty
(120) days following its original invoice date and (ii) Accounts that specify a
due date more than ninety (90) days after original invoice date;

(b) Cross Aged Accounts. Accounts that are the obligations of an Account Debtor
if fifty percent (50%) or more of the Dollar amount of all Accounts owing by
that Account Debtor are ineligible under the other criteria set forth in this
Section 1.13;

(c) Foreign Accounts. Accounts that are the obligations of an Account Debtor
located in a foreign country to the extent that such Accounts exceed 20% of the
Borrowing Base without giving effect to this clause; provided that to the extent
that payment to any such Account is assured by a letter of credit assigned and
delivered to Agent, satisfactory to Agent as to form, amount and Issuer, such
Accounts shall not be included in such 20% calculation;

(d) Reserved.;

(e) Contra Accounts. Accounts to the extent a Borrower or any Subsidiary thereof
is liable for goods sold or services rendered by the applicable Account Debtor
to such Borrower or any Subsidiary thereof but only to the extent of the
potential offset (sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);

(f) Chargebacks/Partial Payments/Disputed. Any Account if any defense,
counterclaim, setoff or dispute is asserted as to such Account but only to the
extent of such defense, counterclaim, setoff or dispute;

(g) Inter-Company/Affiliate Accounts. Accounts that arise from a sale to any
employee or Affiliate of any Credit Party;

(h) Reserved.;

 

20



--------------------------------------------------------------------------------

(i) Concentration Risk. Accounts to the extent that such Account, together with
all other Accounts owing by such Account Debtor and its Affiliates as of any
date of determination (other than Accounts owing by Fresenius, DaVita, Gambro
and Schein) exceed twenty-five percent (25)% of all Eligible Accounts;

(j) Credit Risk. Accounts that are otherwise determined to be unacceptable by
Agent in its Permitted Discretion, upon the delivery of prior or contemporaneous
notice (oral or written) of such determination to the Borrower Representative;

(k) Unbilled. Accounts with respect to which an invoice, reasonably acceptable
to Agent in form and substance, has not been sent to the applicable Account
Debtor or Accounts where goods or services have not yet been rendered to the
Account Debtor (sometimes called memo billings or pre-billings);

(l) Defaulted Accounts; Bankruptcy. Accounts where:

(i) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(ii) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

(m) Progress Billing. Accounts (i) as to which a Borrower is not able to bring
suit or otherwise enforce its remedies against the Account Debtor through
judicial process, (ii) if the Account represents a progress billing consisting
of an invoice for goods sold or used or services rendered pursuant to a contract
under which the Account Debtor’s obligation to pay that invoice is subject to a
Borrower’s completion of further performance under such contract or is subject
to the equitable lien of a surety bond issuer (sometimes called retainage
billings), or (iii) Accounts subject to trust provisions, subrogation rights of
a bonding company, or a statutory trust;

(n) Bill and Hold. Accounts that arise with respect to goods that are sold on a
bill-and-hold basis;

(o) C.O.D. Accounts that arise with respect to goods that are sold on a
cash-on-delivery basis;

(p) Credit Limit. Accounts to the extent such Account exceeds any credit limit
established by Agent, in its Permitted Discretion, following prior notice of
such limit by Agent to the Borrower Representative;

(q) Non-Acceptable Alternative Currency. Accounts that are payable in any
currency other than United States Dollars;

(r) Other Liens Against Receivables. Accounts that (i) are not owned by a
Borrower or (ii) are subject to any right, claim, Lien or other interest of any
other Person, other than Liens in favor of Agent, securing the Obligations and
Permitted Liens of the type described in clauses (c) and (f) of Section 5.1;

 

21



--------------------------------------------------------------------------------

(s) Conditional Sale. Accounts that arise with respect to goods that are placed
on consignment, guarantied sale or other terms by reason of which the payment by
the Account Debtor is conditional (including Accounts for demonstration or
promotional equipment, and Accounts sold on “sale or return” or “sale on
approval”);

(t) Judgments, Notes or Chattel Paper. Accounts that are evidenced by a
judgment, Instrument or Chattel Paper;

(u) Not Bona Fide. Accounts that are not true and correct statements of bona
fide indebtedness incurred in the amount of such Account for merchandise sold to
or services rendered and accepted by the applicable Account Debtor;

(v) Ordinary Course; Sales of Equipment or Bulk Sales. Accounts that do not
arise from the sale of goods or the performance of services by a Borrower in the
Ordinary Course of Business, including, without limitation, sales of Equipment
and bulk sales and Accounts that arise from personal injury claims or from
services performed or undertaken in violation of any Requirement of Law; or

(w) Not Perfected. Accounts as to which Agent’s Lien thereon, on behalf of
itself and the other Secured Parties, is not a first priority perfected Lien.

1.14 Eligible Inventory. All of the Inventory owned by each Borrower and
properly reflected as “Eligible Inventory” in the most recent Borrowing Base
Certificate delivered by Borrower Representative to Agent shall be “Eligible
Inventory” for purposes of this Agreement, except any Inventory to which any of
the exclusionary criteria set forth below or in the component definitions herein
applies. Agent shall have the right to establish, modify, or eliminate Reserves
against Eligible Inventory from time to time in its Permitted Discretion. In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date, to adjust any of the applicable criteria, to establish new
criteria with respect to Eligible Inventory in its Permitted Discretion, subject
to the approval of Required Lenders in the case of adjustments, or new criteria
which have the effect of making more credit available. Eligible Inventory shall
not include the following Inventory of a Borrower:

(a) Excess/Obsolete. Inventory that is damaged, unfit for sale or excess,
obsolete, unsalable, shopworn, or seconds;

(b) Locations < $250M. Inventory is located at any site if the aggregate book
value of Inventory at any such location is less than $250,000;

(c) Consignment. Inventory that is placed on consignment;

(d) Off-Site. Inventory that (i) is not located on premises owned, leased or
rented by a Borrower and set forth in Schedule 3.21 or listed on a Borrowing
Base Certificate, (ii) is stored at a leased location, unless (x) a reasonably
satisfactory landlord waiver has been delivered to Agent, or (y) Reserves
reasonably satisfactory to Agent have been established with

 

22



--------------------------------------------------------------------------------

respect thereto, (iii) is stored with a bailee or warehouseman unless (x) a
reasonably satisfactory, acknowledged bailee letter has been received by Agent
with respect thereto and (y) Reserves reasonably satisfactory to Agent have been
established with respect thereto, or (iv) is located at an owned location
subject to a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent;

(e) In-Transit. Inventory that is in transit, except for Inventory in transit
between domestic locations of Credit Parties as to which Agent’s Liens have been
perfected at origin and destination;

(f) Customized. Inventory subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Inventory (which consent has
not been obtained) or the payment of any monies to any third party upon such
sale or other disposition (to the extent of such monies);

(g) Packing/Shipping Materials. Inventory that consists of packing or shipping
materials, or manufacturing supplies;

(h) Tooling. Inventory that consists of tooling;

(i) Display. Inventory that consists of display items;

(j) Returns. Inventory that consists of goods which have been returned by the
buyer;

(k) Freight. Inventory that consists of any costs representing “freight-out” to
customers which are not capitalized as Inventory;

(l) Hazardous Materials. Inventory that consists of Hazardous Materials or goods
that can be transported or sold only with licenses that are not readily
available;

(m) Un-insured. Inventory that is not covered by casualty insurance reasonably
acceptable to Agent (it being acknowledged and agreed by Agent that the casualty
insurance covering the Inventory of the Borrowers as of the Closing Date is
reasonably acceptable to it);

(n) Not Owned/Other Liens. Inventory that is not owned by a Borrower or is
subject to Liens other than Permitted Liens described in Sections 5.1(b), (c),
(d) and (f) or rights of any other Person (including the rights of a purchaser
that has made progress payments and the rights of a surety that has issued a
bond to assure a Borrower’s performance with respect to that Inventory);

(o) Unperfected. Inventory that is not subject to a first priority Lien in favor
of Agent on behalf of itself and the Secured Parties, except for Liens described
in Section 5.1(d) (subject to Reserves) and Permitted Liens of the type
described in clauses (c) and (f) of Section 5.1;

 

23



--------------------------------------------------------------------------------

(p) Negotiable Bill of Sale. Inventory that is covered by a negotiable document
of title, unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except Liens in favor of Agent, on
behalf of itself and the Secured Parties and Permitted Liens of the type
described in clauses (c) and (f) of Section 5.1; or

(q) Not Ordinary Course. Inventory that is not of a type held for sale in the
Ordinary Course of Business of a Borrower, including without limitation raw
materials and work in process.

(r) Other Inventory. Inventory Agent otherwise deems to be ineligible in its
Permitted Discretion.

1.15 Eligible Field Equipment. All of the Equipment owned by each Borrower and
properly reflected as “Eligible Field Equipment” in the most recent Borrowing
Base Certificate delivered by Borrower Representative to Agent shall be
“Eligible Field Equipment” for purposes of this Agreement. Agent shall have the
right to establish, modify, or eliminate Reserve against Eligible Field
Equipment from time to time in its Permitted Discretion. In addition, Agent
reserves the right, at any time and from time to time after the Closing Date, to
adjust any of the applicable criteria, to establish new criteria with respect to
Eligible Field Equipment in its Permitted Discretion, subject to the approval of
Required Lenders in the case of adjustments, or new criteria which have the
effect of making more credit available.

ARTICLE II.

CONDITIONS PRECEDENT

2.1 Conditions of Initial Loans. The obligation of each Lender to make its
initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the
initial Letters of Credit hereunder is subject to satisfaction of the following
conditions in a manner reasonably satisfactory to Agent:

(a) Loan Documents. Agent shall have received on or before the Closing Date all
of the agreements, documents, instruments and other items set forth on the
closing checklist attached hereto as Exhibit 2.1 (other than agreements,
documents, instruments and other items noted therein to be delivered after the
Closing Date), each in form and substance reasonably satisfactory to Agent;

(b) Availability. After giving effect to the funding of the initial Loans and
Issuance of the initial Letters of Credit, the payment of all costs and expenses
in connection therewith, and with all accounts payable being paid currently,
Availability shall be not less than $5,000,000;

(c) Repayment of Prior Lender Obligations; Satisfaction of Outstanding L/Cs.
Agent shall have received a fully executed pay-off letter reasonably
satisfactory to Agent confirming that all obligations owing by any Credit Party
to Prior Lender have been repaid in full and all Liens upon any of the Property
of the Credit Parties or any of their Subsidiaries in favor of Prior Lender have
been terminated by Prior Lender;

 

24



--------------------------------------------------------------------------------

(d) Approvals. Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents or (ii) an officer’s
certificate in form and substance reasonably satisfactory to Agent affirming
that no such consents or approvals are required;

(e) Payment of Fees. The Borrowers shall have paid the fees required to be paid
on the Closing Date in the respective amounts specified in Section 1.9
(including the fees specified in the Fee Letter), and shall have reimbursed
Agent for all fees, costs and expenses of closing presented as of the Closing
Date; and

(f) Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding pending or to the knowledge of any Responsible Officer
of a Borrower, threatened in writing, before any Governmental Authority that
challenges the credit facilities hereunder. There shall not exist any order,
injunction or decree of any Governmental Authority restraining or prohibiting
the funding of the initial Loans hereunder.

2.2 Conditions to All Borrowings. Except as otherwise provided herein, no Lender
or L/C Issuer shall be obligated to fund any Loan or incur any Letter of Credit
Obligation, if, as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date), and with respect to
Revolving Loans or Issuances of Letters of Credit, Agent or Required Lenders
have determined not to make such Loan or incur such Letter of Credit Obligation
as a result of the fact that such warranty or representation is untrue or
incorrect;

(b) Notwithstanding anything to the contrary set forth in the final sentence of
Section 7.1, any Default or Event of Default has occurred and is continuing or
would result after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligation), and Agent or Required Lenders shall have determined not to
make any Loan or incur any Letter of Credit Obligation as a result of that
Default or Event of Default;

(c) Borrower does not certify to Agent that after giving effect to the requested
Loan or Letter of Credit, Borrower will be in proforma compliance with the
financial covenant of Article VI then in effect, as of the last day of the most
recent Fiscal Quarter for which a Compliance Certificate has been or is required
to be delivered pursuant to Section 4.2(b) prior to such request; and

(d) after giving effect to any Loan (or the incurrence of any Letter of Credit
Obligations), the aggregate outstanding amount of the Revolving Loans would
exceed the Maximum Revolving Loan Balance (except as provided in
Section 1.1(b)).

 

25



--------------------------------------------------------------------------------

The request by the Borrower Representative and acceptance by the Borrowers of
the proceeds of any Loan or the incurrence of any Letter of Credit Obligations
shall be deemed to constitute, as of the date thereof, (i) a representation and
warranty by the Borrowers that the conditions in this Section 2.2 have been
satisfied and (ii) a reaffirmation by each Credit Party of the granting and
continuance of Agent’s Liens, on behalf of itself and the Secured Parties,
pursuant to the Collateral Documents.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to each Loan
Document will be, true, correct and complete; notwithstanding any provisions
hereof, the following representations and warranties shall only apply during a
Funding Period:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Domestic Subsidiaries:

(a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable;

(b) has the power and authority and all material governmental licenses,
authorizations, Permits, consents and approvals to own its assets, carry on its
business and execute, deliver, and perform its obligations under, the Loan
Documents to which it is a party;

(c) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement, and by each Credit
Party and each of their respective Domestic Subsidiaries of any other Loan
Document to which such Person is party, have been duly authorized by all
necessary action, and do not and will not:

(a) contravene the terms of any of that Person’s Organization Documents;

(b) conflict with or result in any material breach or contravention of, or
(other than the Loan Documents) result in the creation of any Lien under, any
document evidencing any material Contractual Obligation to which such Person is
a party or any order, injunction, writ or decree of any Governmental Authority
to which such Person or its Property is subject;

 

26



--------------------------------------------------------------------------------

(c) violate any Requirement of Law in any material respect; or

(d) affect any Credit Party’s or any Domestic Subsidiary of a Credit Party’s
right to receive, or reduce the amount of, payments and reimbursements from
Third Party Payors, or materially adversely affect any Health Care Permit.

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party or any Domestic Subsidiary of any
Credit Party of this Agreement, or any other Loan Document except (a) for
recordings and filings in connection with the Liens granted to Agent under the
Collateral Documents and the release of existing Liens, (b) those obtained or
made on or prior to the Closing Date, (c) as may be required in connection with
the disposition of any portion of the Collateral by laws affecting the offering
and sale of securities generally or any approvals that may be required to be
obtained from any bailees or landlords to collect the Collateral, (d) filings
with the SEC pursuant to applicable Requirements of Law and (e) those which, if
not obtained or made, would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.4 Binding Effect. This Agreement and each other Loan Document to which any
Credit Party or any Domestic Subsidiary of any Credit Party is a party
constitute the legal, valid and binding obligations of each such Person which is
a party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

3.5 Litigation. Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the knowledge of
any Responsible Officer of any Credit Party, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, against any Credit
Party, any Domestic Subsidiary of any Credit Party or any of their respective
Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document, or
any of the transactions contemplated hereby or thereby; or

(b) which would reasonably be expected to have a Material Adverse Effect.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, no
Credit Party or any Domestic Subsidiary of any Credit Party is the subject of an
audit by a Governmental Authority or, to each Credit Party’s knowledge, any
review or investigation by any Governmental Authority (excluding, in each case,
the IRS and other taxing authorities) concerning the violation or possible
violation of any Requirement of Law, which, in each case, would reasonably be
expected to have a Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens on the Collateral or the consummation of any of the Loan
Documents. No Credit Party and no Domestic Subsidiary of any Credit Party is in
default under or with respect to any Contractual Obligation in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect.

3.7 ERISA Compliance. Schedule 3.7 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans intended
to qualify for tax exempt status under Section 401 or 501 of the Code or that
provide post-employment or retiree welfare benefits (other than to the extent
required by Section 4980B of the Code). As of the Closing Date, each Benefit
Plan, and each trust thereunder, intended to qualify for tax exempt status under
Section 401 or 501 of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the knowledge of any Responsible Officer of
any Credit Party, nothing has occurred which would prevent, or cause the loss
of, such qualification. Except as would not, in the aggregate, reasonably be
expected to result in Liabilities in excess of $1,000,000, (x) each Benefit Plan
is in compliance with applicable provisions of ERISA, the Code and other
Requirements of Law, (y) there are no existing or pending (or to the knowledge
of any Responsible Officer of any Credit Party, threatened in writing) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Credit Party incurs or otherwise has or could reasonably be
expected to have an obligation or any Liability and (z) no ERISA Event is
reasonably expected to occur. On the Closing Date, no ERISA Event has occurred
in connection with which obligations and liabilities (contingent or otherwise)
of any Credit Party or any Domestic Subsidiary of a Credit Party remain
outstanding.

3.8 Use of Proceeds; Margin Regulations. No Credit Party and no Subsidiary of
any Credit Party is engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock.

3.9 Ownership of Property; Liens. As of the Closing Date, the Real Estate listed
in Schedule 3.9 constitutes all of the owned and leased Real Estate of each
Credit Party and each of their respective Domestic Subsidiaries. Each of the
Credit Parties and each of their respective Domestic Subsidiaries has good
record and marketable title in fee simple to, or valid leasehold interests in,
all Real Estate, and good and valid title to all owned personal property and
valid leasehold interests in all leased personal property, in each instance,
(i) necessary or material in the ordinary conduct of their respective businesses
and (ii) except for defects in title permitted by Section 5.1(g). As of the
Closing Date, none of the Real Estate of any Credit Party or any Domestic
Subsidiary of any Credit Party is subject to any Liens other than Permitted
Liens. As of the Closing Date, all material permits required to have been issued
or appropriate to enable the owned or leased Real Estate of the Credit Parties
and each of their Domestic Subsidiaries to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect.

 

28



--------------------------------------------------------------------------------

3.10 Taxes. All federal and all material state, local and other tax returns,
reports and statements (collectively, the “Tax Returns”) required to be filed by
any Tax Affiliate have been filed with the appropriate Governmental Authorities
in all jurisdictions in which such Tax Returns are required to be filed, all
such Tax Returns are true and correct in all material respects, and all material
income, franchise and other taxes, charges and other impositions reflected
therein and all material Taxes otherwise due and payable have been paid or, as
applicable withheld, prior to the date on which any Liability may be added
thereto for non-payment thereof except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Tax Affiliate in accordance with
GAAP. As of the Closing Date, no material Tax Return is under audit or
examination by any Governmental Authority, and no written notice of any such
audit or examination or any assertion of any material claim for Taxes has been
given or made by any Governmental Authority. Proper and accurate amounts have
been withheld by each Tax Affiliate from their respective employees for all
periods in compliance in all material respects with the Tax, social security and
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental Authorities.
No Tax Affiliate has participated in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4(b) or has been a member of an
affiliated, combined or unitary group other than the group of which a Tax
Affiliate is the common parent for any taxable period for which the statute of
limitations has not expired.

3.11 Financial Condition.

(a) Each of (i) the audited consolidated balance sheet of the Borrowers and
their Subsidiaries dated December 31, 2013, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date and (ii) the unaudited interim consolidated
balance sheet of the Borrowers and their Subsidiaries dated March 31, 2014 and
the related unaudited consolidated statements of income, shareholders’ equity
and cash flows for the three (3) fiscal months then ended:

(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

(y) present fairly in all material respects the consolidated financial condition
of the Borrowers and their Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

(b) Since December 31, 2013, there has been no event that has or would
reasonably be expected to have a Material Adverse Effect.

(c) The Credit Parties and their Domestic Subsidiaries have no Indebtedness
other than Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

 

29



--------------------------------------------------------------------------------

(d) All financial performance projections delivered to Agent, including the
financial performance projections delivered on the Closing Date, represent the
Borrowers’ good faith estimate of future financial performance at the time such
projections were delivered and are based on assumptions believed by the
Borrowers to be fair and reasonable in light of current market conditions at the
time such projections were delivered, it being acknowledged and agreed by Agent
and Lenders that projections as to future events are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may differ materially from the projected results and failure to
achieve such projected results shall not, in and of itself, constitute a Default
or Event of Default.

3.12 Environmental Matters. Except as set forth in Schedule 3.12, and except as
would not reasonably be expected to result in Material Environmental Liabilities
to the Credit Parties and their Domestic Subsidiaries, (a) the operations of
each Credit Party and each Domestic Subsidiary of each Credit Party are and have
been in compliance with all applicable Environmental Laws, including obtaining,
maintaining and complying with all Permits required by any applicable
Environmental Law, (b) no Credit Party and no Domestic Subsidiary of any Credit
Party is party to, and no Credit Party and no Domestic Subsidiary of any Credit
Party and no Real Estate currently (or to the knowledge of any Responsible
Officer of any Credit Party previously) owned, leased, subleased or operated by
any such Person is the subject of, any pending (or, to the knowledge of any
Responsible Officer of any Credit Party, threatened in writing) order, action,
investigation, suit, proceeding, audit, claim, demand, dispute or notice of
violation or of potential liability or similar notice alleging liability under
any Environmental Laws, (c) no Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities has attached to any
Property of any Credit Party or any Domestic Subsidiary of any Credit Party and,
to the knowledge of any Responsible Officer of any Credit Party, no facts,
circumstances or conditions exist that would reasonably be expected to result in
any such Lien attaching to any such Property, (d) no Credit Party and no
Domestic Subsidiary of any Credit Party has caused a Release of Hazardous
Materials at, to or from any Real Estate, (e) to the knowledge of any
Responsible Officer of any Credit Party, all Real Estate currently (or to the
knowledge of any Responsible Officer of any Credit Party previously) owned,
leased, subleased or operated by any such Credit Party and each Domestic
Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials, and (f) no Credit Party and no Domestic Subsidiary of any Credit
Party (i) is or has been engaged in, or has permitted any current or former
tenant to engage in, operations in violation of any Environmental Law or
(ii) knows of any facts, circumstances or conditions reasonably constituting
notice of a violation of or liability under any Environmental Law, including
receipt of any information request or notice of potential responsibility under
the Comprehensive Environmental Response, Compensation and Liability Act or
similar Environmental Laws. As of the Closing Date, each Credit Party has made
available to Agent copies of all material existing environmental reports,
reviews and audits and all material documents pertaining to actual or potential
Material Environmental Liabilities, in each case to the extent such reports,
reviews, audits and documents are in their possession, custody, control or
otherwise reasonably available to the Credit Parties.

3.13 Regulated Entities. No Credit Party, no Person controlling any Credit
Party, nor any Domestic Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its obligations under the Loan Documents.

 

30



--------------------------------------------------------------------------------

3.14 Solvency. Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by the Borrower Representative, and (c) the payment and
accrual of all transaction costs in connection with the foregoing, the Credit
Parties taken as a whole are Solvent.

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Responsible Officer of
any Credit Party, threatened in writing) against or involving any Credit Party
or any Domestic Subsidiary of any Credit Party, except for those that would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Except as set forth in Schedule 3.15, as of the Closing Date, (a) there is no
collective bargaining or similar agreement with any union, labor organization,
works council or similar representative covering any employee of any Credit
Party or any Domestic Subsidiary of any Credit Party, (b) to the knowledge of
any Responsible Officer of any Credit Party, no petition for certification or
election of any such representative is existing or pending with respect to any
employee of any Credit Party or any Domestic Subsidiary of any Credit Party and
(c) to the knowledge of any Responsible Officer of any Credit Party, no such
representative has sought certification or recognition with respect to any
employee of any Credit Party or any Domestic Subsidiary of any Credit Party.

3.16 Intellectual Property. Schedule 3.16 sets forth a true and complete list as
of the Closing Date of the following Intellectual Property each Credit Party
owns, licenses or otherwise has the right to use: (i) Intellectual Property
owned by a Credit Party that is registered or subject to applications for
registration with the United States Copyright Office or the United States Patent
and Trademark Office, and (ii) material Intellectual Property licensed by a
Credit Party that is registered or subject to applications for registration with
the United States Copyright Office or the United States Patent and Trademark
Office, and including for each of the foregoing items (1) the owner, (2) the
title, (3) as applicable, the registration or application number and
registration or application date and (4) any material IP Licenses granted by
such Credit Party with respect thereto. Each Credit Party and each Domestic
Subsidiary of each Credit Party owns, or is licensed to use, all Intellectual
Property necessary to conduct its business as currently conducted except for
such Intellectual Property the failure of which to own or license would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. To the knowledge of any Responsible Officer of any
Credit Party, (a) the conduct and operations of the businesses of each Credit
Party and each Domestic Subsidiary of each Credit Party does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (b) no other Person has contested any right, title
or interest of any Credit Party or any Domestic Subsidiary of any Credit Party
in any Intellectual Property owned by such Credit Party, other than, in each
case, as would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

3.17 Brokers’ Fees; Transaction Fees. Except for fees payable to the Lead
Arranger, Agent and Lenders, none of the Credit Parties or any of their
respective Domestic Subsidiaries has any obligation to any Person in respect of
any finder’s, broker’s or investment banker’s fee in connection with the
transactions contemplated hereby.

 

31



--------------------------------------------------------------------------------

3.18 Insurance. A true and complete list of all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles, has been provided to Agent.
Each of the Credit Parties and each of their respective Domestic Subsidiaries
and their respective Properties are insured with financially sound and reputable
insurance companies which are not Affiliates of the Borrowers, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses of the same size and character as the
business of the Credit Parties and, to the extent relevant, owning similar
Properties in localities where such Person operates.

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party (a) has any Subsidiaries, or (b) owns any Stock
or Stock Equivalent in any other Person. Each Immaterial Subsidiary as of the
Closing Date is designated as such on Schedule 3.19. As of the Closing Date, the
consolidated total assets of all Immaterial Subsidiaries (as set forth in the
audited consolidated balance sheet of the Borrowers and their Subsidiaries dated
December 31, 2013), do not constitute more than 5.0% of the Consolidated Total
Assets. All issued and outstanding Stock and Stock Equivalents of each of the
Credit Parties are (x) duly authorized and validly issued, (y) in the case of
any Credit Party that is a corporation, fully paid and non-assessable, and
(z) free and clear of all Liens other than Permitted Liens of the type described
in Section 5.1(b), (c) or (f). All such securities were issued in compliance in
all material respects with all applicable state and federal laws concerning the
issuance of securities. All of the issued and outstanding Stock of each Credit
Party (other than NxStage) and each Subsidiary of each Credit Party, as of the
Closing Date, is owned by each of the Persons and in the amounts set forth in
Schedule 3.19 and in the case of any Joint Venture, such other Persons that are
not a Credit Party or one of its Subsidiaries. As of the Closing Date, and
except as set forth in Schedule 3.19, there are no pre-emptive or other
outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock or Stock Equivalents Set forth in Schedule
3.19 is a true and complete organizational chart of the Borrowers and all of
their Subsidiaries as of the Closing Date.

3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 lists
each Credit Party’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Credit Party’s chief
executive office or sole place of business, in each case as of the date hereof,
and such Schedule 3.20 also lists all jurisdictions of organization and legal
names of such Credit Party for the five years preceding the Closing Date.

3.21 Locations of Inventory, Equipment and Books and Records. As of the end of
the most recent calendar month prior to the Closing Date, each Credit Party’s
inventory and equipment (other than (w) inventory or equipment in transit,
(x) locations having inventory and/or equipment with a fair market value of less
than $250,000 per location, and (y) inventory and equipment maintained at
customer locations in ordinary course of business) and books and records
concerning the Collateral are kept at the locations listed in Schedule 3.21.

 

32



--------------------------------------------------------------------------------

3.22 Deposit Accounts and Other Accounts. Schedule 3.22 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name and address with respect to each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

3.23 Government Contracts. Except as set forth in Schedule 3.23, as of the
Closing Date, no Credit Party is a party to any contract or agreement with any
Governmental Authority in respect of any Account where such Governmental
Authority is the Account Debtor.

3.24 Customer and Trade Relations. As of the Closing Date, there exists no
actual or, to the knowledge of any Responsible Officer of any Credit Party,
threat in writing of any termination or cancellation of, (a) the business
relationship of any Credit Party with any customer or group of customers whose
purchases during the preceding 12 calendar months caused them to be ranked among
the ten largest customers of such Credit Party or (b) the business relationship
of any Credit Party with any supplier essential to the operations of the Credit
Parties and their Domestic Subsidiaries, taken as a whole.

3.25 Bonding. Except as set forth in Schedule 3.25, as of the Closing Date, no
Credit Party is a party to or bound by any surety bond agreement,
indemnification agreement therefor or bonding requirement with respect to
products or services sold by it.

3.26 Reserved.

3.27 Reserved

3.28 Reserved.

3.29 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Domestic Subsidiaries in the Loan Documents as of
the date such representations and warranties are made or deemed made, and none
of the written statements about any Credit Party or any of their Domestic
Subsidiaries contained in each exhibit, report, statement or certificate
furnished by or on behalf of any Credit Party or any of their Domestic
Subsidiaries (other than any statement which constitutes projections, forward
looking statements, budgets, estimates or general market data) in connection
with the Loan Documents (including the offering and disclosure materials, if
any, delivered by or on behalf of any Credit Party to Agent or the Lenders prior
to the Closing Date), taken as a whole, contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not materially misleading as of the time when made or
delivered, it being acknowledged and agreed by Agent and Lenders that, to the
extent included in any of the foregoing, projections, budgets, forward looking
statements or estimates as to future events are inherently uncertain and are not
to be viewed as facts and that the actual results during the period or periods
covered by such projections, budgets, forward looking statements or estimates
may differ from the projected results.

3.30 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Domestic Subsidiary of each Credit Party is in compliance in all
material respects

 

33



--------------------------------------------------------------------------------

with all U.S. economic sanctions laws, Executive Orders and implementing
regulations as promulgated by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. No Credit Party and no Domestic Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

3.31 Patriot Act. The Credit Parties, each of their Domestic Subsidiaries and
each of their Affiliates are in compliance with (a) the Trading with the Enemy
Act, and each of the foreign assets control regulations of the United States
Treasury Department and any other enabling legislation or executive order
relating thereto, (b) the Patriot Act and (c) other federal or state laws
relating to “know your customer” and anti-money laundering rules and
regulations. No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.

3.32 Regulatory Matters. (a) Schedule 3.32 sets forth, as of the Closing Date, a
complete and correct list of all Registrations held by each Credit Party and its
Domestic Subsidiaries that are material to the business of the Borrowers and
their Domestic Subsidiaries. Each Credit Party and its Domestic Subsidiaries
has, and it and its Products are in conformance with, all Registrations required
to conduct its respective businesses as now or currently proposed to be
conducted except where the failure to have such Registrations would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. As of the Closing Date, to the knowledge of any
Responsible Officer of a Credit Party, (i) neither the FDA nor other
Governmental Authority is considering limiting, suspending, or revoking such
Registrations or changing the marketing classification or labeling or other
significant parameter affecting the Products of the Credit Parties or any of
their respective Domestic Subsidiaries, and (ii) there is no false or misleading
information or significant omission in any product application or other
submission to the FDA or other Governmental Authority administering Public
Health Laws, except in the case of either clause (i) or (ii), as set forth on
Schedule 3.32. The Credit Parties and their respective Domestic Subsidiaries
have fulfilled and performed their obligations under each material Registration,
and no event has occurred or condition or state of facts exists which would
constitute a breach or default, or would cause revocation or termination of any
such material Registration. To the knowledge of any Responsible Officer of a
Credit Party, any third party that is a manufacturer or contractor for the
Credit Parties or any of their respective Domestic Subsidiaries is in compliance
in all material respects with all Registrations required by the FDA or
comparable Governmental Authority and all Public Health Laws insofar as they

 

34



--------------------------------------------------------------------------------

reasonably pertain to the Products of the Credit Parties and their respective
Domestic Subsidiaries and except where failure to be in compliance in all
material respects would not reasonably be expected to have a Material Adverse
Effect.

(b) All Products designed, developed, investigated, manufactured, prepared,
assembled, packaged, tested, labeled, distributed, sold or marketed by or on
behalf of the Credit Parties or their respective Domestic Subsidiaries that are
subject to Public Health Laws have been and are being designed, developed,
investigated, manufactured, prepared, assembled, packaged, tested, labeled,
distributed, sold and marketed in compliance in all material respects with the
Public Health Laws or any other applicable Requirement of Law, including,
without limitation, clinical and non-clinical evaluation, product approval or
clearance, premarketing notification, good manufacturing practices, labeling,
advertising and promotion, record-keeping, establishment registration and device
listing, reporting of recalls and adverse event reporting.

(c) Except as set forth on Schedule 3.32 or as would not reasonably be expected
to have a Material Adverse Effect, no Credit Party nor its Domestic Subsidiaries
is subject to any obligation arising under an administrative or regulatory
action, proceeding, investigation or inspection by or on behalf of a
Governmental Authority, warning letter, notice of violation letter, consent
decree, request for information or other written notice, response or commitment
made to or with a Governmental Authority with respect to Regulatory Matters,
and, to the knowledge of any Responsible Officer of a Credit Party, no such
obligation has been threatened in writing. Except as would not reasonably be
expected to have a Material Adverse Effect, (i) each Credit Party and its
Domestic Subsidiaries has made all notifications, submissions, and reports
required by any such obligation, and (ii) all such notifications, submissions
and reports were true, complete, and correct in all material respects as of the
date of submission to FDA or any other Governmental Authority. Except as would
not reasonably be expected to have a Material Adverse Effect, there is no, and
there is no act, omission, event, or circumstance of which any Responsible
Officer of a Credit Party has knowledge that would reasonably be expected to
give rise to or lead to, any civil, criminal or administrative action, suit,
demand, claim, complaint, hearing, investigation, demand letter, warning letter,
proceeding or request for information pending against any Credit Party or its
Domestic Subsidiaries. To the knowledge of any Responsible Officer of a Credit
Party, no Credit Party nor any of its Domestic Subsidiaries has any liability
(whether actual or contingent) for failure to comply with any Public Health Laws
that would reasonably be expected to have a Material Adverse Effect. There has
not been any violation of any Public Health Laws by any Credit Party or its
Domestic Subsidiaries in its product development efforts, submissions, record
keeping and reports to the FDA or any other Governmental Authority that could
reasonably be expected to require or lead to investigation, corrective action or
enforcement, regulatory or administrative action that, in each case, would
reasonably be expected, in the aggregate, to have a Material Adverse Effect. As
of the Closing Date, to the knowledge of any Responsible Officer of a Credit
Party, there are no civil or criminal proceedings relating to any Credit Party
or any of its Domestic Subsidiaries or any officer, director or employee of any
Credit Party or Domestic Subsidiary of any Credit Party that involve a matter
within or related to the FDA’s jurisdiction.

(d) As of the Closing Date, except as set forth on Schedule 3.32 no Credit Party
nor its Domestic Subsidiaries is undergoing any inspection related to Regulatory
Matters, or any other Governmental Authority investigation, in each case, that
would reasonably be expected to have a Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

(e) Except as set forth on Schedule 3.32, during the period of three
(3) calendar years immediately preceding the Closing Date, no Credit Party nor
any Domestic Subsidiary of any Credit Party has introduced into commercial
distribution any Products manufactured by or on behalf of any Credit Party or
any Domestic Subsidiary of a Credit Party that were upon their shipment by any
Credit Party or any of its Domestic Subsidiaries adulterated or misbranded in
violation of 21 U.S.C. § 331, except, in each case, as would not reasonably be
expected to have a Material Adverse Effect. No Credit Party nor any Domestic
Subsidiary of any Credit Party has received any notice of communication from any
Governmental Authority alleging noncompliance with any Requirement of Law that
would reasonably be expected to have a Material Adverse Effect. Except as set
forth on Schedule 3.32, (i) no Product has been seized, withdrawn, recalled,
detained, or subject to a suspension (other than in the ordinary course of
business) of research, manufacturing, distribution, or commercialization
activity, and (ii) there are no facts or circumstances reasonably likely to
cause (A) the seizure, denial, withdrawal, recall, detention, public health
notification, safety alert or suspension of manufacturing or other activity
relating to any material Product, (B) a change in the labeling of any Product
suggesting a material compliance issue or risk, or (C) a termination, seizure or
suspension of manufacturing, researching, distributing or marketing of any
Product, other than a voluntary termination or suspension of manufacturing,
researching, distributing or marketing of any Product in the ordinary course of
business. As of the Closing Date, no proceedings in the United States or any
other jurisdiction seeking the withdrawal, recall, revocation, suspension,
import detention, or seizure of any Product are pending or to the knowledge of
any Responsible Officer of a Credit Party, threatened in writing against any
Credit Party or any of its Domestic Subsidiaries.

(f) No Credit Party nor any Domestic Subsidiary of any Credit Party nor to the
knowledge of any Responsible Officer of a Credit Party, any of their respective
officers, directors, employees, agents, or contractors (i) have been excluded or
debarred from any federal healthcare program (including without limitation
Medicare or Medicaid) or any other federal program or (ii) have received notice
from the FDA or any other Governmental Authority with respect to debarment or
disqualification of any Person, in each case, that would reasonably be expected
to have, in the aggregate, a Material Adverse Effect. As of the Closing Date, no
Credit Party nor any Domestic Subsidiary of any Credit Party, nor to the
knowledge of any Responsible Officer of a Credit Party, nor any of their
respective officers, directors, employees, agents or contractors have been
convicted of any crime or engaged in any conduct for which (x) debarment is
mandated or permitted by 21 U.S.C. § 335a or (y) such Person could be excluded
from participating in the federal health care programs under Section 1128 of the
Social Security Act or any similar law. As of the Closing Date, to the knowledge
of any Responsible Officer of a Credit Party, no officer, employee or agent of
any Credit Party or its Domestic Subsidiaries, has (A) made any untrue statement
of material fact or fraudulent statement to the FDA or any other Governmental
Authority; (B) failed to disclose a material fact required to be disclosed to
the FDA or any other Governmental Authority; or (C) committed an act, made a
statement, or failed to make a statement that would reasonably be expected to
provide the basis for the FDA or any other Governmental Authority to invoke its
policy respecting “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities,” as set forth in 56 Fed. Reg. 46191 (September 10, 1991).

 

36



--------------------------------------------------------------------------------

(g) Except as would not reasonably be expected to have a Material Adverse
Effect, no Credit Party nor any Domestic Subsidiary of any Credit Party has
granted rights to design, develop, assemble, distribute, license, prepare,
package, label, market or sell its Products to any other Person nor is any
Credit Party or any of its Domestic Subsidiaries bound by any agreement that
adversely affects any Credit Party’s exclusive right to design, develop,
manufacture, produce, assemble, distribute, license, prepare, package, label,
market or sell its Products.

(h) Except as set forth on Schedule 3.32: (i) each Credit Party and its Domestic
Subsidiaries and, to the knowledge of any Responsible Officer of a Credit Party,
their respective contract manufacturers are, and have been for the past three
(3) calendar years, in compliance in all material respects with, and each
Product in current commercial distribution is designed, manufactured, prepared,
assembled, packaged, labeled, stored, installed, serviced, and processed in
compliance in all material respects with, the Quality System Regulation set
forth in 21 C.F.R. Part 820, or comparable quality management system, including,
but not limited to, ISO 13485, as applicable, (ii) each Credit Party and its
Domestic Subsidiaries is in compliance in all material respects with the written
procedures, record-keeping and reporting requirements required by the FDA or any
other Governmental Authority pertaining to the reporting of adverse events and
recalls involving the Products, including, as the case may be, Medical Device
Reporting set forth in 21 C.F.R. Part 803 and Reports of Corrections and
Removals set forth in 21 C.F.R. Part 806, (iii) all Products are and have been
labeled, promoted, and advertised in accordance with their Registration and
approved labeling or within the scope of an exemption from obtaining such
Registration, and (iv) each Credit Party’s and its Domestic Subsidiaries’
establishments are registered with the FDA, as applicable, and each Product is
listed with the FDA under the applicable FDA registration and listing
regulations for medical devices.

3.33 Healthcare Matters.

(a) Compliance with Health Care Laws. Each Credit Party and each of their
respective Domestic Subsidiaries is, and at all times during the three
(3) calendar years immediately preceding the Closing Date (or such lesser time
that such Credit Party or Domestic Subsidiary, as applicable, has been, subject
to such Health Care Laws) has been, in compliance with all Health Care Laws and
requirements of Third Party Payor Programs applicable to it, its assets,
business or operations except where any non-compliance would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(b) Health Care Permits. Each Credit Party and each of their respective Domestic
Subsidiaries holds, and at all times during the three (3) calendar years
immediately preceding the Closing Date (or such lesser time that such Credit
Party or Domestic Subsidiary, as applicable, has been, subject to any applicable
Health Care Laws requiring it to hold such Health Care Permits) has held, all
Health Care Permits necessary for it to own, lease, sublease or operate its
assets or to conduct its business or operations as presently conducted
(including without limitation, to participate in and obtain reimbursement under
all Third Party Payor Programs in which such Persons’ participate), except, in
each case, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. All such Health Care Permits are, and at all times
during the three calendar years immediately preceding the Closing Date (or such
lesser time that such Credit Party or Domestic Subsidiary, as applicable, has
been subject to any applicable Health Care Laws requiring it to hold such Health
Care Permits) have been, in full

 

37



--------------------------------------------------------------------------------

force and effect and there is and has been no default under, violation of, or
other noncompliance with the terms and conditions of any such Health Care
Permit, except, in each case, as would not reasonably be expected to have a
Material Adverse Effect. No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, has resulted or
would reasonably be expected to result in the suspension, revocation,
termination, restriction, limitation, modification or non-renewal of any
material Health Care Permit. No Governmental Authority has taken, or to the
knowledge of any Responsible Officer of a Credit Party threatened in writing to
take, action to suspend, revoke, terminate, place on probation, restrict, limit,
modify or not renew any Health Care Permit of any Credit Party or any Domestic
Subsidiary of any Credit Party, in each case, where the failure to do so would
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, Schedule 3.33 sets forth an accurate, complete and current list of all
material Health Care Permits, and all Third Party Payor Authorizations for
material Third Party Payor Programs in which any Credit Party or any Domestic
Subsidiary of any Credit Party participates.

(c) Third Party Payor Authorizations. Each Credit Party and each of their
respective Domestic Subsidiaries holds, and at all times during the three
calendar years immediately preceding the Closing Date (or such lesser time that
such Credit Party or Domestic Subsidiary, as applicable, has been subject to any
applicable Health Care Laws) has held, in full force and effect, all Third Party
Payor Authorizations necessary to participate in and be reimbursed by all Third
Party Payor Programs in which any Credit Party or any Domestic Subsidiary of any
Credit Party participates, except, in each case, where the failure to do so
would not reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, there is no investigation, audit, claim review, or other action
pending, or to the knowledge of any Responsible Officer of a Credit Party,
threatened in writing, which could reasonably be expected to result in a
suspension, revocation, termination, restriction, limitation, modification or
non-renewal of any material Third Party Payor Authorization or result in any
Credit Party’s or any of their Domestic Subsidiaries’ exclusion from any
material Third Party Payor Program.

(d) Licensed Personnel. Except as would not reasonably be expected to have a
Material Adverse Effect, (i) the Licensed Personnel have complied and currently
are in compliance with all applicable Health Care Laws, and hold and, at all
times that such Persons have been Licensed Personnel of any Credit Party or any
Domestic Subsidiary of any Credit Party, have held, all professional licenses
and other Health Care Permits and all Third Party Payor Authorizations required
in the performance of such Licensed Personnel’s duties for such Credit Party or
such Domestic Subsidiary, (ii) each such Health Care Permit and Third Party
Payor Authorization is in full force and effect and (iii) to the knowledge of
any Responsible Officer of a Credit Party, no suspension, revocation,
termination, impairment, modification or non-renewal of any such Permit or Third
Party Payor Authorization is pending or threatened in writing.

(e) Accreditation. Each Credit Party and each of their respective Domestic
Subsidiaries has obtained and maintains accreditation in good standing and
without limitation or impairment by all applicable accrediting organizations, to
the extent prudent and customary in the industry in which it is engaged or
required by law (including any foreign law or equivalent regulation), except
where the failure to have or maintain such accreditation in good standing or
imposition of limitation or impairment would not reasonably be expected to have,
in the aggregate, a Material Adverse Effect.

 

38



--------------------------------------------------------------------------------

(f) Proceedings; Audits. There are no pending (or, to the knowledge of any
Responsible Officer of a Credit Party, threatened in writing) Proceedings
against or affecting any Credit Party or any Domestic Subsidiary of any Credit
Party or, to the knowledge of any Responsible Officer of a Credit Party, any
Licensed Personnel, relating to any actual or alleged non-compliance with any
Health Care Law or requirement of any Third Party Payor Program where the amount
at issue or potential fines or penalties at issue in such proceeding exceeds
$1,000,000. As of the Closing Date, there currently exist no restrictions,
deficiencies, required plans of correction or other such remedial measures with
respect to any Health Care Permit of any Credit Party or any Domestic Subsidiary
of any Credit Party, or any of their participation in any Third Party Payor
Program, in each case, that is material to the business of the Borrowers and
their Domestic Subsidiaries, taken as a whole.

(g) Overpayments. No Credit Party and no Domestic Subsidiary of any Credit Party
(i) has retained an overpayment received from, or failed to refund any amount
due to, any Third Party Payor in violation of any Health Care Law or contract;
and (ii) except as set forth on Schedule 3.32, has received written notice of,
or has knowledge of, any overpayment or refunds due to any Third Party Payor.

(h) Reserved.

(i) Prohibited Transactions. No Credit Party and no Domestic Subsidiary of any
Credit Party, nor any officer, affiliate, employee or agent of any Credit Party
or any Domestic Subsidiary of any Credit Party, directly or indirectly, has
(i) offered or paid or solicited or received any remuneration, in cash or in
kind, or made any financial arrangements, in violation of any Health Care Law;
or (ii) made, or agreed to make, or is aware that there has been made or that
there is any agreement to make, any payment to any person with the intention or
understanding that any part of such payment would be in violation of any Health
Care Law. As of the Closing Date, to the knowledge of any Responsible Officer of
a Credit Party, no person has filed or has threatened in writing to file against
any Credit Party or any of their Affiliates an action under any federal or state
whistleblower statute, including without limitation, under the False Claims Act
of 1863 (31 U.S.C. § 3729 et seq.).

(j) Exclusion. As of the Closing Date, no Credit Party and no Domestic
Subsidiary of any Credit Party, nor to the knowledge of any Responsible Officer
of a Credit Party, any officer, director, partner, agent, managing employee or
Person with a “direct or indirect ownership interest” (as that phrase is defined
in 42 C.F.R. § 420.201) in any Credit Party or any Domestic Subsidiary of any
Credit Party, nor any Licensed Personnel of any Credit Party or any Domestic
Subsidiary of any Credit Party, is (i) excluded from any Third Party Payor
Program pursuant to 42 U.S.C. § 1320a-7 and related regulations,
(ii) “suspended” or “debarred” from selling products to the U.S. government or
its agencies pursuant to the Federal Acquisition Regulation, relating to
debarment and suspension applicable to federal government agencies generally (42
C.F.R. Subpart 9.4), or other applicable laws or regulations, (iii) debarred,
disqualified, suspended or excluded from participation in any Third Party Payor
Program or is listed on the General Services Administration list of excluded
parties, nor is any such debarment, disqualification, suspension or exclusion
pending or to the knowledge of any Responsible

 

39



--------------------------------------------------------------------------------

Officer of a Credit Party, threatened in writing, or (iv) made a party to any
other action by any Governmental Authority that may prohibit it from selling
products or providing services to any governmental or other purchaser pursuant
to any federal, state or local laws or regulations.

(k) Corporate Integrity Agreement. As of the Closing Date, no Credit Party and
no Domestic Subsidiary of any Credit Party, nor to the knowledge of any
Responsible Officer of a Credit Party, any officer, director, partner, agent,
managing employee or Person with a “direct or indirect ownership interest” (as
that phrase is defined in 42 C.F.R. §1001.1001) in any Credit Party or any
Domestic Subsidiary of any Credit Party is a party to, or bound by, any material
order, individual integrity agreement, corporate integrity agreement, corporate
compliance agreement, deferred prosecution agreement, or other formal or
informal agreement with any Governmental Authority concerning compliance with
Health Care Laws.

(l) Reserved.

(m) Recoupments. On each Borrowing Base Certificate given to Agent, Borrower has
disclosed to Agent the amount of any material recoupments or offsets or set-offs
of any Third Party Payor being sought, requested or claimed in writing of which
any Credit Party is aware, or, to the knowledge of any Responsible Officer of
any Credit Party, have been threatened in writing against any Credit Party or
any Domestic Subsidiary of any Credit Party.

ARTICLE IV.

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than
(i) contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted and (ii) L/C Reimbursement Obligations, to the extent
cash collateralized or supported by back-stop letters of credit, in each case,
in a manner reasonably acceptable to Agent and L/C Issuer) shall remain unpaid
or unsatisfied; notwithstanding any provisions hereof, the following affirmative
covenants, other than Section 4.2(d), (e), (f), and (g), shall only apply during
a Funding Period:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Domestic Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments). The Borrowers shall deliver to
Agent by Electronic Transmission:

(a) not later than ninety (90) days after the end of each Fiscal Year (or within
10 days of such other time period as required by the SEC), a copy of the audited
consolidated balance sheets of the Borrowers and each of their Subsidiaries as
at the end of such year and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
and accompanied by the report of any “Big Four” or other nationally-recognized
independent certified public accounting firm reasonably acceptable to Agent
which report shall contain an unqualified opinion, stating that such
consolidated financial statements present fairly

 

40



--------------------------------------------------------------------------------

in all material respects the financial position for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (the Lenders
agree that the Borrowers’ obligations under this paragraph (a) will be satisfied
in respect of any Fiscal Year by delivery to Agent within 90 days (or within 10
days of such other time period as required by the SEC) after the end of such
Fiscal Year of its annual report for such Fiscal Year on Form 10-K as filed with
the SEC);

(b) not later than forty-five (45) days after the end of each Fiscal Quarter (or
within 10 days of such other time period as required by the SEC), a copy of the
unaudited consolidated balance sheets of the Borrowers and each of their
Subsidiaries, and the related consolidated statements of income and cash flows
as of the end of such Fiscal Quarter and for the portion of the Fiscal Year then
ended, each of which shall be complete and correct and fairly present, in all
material respects, in accordance with GAAP, the financial position and the
results of operations of the Borrowers and their Subsidiaries, subject to normal
year-end adjustments and absence of footnote disclosures (the Lenders agree that
the Borrowers’ obligations under this paragraph (b) will be satisfied in respect
of any Fiscal Quarter by delivery to Agent within 45 days (or within 10 days of
such other time period as required by the SEC) after the end of such Fiscal
Quarter of its quarterly report for such Fiscal Quarter on Form 10-Q as filed
with the SEC); and

(c) not later than thirty (30) days after the end of each fiscal month of each
year, a copy of the unaudited consolidated balance sheets of the Borrowers and
each of their Subsidiaries, and the related consolidated statements of income
and cash flows as of the end of such fiscal month and for the portion of the
Fiscal Year then ended, each of which shall be in such detail and otherwise in
form and detail reasonably satisfactory to the Agent and complete and correct
and fairly present, in all material respects, in accordance with GAAP, the
financial position and the results of operations of the Borrowers and their
Subsidiaries, subject to normal year-end adjustments and absence of footnote
disclosures.

In lieu of furnishing Agent with copies of the items referred to in Sections
4.1(a) and (b) and Sections 4.2(a)(i), (c) and (l), the Borrowers may make
available such items to Agent by posting such items on the Borrowers’ website at
www.nxstage.com or on the SEC’s EDGAR website.

4.2 Certificates; Other Information. The Borrowers shall furnish to Agent by
Electronic Transmission:

(a) together with each delivery of financial statements pursuant to Sections
4.1(a) and 4.1(b), (i) a management report, in reasonable detail, signed by the
chief financial officer of the Borrower Representative, describing the
operations and financial condition of the Credit Parties and their Subsidiaries
for the fiscal month and the portion of the Fiscal Year then ended (or for the
Fiscal Year then ended in the case of annual financial statements), and (ii) a
report setting forth in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the most recent projections for the current Fiscal Year delivered pursuant
to Section 4.2(k) and discussing the reasons for any significant variations;

 

41



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
Sections 4.1(a) and 4.1(b), a fully and properly completed certificate in the
form of Exhibit 4.2(b) (a “Compliance Certificate”), certified on behalf of the
Borrowers by a Responsible Officer of the Borrower Representative, and if
applicable, reflecting any changes in the organizational chart since such
Schedule 3.19 was previously delivered to Agent in accordance with this
Agreement;

(c) promptly after the same are filed, copies of all financial statements and
regular, periodic or special reports which such Person may make to, or file
with, the SEC;

(d) within twenty (20) days after the end of each calendar month, a Borrowing
Base Certificate, certified on behalf of the Borrowers by a Responsible Officer
of the Borrower Representative, setting forth the Borrowing Base of the
Borrowers as at the end of the most-recently ended fiscal month;

(e) concurrently with the delivery of the Borrowing Base Certificate, (i) a
summary of Inventory by location and type with a supporting perpetual Inventory
report, and (ii) a summary of Equipment by location and type, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;

(f) concurrently with the delivery of the Borrowing Base Certificate, a detailed
aging of Accounts, accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;

(g) concurrently with the delivery of the Borrowing Base Certificate, a monthly
trial balance showing Accounts outstanding aged from invoice date as follows: 1
to 30 days, 31 to 60 days, 61 to 90 days, 91 to 120 days, 121 to 150 days and
151 days or more, accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;

(h) on a monthly basis concurrently with the delivery of the Borrowing Base
Certificate, collateral reports, including all additions and reductions (cash
and non-cash) with respect to Accounts of the Credit Parties in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion each of which shall be prepared by the
Borrower Representative as of the last day of the immediately preceding week;

(i) to Agent, at the time of delivery of each of the monthly financial
statements delivered pursuant to Section 4.1(c) a reconciliation of the
following, in each case, accompanied by such supporting detail and documentation
as shall be requested by Agent in its reasonable discretion;

(i) the most recent Borrowing Base Certificate, general ledger and month-end
accounts receivable aging of each Borrower to such Borrower’s general ledger and
monthly financial statements delivered pursuant to Section 4.1(c);

 

42



--------------------------------------------------------------------------------

(ii) the perpetual inventory by location to each Borrower’s most recent
Borrowing Base Certificate, general ledger and monthly financial statements
delivered pursuant to Section 4.1(c); and

(iii) the accounts payable aging to each Borrower’s general ledger and monthly
financial statements delivered pursuant to Section 4.1(c); and

(iv) the outstanding Loans as set forth in the monthly loan account statement
provided by Agent to each Borrower’s general ledger and monthly financial
statements delivered pursuant to Section 4.1(c);

(j) at the time of delivery of each of the annual financial statements delivered
pursuant to Section 4.1, a list of any applications for the registration of any
Patent, Trademark or Copyright that is material to the business of the Credit
Parties, taken as a whole, and filed by any Credit Party with the United States
Patent and Trademark Office or the United States Copyright Office, in each case
entered into or filed in the prior Fiscal Quarter;

(k) as soon as available and in any event no later than forty-five (45) days
after the last day of each Fiscal Year of the Borrowers, projections of the
Credit Parties (and their Subsidiaries’) consolidated financial performance for
the forthcoming three Fiscal Years on a year by year basis, and for the
forthcoming Fiscal Year on a month by month basis;

(l) promptly upon receipt thereof, copies of any reports submitted by the
Borrowers’ certified public accountants in connection with each annual, interim
or special audit or review of any type of the financial statements or internal
control systems of any Credit Party made by such accountants;

(m) upon Agent’s request from time to time, the Credit Parties shall permit and
enable Agent to obtain appraisals in form and from appraisers reasonably
satisfactory to Agent stating (i) the then Net Orderly Liquidation Value, or
such other value as determined by Agent, of all or any portion of the Inventory
of any Credit Party or any Domestic Subsidiary of any Credit Party and (ii) the
fair market value, or such other value as determined by Agent (for example,
replacement cost for purposes of Flood Insurance), of any Real Estate owned by
any Credit Party or any Domestic Subsidiary of any Credit Party that is subject
to a Mortgage, including any appraisal required to comply with FIRREA; provided
that the Credit Parties shall only be obligated to reimburse Agent for the
expenses for one such appraisal (or two such appraisals at any time during such
Fiscal Year Average Availability is or has been less than $5,000,000) during any
twelve-month period for so long as an Event of Default does not exist; provided
further that, Agent, Lenders and such appraisers shall have no right to access
protected health information; and

(n) promptly, such additional business, financial, collateral, corporate
affairs, perfection certificates and other information as Agent may from time to
time reasonably request (it being agreed that, and not withstanding anything to
contrary set forth herein or in the other Loan Documents, Agent and Lenders
shall have no right to access or receive protected health information).

 

43



--------------------------------------------------------------------------------

4.3 Notices. The Borrowers shall notify promptly Agent of each of the following
(and in no event later than five (5) Business Days after a Responsible Officer
of a Credit Party becomes aware thereof):

(a) the occurrence or existence of any Default or Event of Default;

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Domestic Subsidiary of any Credit Party,
or any violation of, or non-compliance with, any Requirement of Law, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Domestic Subsidiary of any
Credit Party and any Governmental Authority which would reasonably be expected
to result, either individually or in the aggregate, in Liabilities in excess of
$1,000,000;

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or its Domestic Subsidiaries or any
Property or Product of any Credit Party or its Domestic Subsidiaries (i) in
which the amount of damages claimed is $1,000,000 or more, (ii) if adversely
determined would reasonably be expected to have a Material Adverse Effect,
(iii) in which the relief sought is an injunction or other stay of the
performance of this Agreement or any other Loan Document or (iv) alleges
potential or actual violations of any Public Health Law or Health Care Law by
any Credit Party or any Domestic Subsidiary of any Credit Party or any of its
Licensed Personnel where any such violations would subject any Credit Party to
penalties, fines, recoupments or other losses in excess of $1,000,000;

(e) (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law that would
reasonably be expected to result in Material Environmental Liabilities, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or Liability under any Environmental Law, which, in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Material Environmental Liabilities,
(iii) the receipt by any Credit Party of notification that any material Property
of any Credit Party is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities and (iv) any
proposed acquisition or lease of Real Estate, if such acquisition or lease would
reasonably be expected to result in Material Environmental Liabilities;

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA, or intent to terminate any Title
IV Plan, a copy of such notice, (ii) promptly, and in any event within ten
(10) days, after any Credit Party knows or has reason to know that a request for
a minimum funding waiver under Section 412 of the Code has been filed with
respect to any Title IV Plan or Multiemployer Plan, a notice describing

 

44



--------------------------------------------------------------------------------

such waiver request and any action that any ERISA Affiliate proposes to take
with respect thereto, together with a copy of any notice filed with the PBGC or
the IRS pertaining thereto, and (iii) promptly, and in any event within ten
(10) days after any Credit Party knows or has reason to know that an ERISA Event
will or has occurred, a notice describing such ERISA Event, and any action that
any ERISA Affiliate proposes to take with respect thereto, together with a copy
of any notices received from or filed with the PBGC, IRS, Multiemployer Plan or
other Benefit Plan pertaining thereto;

(g) any event that has or would reasonably be expected to have a Material
Adverse Effect subsequent to the date of the most recent audited financial
statements delivered to Agent pursuant to this Agreement;

(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Domestic Subsidiary of any Credit Party;

(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Domestic Subsidiary of any Credit Party if the same
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(j) the creation, establishment or acquisition of any Domestic Subsidiary that
is not an Immaterial Subsidiary; provided, that the Borrowers shall notify the
Agent of the creation, establishment or acquisition of any Immaterial Subsidiary
no later than the date on which the delivery of the financial statements
referred to in Section 4.1(b) are required to be delivered following the quarter
ended immediately after such creation, establishment or acquisition; (k) (i) the
creation, or filing with the IRS or any other Governmental Authority, of any
Contractual Obligation or other document extending, or having the effect of
extending, the period for assessment or collection of any income or franchise or
other material taxes with respect to any Tax Affiliate and (ii) the creation of
any Contractual Obligation of any Tax Affiliate, or the receipt of any request
directed to any Tax Affiliate, to make any material adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise;

(l) [Reserved];

(m) (i) any notice that the FDA or any other similar Governmental Authority is
limiting, suspending or revoking any Registration, changing the market
classification, distribution pathway or parameters, or labeling of the Products
of the Credit Parties or their respective Domestic Subsidiaries, or considering
any of the foregoing; (ii) (A) any Credit Party or any of its Domestic
Subsidiaries becoming subject to any administrative or regulatory action,
inspection, Form FDA 483 observation, warning letter, notice of violation
letter, or other notice, response or commitment made to or with the FDA or any
comparable Governmental Authority, or (B) any Product of any Credit Party or any
of its Domestic Subsidiaries being seized, withdrawn, recalled, detained, or
subject to a mandated suspension of manufacturing, or the commencement of any
proceedings in the United States or any other jurisdiction seeking the

 

45



--------------------------------------------------------------------------------

withdrawal, recall, suspension, import detention, or seizure of any Product are
pending or threatened against the Credit Parties or their respective Domestic
Subsidiaries; and (iii) any voluntary withdrawal or recall of any material
Product by any Credit Party or any of its Domestic Subsidiaries;

(n) (1) the voluntary disclosure by any Credit Party or any Domestic Subsidiary
of any Credit Party to the Office of the Inspector General of the United States
Department of Health and Human Services, any Third Party Payor Program
(including to any intermediary, carrier or contractor of such Program), of an
actual or potential overpayment matter involving the submission of claims to a
Third Party Payor in an amount greater than $1,000,000; (2) that any Credit
Party or any Domestic Subsidiary of any Credit Party, or to the knowledge of any
Responsible Officer of a Credit Party, an officer, manager, employee or Person
with a “direct or indirect ownership interest” (as that phrase is defined in 42
C.F.R. §420.201) in any Credit Party or any Domestic Subsidiary of any Credit
Party: (A) has had a civil monetary penalty in an amount greater than $1,000,000
assessed against him or her pursuant to 42 U.S.C. §1320a-7a or is the subject of
a proceeding seeking to assess such penalty; (B) has been excluded from
participation in a Federal Health Care Program (as that term is defined in 42
U.S.C. §1320a-7b) or is the subject of a proceeding seeking to assess such
penalty; (C) has been convicted (as that term is defined in 42 C.F.R. §1001.2)
of any of those offenses described in 42 U.S.C. §1320a-7b or 18 U.S.C. §§669,
1035, 1347, 1518 or is the subject of a proceeding seeking to assess such
penalty; or (D) has been involved or named in a U.S. Attorney complaint made or
any other action taken pursuant to the False Claims Act under 31 U.S.C.
§§3729-3731 or in any qui tam action brought pursuant to 31 U.S.C. §3729 et
seq.; (3) receipt by any Credit Party or any Domestic Subsidiary of any Credit
Party of any notice in writing from an accrediting organization that such Person
is in danger of losing its accreditation due to a failure to comply with a plan
of correction; (4) any validation review, program integrity review or material
reimbursement audits related to any Credit Party or any Domestic Subsidiary of
any Credit Party in connection with any Third Party Payor Program, in each case,
that would reasonably be expected to have a Material Adverse Effect; (5) any
claim to recover any alleged overpayments with respect to any receivables, or
any notice of any fees of any Credit Party or any Domestic Subsidiary of any
Credit Party being contested or disputed, in each case, in excess of $1,000,000;
(6) any allegations in writing of fraudulent acts or omissions involving any
Credit Party or any Domestic Subsidiary of any Credit Party, or, to the
knowledge of any Credit Party, any Licensed Personnel; (7) the pending or
threatened (in writing) imposition of any fine or penalty by any Governmental
Authority under any Health Care Law against any Credit Party or any Domestic
Subsidiary of any Credit Party, or, to the knowledge of any Responsible Officer
of any Credit Party, any Licensed Personnel, in each case, in an amount greater
than $1,000,000; (8) any pending or threatened (in writing) revocation,
suspension, termination, probation, restriction, limitation, denial, or
non-renewal with respect to any material Health Care Permit or material Third
Party Payor Authorization; and (9) notice of the occurrence of any reportable
event as defined in any corporate integrity agreement, corporate compliance
agreement or deferred prosecution agreement pursuant to which any Credit Party
or any Domestic Subsidiary of any Credit Party has to make a submission to any
Governmental Authority or other Person under the terms of such agreement, if
any; and

(o) [Reserved].

 

46



--------------------------------------------------------------------------------

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower Representative, on
behalf of the Borrowers, setting forth details of the occurrence referred to
therein, and stating what action the Borrowers or other Person proposes to take
with respect thereto and at what time. Each notice under Section 4.3(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been breached or violated.

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Domestic Subsidiaries to:

(a) preserve and maintain in full force and effect (i) its organizational
existence and (ii) its good standing under the laws of its jurisdiction of
incorporation, organization or formation, as applicable, except as permitted by
Section 5.2 and Section 5.3;

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except as permitted by Sections 5.2 and 5.3 and except as would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(c) preserve or renew all of its registered Trademarks, the non-preservation of
which would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

(d) (i) conduct its business and affairs without infringement of or interference
with any material Intellectual Property of any other Person in any material
respect, (ii) shall comply in all material respects with the terms of its Patent
Licenses that are material to the business of the Credit Parties, taken as a
whole, and (ii) shall comply in all respects with the terms of its IP Licenses,
other than Patent Licenses, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Domestic Subsidiaries to maintain, and preserve all its Property
which is used or useful in its business in good working order and condition,
ordinary wear and tear and casualty and condemnation events excepted and shall
make all necessary repairs thereto and renewals and replacements thereof except,
in each case, where the failure to do so would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

4.6 Insurance.

(a) Each Credit Party shall, and shall cause each of its Domestic Subsidiaries
to, (i) maintain or cause to be maintained in full force and effect all policies
of insurance of any kind with respect to the Property and businesses of the
Credit Parties and such Domestic Subsidiaries (including policies of life, fire,
theft, product liability, public liability, Flood Insurance, property damage,
other casualty, employee fidelity, workers’ compensation, business interruption
and employee health and welfare insurance) with financially sound and reputable
insurance companies or associations (in each case that are not Affiliates of the
Borrowers) of a nature and providing such coverage as is sufficient and as is
customarily carried by businesses of the size and character of the business of
the Credit Parties and (ii) cause all such insurance

 

47



--------------------------------------------------------------------------------

relating to any Property or business of any Credit Party to name Agent as
additional insured or lenders loss payee as agent for the Lenders, as
appropriate. All policies of insurance on real and personal Property of the
Credit Parties will contain an endorsement, in form and substance acceptable to
Agent, showing loss payable to Agent (Form CP 1218 or equivalent and naming
Agent as lenders loss payee as agent for the Lenders) and extra expense and
business interruption endorsements. Such endorsement, or an independent
instrument furnished to Agent, will provide that the insurance companies will
give Agent at least thirty 30 days’ prior written notice (or ten (10) days in
the case of nonpayment of premium) before any such policy or policies of
insurance shall be canceled, and such policies shall provide that no act or
default of the Credit Parties or any other Person shall affect the right of
Agent to recover under such policy or policies of insurance in case of loss or
damage. Each Credit Party shall direct all present and future insurers under its
“All Risk” policies of property insurance to pay all proceeds payable
thereunder, if an Event of Default has occurred or if there are any Loans
outstanding, directly to Agent. If any insurance proceeds are paid by check,
draft or other instrument payable to any Credit Party and Agent jointly, Agent
may endorse such Credit Party’s name thereon and do such other things as Agent
may deem advisable to reduce the same to cash. Agent reserves the right at any
time, upon review of each Credit Party’s risk profile, to reasonably require
additional forms and limits of insurance if required to satisfy the requirements
otherwise provided in this Section 4.6(a). Notwithstanding the requirement in
clause (i) above, Federal Flood Insurance shall not be required for (x) Real
Estate not located in a Special Flood Hazard Area,(y) Real Estate located in a
Special Flood Hazard Area in a community that does not participate in the
National Flood Insurance Program or (z) any real Property that is not encumbered
by a Mortgage.

(b) Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement (including, without limitation, Flood
Insurance), Agent may, upon five (5) Business Days written notice to Borrower
Representative, purchase insurance (including, without limitation, Flood
Insurance) at the Credit Parties’ expense to protect Agent’s and Lenders’
interests in the Credit Parties’ and their Domestic Subsidiaries’ properties.
This insurance may, but need not, protect the Credit Parties’ and their Domestic
Subsidiaries’ interests. The coverage that Agent purchases may not pay any claim
that any Credit Party or any Domestic Subsidiary of any Credit Party makes or
any claim that is made against such Credit Party or any Domestic Subsidiary in
connection with said Property. The Credit Parties may later cancel any insurance
purchased by Agent, but only after providing Agent with evidence that there has
been obtained insurance as required by this Agreement. If Agent purchases
insurance, the Credit Parties will be responsible for the costs of that
insurance, including interest and any other charges Agent may impose in
connection with the placement of insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance shall be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance the Credit Parties may be able to obtain on their own.

4.7 Payment of Obligations. Each Credit Party shall, and shall cause each of its
Domestic Subsidiaries to, pay, discharge and perform as the same shall become
due and payable or required to be performed:

(a) all federal and state income taxes and all other material tax liabilities,
assessments and governmental charges or levies upon it or its Property, unless
the same are being contested in good faith by appropriate proceedings diligently
prosecuted which stay the filing or enforcement of any Lien and for which
adequate reserves in accordance with GAAP are being maintained by such Person.

 

48



--------------------------------------------------------------------------------

(b) all material lawful claims which, if unpaid, would by law become a Lien
(other than a Permitted Lien) upon its Property unless the same are being
contested in good faith by appropriate proceedings diligently prosecuted which
stay the imposition or enforcement of any Lien and for which adequate reserves
in accordance with GAAP are being maintained by such Person;

(c) the performance of all obligations under any Contractual Obligation to such
Credit Party or any of its Domestic Subsidiaries is bound (other than
obligations with respect to Indebtedness), or to which it or any of its Property
is subject, except where the failure to perform would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect; and

(d) payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of any underfunded Benefit Plan.

4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Domestic Subsidiaries to, comply with all Requirements of Law, including Public
Health Laws and Health Care Laws, and Permits (including without limitation, all
Registrations) of any Governmental Authority, and all lawful requests of such
Governmental Authorities having jurisdiction over it, its business or its
Products, except where such failures to comply would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

4.9 Inspection of Property and Books and Records; Appraisals. Each Credit Party
shall, and shall cause each of its Domestic Subsidiaries to, with respect to
each owned, leased, or controlled property, during normal business hours and
upon reasonable advance notice (unless an Event of Default shall have occurred
and be continuing, in which event no notice shall be required and Agent shall
have access at any and all times during the continuance thereof): (a) provide
access to such property to Agent and any of its Related Persons, as frequently
as Agent reasonably determines to be appropriate; and (b) permit Agent and any
of its Related Persons to conduct field examinations, audit, inspect and make
extracts and copies from all of such Credit Party’s books and records, and
evaluate and make physical verifications of the Inventory and other Collateral
in any manner and through any medium that Agent considers advisable, in each
instance, at the Credit Parties’ expense; provided that the Credit Parties shall
only be obligated to reimburse Agent for the expenses for two (or more
frequently at any time during such Fiscal Year Average Availability is or has
been less than $5,000,000) such field examinations, audits and inspections per
year or more frequently if an Event of Default has occurred and is continuing;
provided further that, Agent and Lenders shall have no right to access protected
health information. Any Lender may accompany Agent or its Related Persons in
connection with any inspection at such Lender’s expense.

4.10 Use of Proceeds. The Borrowers shall use the proceeds of the Loans solely
as follows: (a) first, to refinance on the Closing Date, Prior Indebtedness,
(b) to pay costs and expenses required to be paid pursuant to Section 2.1(e),
and (c) for working capital, capital

 

49



--------------------------------------------------------------------------------

expenditures and other general corporate purposes not in violation of this
Agreement or the other Loan Documents. The Borrowers shall use proceeds of
Incremental Facilities solely as provided in Section 1.1(e)(ii)(C).

4.11 Cash Management Systems. (a) Each Credit Party shall enter into, and cause
each depository, securities intermediary or commodities intermediary to enter
into, Control Agreements with respect to each of its deposit, securities,
commodity or similar accounts maintained by such Person (other than any Excluded
Account) as of or after the Closing Date; provided, that the Credit Parties
shall enter into, and cause each applicable depository to enter into, a “sweep”
agreement (a “Sweep Agreement”) with respect to each Kidney Care Account
pursuant to which such depository will agree to sweep amounts deposited therein
on a daily basis to a deposit account of the Credit Parties subject to a Control
Agreement in favor of the Agent as and when funds clear and become available in
accordance with such depository’s customary procedures, each in form and
substance substantially similar to the Sweep Agreements in effect on the Closing
Date or as otherwise reasonably acceptable to the Agent; provided, further, that
the aggregate amount on deposit in all such Kidney Care Accounts at the end of
any Business Day after being swept in accordance with this Section 4.11(a),
together with the aggregate amount on deposit in all petty cash accounts of the
type described in clause (iv) of the definition of “Excluded Account” does not
exceed $250,000 at any one time as of or after the Closing Date.

(b) In addition, in order to segregate and to facilitate perfection of the
Agent’s security interest in funds received from Governmental Payors making
payments under Medicare or Medicaid, if any, the Credit Parties agree that the
Credit Parties shall (a) segregate collections made from Governmental Payors
making payments under Medicare or Medicaid, from collections made from all other
Account Debtors and customers of the applicable Credit Parties, including,
without limitation, by (i) notifying all payors (other than Governmental Payors
making payments under Medicare or Medicaid) then instructed to make payments to
such Credit Parties’ deposit accounts to make payments to a deposit account
subject to a Control Agreement, and (ii) notifying all Governmental Payors
making payments under Medicare or Medicaid to make payments to a Segregated
Governmental Account, and (b) enter into, and cause each applicable depository
to enter into, a Sweep Agreement with respect to each Segregated Governmental
Account pursuant to which such depository will agree to sweep amounts deposited
therein on a daily basis to a deposit account of the Credit Parties subject to a
Control Agreement in favor of the Agent as and when funds clear and become
available in accordance with such depository’s customary procedures, each in
form and substance substantially similar to the Sweep Agreements in effect on
the Closing Date or as otherwise reasonably acceptable to the Agent. No Credit
Party may change any sweep instruction set forth in such Sweep Agreement without
the prior written consent of the Agent. To the extent any Person, whether a
Governmental Payor or otherwise, remits payments to an incorrect deposit account
or otherwise makes payments not in accordance with the provisions of this
Section 4.11 or an applicable Credit Party’s payment direction, such Credit
Party shall contact such Person and use its commercially reasonable efforts to
redirect payment from such Person in accordance with the terms hereof. The Agent
agrees and confirms that Credit Parties will have sole dominion and “control”
(within the meaning of Section 9-104 of the UCC and the common law) over each
Segregated Governmental Account and all funds therein and the Agent disclaims
any right of any nature whatsoever to control or otherwise direct or make any
claim against the funds held in any Segregated Governmental Account from time to
time. Notwithstanding anything to the contrary contained in this clause (b), the
Kidney Care Accounts shall not be subject to this clause (b).

 

50



--------------------------------------------------------------------------------

(c) To the extent that any Credit Party receives any payments with respect to
Accounts by any payment method other than electronic payment, until the
Revolving Termination Date, each Credit Party shall establish and maintain a
lockbox (each, a “Lockbox”) with a depository institution reasonably acceptable
to Agent (the “Lockbox Bank”), and establish and maintain a deposit account
(each, a “Lockbox Account”) maintained at the Lockbox Bank that corresponds to
the Lockbox and into which all collections of Accounts are paid directly, and
execute a lockbox agreement in form and substance satisfactory to Agent. To the
extent that any Credit Party receives any payments with respect to Accounts by
electronic payment, on or after the Closing Date and continuing until the
Revolving Termination Date, each Credit Party shall establish and maintain a
deposit account (the “Operating Account”) with a depository institution
reasonably acceptable to Agent into which all collections of Accounts that are
paid electronically are paid directly. Each Credit Party shall ensure that
substantially all collections of Accounts are paid directly from Account Debtors
into such Credit Party’s Lockbox for deposit into the corresponding Lockbox
Account (in the case of payments not made electronically) and into the Operating
Account (in the case of payments made electronically). Notwithstanding anything
to the contrary contained in this clause (c), the Excluded Accounts and amounts
received for deposit into such accounts shall not be subject to this clause (c).

(d) The Credit Parties shall maintain their primary depository, operating and
securities accounts located in the United States with Silicon Valley Bank, so
long as it remains a Lender under this Agreement, which accounts shall be
subject to a Control Agreement (other than Excluded Accounts) in favor of Agent
and which shall represent at all times one hundred percent (100%) of the Dollar
value of all of the Credit Parties’ and their respective Domestic Subsidiaries
accounts at all financial institutions located in the United States, and not
less than eighty-five percent (85%) at all financial institutions worldwide.
Notwithstanding anything to the contrary contained in Section 9.1, any amendment
or waiver of any provision of this clause shall be effected with the written
consent of the Agent and the Credit Parties only, at any time in which Silicon
Valley Bank (i) is a Non-funding Lender or an Impacted Lender; (ii) is acting in
a commercially unreasonable manner, as determined by Agent and the Credit
Parties, in their reasonable discretion; or (iii) is unable or unwilling to
provide or continue to provide satisfactory banking services on a competitive
basis to the Credit Parties as determined by the Credit Parties in good faith.
Notwithstanding anything to the contrary contained in this clause (d), the
Excluded Accounts shall not be subject to this clause (d).

4.12 Landlord Agreements. If any Credit Party’s inventory or equipment (other
than (w) inventory or equipment in transit, (x) locations having inventory
and/or equipment with a fair market value of less than $250,000 per location,
(y) inventory and equipment located outside the United States, and (z) inventory
and equipment maintained at customer locations in ordinary course of business)
is kept at a location other than those locations listed in Schedule 3.21, such
Credit Party shall (i) concurrently with the delivery of the next Borrowing Base
Certificate required hereunder, deliver an updated Schedule 3.21 including such
location and (ii) thereafter, use commercially reasonable efforts to obtain a
landlord agreement or bailee waiver, as applicable, from the lessor of each
leased property or bailee in possession with respect to such location, which
agreement shall be reasonably satisfactory in form and substance to Agent.

 

51



--------------------------------------------------------------------------------

4.13 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports (other than any statement which constitutes projections, forward looking
statements, budget estimates or general market data) furnished to Agent or the
Lenders do not and will not contain any untrue statement of a material fact and
do not and will not contain any untrue statement of a material fact or omit any
material fact required to be stated therein or necessary to make the statements
made therein in light of the circumstances under which they are made, not
materially misleading as of the time when delivered, and will promptly disclose
to Agent and the Lenders and correct any defect or error that may be discovered
therein or in any Loan Document or in the execution, acknowledgement or
recordation thereof, it being acknowledged and agreed by Agent and Lenders that,
to the extent included in any of the foregoing, projections, budgets, forward
looking statements or estimates as to future events are inherently uncertain and
are not to be viewed as facts and that the actual results during the period or
periods covered by such projections, budgets, forward looking statements or
estimates may differ from the projected results.

(b) Promptly upon request by Agent, the Credit Parties shall (and, subject to
the limitations set forth herein and in the Collateral Documents, shall cause
each of their Domestic Subsidiaries to) take such additional actions and execute
such documents as Agent may reasonably require from time to time in order (i) to
subject to the Liens created by any of the Collateral Documents any of the
Properties, rights or interests covered by any of the Collateral Documents,
(ii) to perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby, and
(iii) to better assure, convey, grant, assign, transfer, preserve, protect and
confirm to the Secured Parties the rights granted or now or hereafter intended
to be granted to the Secured Parties under any Loan Document; provided that this
Section 4.13(b) shall not obligate any Credit Party to otherwise undertake
collateral perfection and/or protection obligations not otherwise required under
the Loan Documents (it being understood that perfection obligations with respect
to Collateral that is perfected by delivery or control shall only be as
expressly required pursuant to the other provisions of the Loan Documents).
Without limiting the generality of the foregoing and except as otherwise
approved in writing by Required Lenders, the Credit Parties shall cause each of
their Wholly-Owned Subsidiaries that are Domestic Subsidiaries (other than
Domestic Subsidiaries owned indirectly through a Foreign Subsidiary, Foreign
Subsidiary Holding Companies and Immaterial Subsidiaries) and, to the extent a
Foreign Guaranty and Pledge Trigger has occurred and is continuing, their
Wholly-Owned Subsidiaries that are Foreign Subsidiaries, Foreign Subsidiary
Holding Companies and Domestic Subsidiaries owned indirectly through a Foreign
Subsidiary, to guaranty the Obligations and to cause each such Subsidiary to
grant to Agent, for the benefit of the Secured Parties, a security interest in,
subject to the limitations set forth herein and in the Collateral Documents, all
of such Subsidiary’s Property to secure such guaranty. Furthermore and except as
otherwise approved in writing by Required Lenders, subject to the limitations
set forth herein and in the Collateral Documents, each Credit Party shall
pledge, and shall cause each of its Wholly-Owned Subsidiaries that are Domestic
Subsidiaries (other than Domestic Subsidiaries owned indirectly through a
Foreign Subsidiary, Foreign Subsidiary Holding Companies and Immaterial
Subsidiaries) to pledge, all of the Stock and Stock Equivalents of each of its
Domestic Subsidiaries (other than Domestic Subsidiaries owned indirectly through
a Foreign Subsidiary and to the extent not permitted by

 

52



--------------------------------------------------------------------------------

the organizational documents, or any agreement in respect of any Indebtedness,
of a Joint Venture, such Joint Venture), First Tier Foreign Subsidiaries and
Foreign Subsidiary Holding Companies (provided that with respect to any First
Tier Foreign Subsidiary and Foreign Subsidiary Holding Company, such pledge
shall be limited to sixty-five percent (65%) of such Foreign Subsidiary’s and
such Foreign Subsidiary Holding Company’s outstanding voting Stock and Stock
Equivalents and one hundred percent (100%) of such Foreign Subsidiary’s and such
Foreign Subsidiary Holding Company’s outstanding non-voting Stock and Stock
Equivalents) owned by such Domestic Subsidiary and to the extent a Foreign
Guaranty and Pledge Trigger has occurred and is continuing, each of its
Wholly-Owned Subsidiaries that are Foreign Subsidiaries and Foreign Subsidiary
Holding Companies to pledge all of the Stock and Stock Equivalent of each of its
Subsidiaries, in each instance, to Agent, for the benefit of the Secured
Parties, to secure the Obligations. The Credit Parties shall deliver, or cause
to be delivered, to Agent, appropriate resolutions, secretary certificates,
certified organizational documents and, if requested by Agent, legal opinions
relating to the matters described in this Section 4.13 (which opinions shall be
in form and substance reasonably acceptable to Agent and, to the extent
applicable, substantially similar to the opinions delivered on the Closing
Date), in each instance with respect to each Credit Party formed or acquired
after the Closing Date. In connection with each pledge of Stock and Stock
Equivalents that are in certificated form, the Credit Parties shall deliver, or
cause to be delivered, to Agent, irrevocable proxies and stock powers and/or
assignments, as applicable, duly executed in blank. In the event any Credit
Party acquires fee title in any Real Estate with a market value in excess of
$500,000 for any one location such Person shall execute and/or deliver, or cause
to be executed and/or delivered, to Agent unless the same is otherwise waived by
Agent with respect to such Real Estate, (v) within thirty (30) days (or such
longer period as the Agent may agree) of such Acquisition, an appraisal
complying with FIRREA, (w) within forty-five (45) days of receipt of notice from
Agent that Real Estate is located in a Special Flood Hazard Area, Federal Flood
Insurance as required by Section 4.6(a), (x) within thirty (30) days (or such
longer period as the Agent may agree) of such Acquisition, a fully executed
Mortgage with respect to such Real Estate, in form and substance reasonably
satisfactory to Agent together with an A.L.T.A. lender’s title insurance policy
issued by a title insurer reasonably satisfactory to Agent, in form and
substance and in an amount reasonably satisfactory to Agent insuring that the
Mortgage is a valid and enforceable first priority Lien (or in the case of any
such Real Estate subject to Liens permitted by Section 5.1(h), (p), (x) or (y),
second priority Lien) on the respective property, free and clear of all defects,
encumbrances and Liens (other than Permitted Liens expressly permitted by
Section 5.1(b), (c), (d), (f), (g), (h), (j), (p), (x) and (y)), (y) then
current A.L.T.A. surveys, if available in the jurisdiction where such Real
Estate is located, certified to Agent by a licensed surveyor sufficient to allow
the issuer of the lender’s title insurance policy to issue such policy without a
survey exception and (z) an environmental site assessment prepared by a
qualified firm reasonably acceptable to Agent, in form and substance
satisfactory to Agent. A “956 Impact” will be deemed to exist to the extent the
issuance of a guaranty by, grant of a Lien by, or pledge of greater than 65% of
the voting Stock and Stock Equivalents of, a Foreign Subsidiary or Foreign
Subsidiary Holding Company, would result in material incremental income tax
liability as a result of the application of Section 956 of the Code, taking into
account actual anticipated repatriation of funds, foreign tax credits and other
relevant factors. In addition to the obligations set forth in Section 4.6(a),
within forty-five (45) days after written notice from Agent to the Credit
Parties that any Real Estate is located in a Special Flood Hazard Area, the
Credit Parties shall satisfy the Federal Flood Insurance requirements of
Section 4.6(a).

 

53



--------------------------------------------------------------------------------

(c) Without limiting the generality of the foregoing, to the extent reasonably
necessary to maintain the continuing priority of the Lien of any existing
Mortgages as security for the Obligations in connection with the incurrence of
an Incremental Facility, as determined by Agent in its reasonable discretion,
the applicable Credit Party to any Mortgages shall within thirty (30) days of
such funding or incurrence (or such later date as agreed by Agent) (i) enter
into and deliver to Agent, at the direction and in the reasonable discretion of
Agent, a mortgage modification or new Mortgage in proper form (and consistent
with the terms of any existing Mortgage to the extent applicable in the relevant
jurisdiction) for recording in the relevant jurisdiction and in a form
reasonably satisfactory to Agent, (ii) cause to be delivered to Agent for the
benefit of the Secured Parties an endorsement to the title insurance policy,
date down(s) or other evidence reasonably satisfactory to Agent insuring that
the priority of the Lien of the Mortgages as security for the Obligations has
not changed and confirming and/or insuring that since the issuance of the title
insurance policy there has been no change in the condition of title and there
are no intervening liens or encumbrances which may then or thereafter take
priority over the Lien of the Mortgages (other than Permitted Liens expressly
permitted by Section 5.1(b), (c), (d), (f), (g), (h), (j), (p), (x) and (y)) and
(iii) deliver, at the request of Agent, to Agent and/or all other relevant third
parties, all other items reasonably necessary to maintain the continuing
priority of the Lien of the Mortgages as security for the Obligations.

(d) The Borrower Representative at any time after the Closing Date may designate
any Credit Party (other than the Borrowers) as a Borrower or any Immaterial
Subsidiary as a Borrower and/or Guarantor, provided, that (a) such Subsidiary
shall satisfy the Joinder Requirements with respect to such Subsidiary,
(b) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, and (c) immediately after giving
effect to such designation, the Borrowers and their Domestic Subsidiaries shall
be in compliance, on a pro forma basis, with the covenants set forth in Article
VI (and, as a condition precedent to the effectiveness of any such designation,
the Borrower Representative shall deliver to the Agent a certificate setting
forth in reasonable detail the calculations demonstrating such compliance). If
the assets of such Credit Party or such Immaterial Subsidiary, as applicable,
are to be included in any Borrowing Base as of the date of its designation as a
Borrower, (i) the Borrower Representative shall have delivered to the Agent a
Borrowing Base Certificate, completed on a pro forma basis giving effect to the
inclusion of the assets of such Credit Party or other Subsidiary, as applicable,
in such Borrowing Base, and (ii) the Agent shall have received (x) an appraisal
of the Inventory and Equipment of such Credit Party or such Immaterial
Subsidiary, as applicable, (y) a collateral examination of such Inventory and
Equipment and (z) a collateral examination of the Accounts and related accounts
of such Credit Party or such Immaterial Subsidiary, as applicable, in each case,
in scope and form, and from a third-party appraiser and a third-party
consultant, respectively, reasonably satisfactory to the Agent and at the sole
cost and expense of the Borrowers. Each Credit Party hereto consents to any such
joinder and agrees that no other action on the part of such Credit Party shall
be required in order to consummate the foregoing and that all of its obligations
(including the Obligations) hereunder and under any other Loan Documents shall
remain in full force and effect after giving effect to any such joinder.

 

54



--------------------------------------------------------------------------------

(e) If, as of the last day of any Fiscal Quarter, the aggregate consolidated
assets of all Immaterial Subsidiaries exceeds 5.0% of Consolidated Total Assets
(as set forth in the most recent consolidated balance sheet of the Borrowers and
their Subsidiaries delivered to the Lenders pursuant to this Agreement and
computed in accordance with GAAP) then, within 45 days after the end of any such
Fiscal Quarter (or, if such Fiscal Quarter is the fourth Fiscal Quarter, within
90 days thereafter) (as either such date may be extended by Agent in its sole
discretion or at the direction of the Required Lenders)), the Borrowers shall
cause one or more Immaterial Subsidiaries to take the actions specified in
Section 4.13(b) on the same basis that any newly formed or acquired Wholly-Owned
Subsidiary that is a Domestic Subsidiary of a Borrower would have to take;
provided, however, such actions shall only be required to the extent that, after
giving effect to such actions, the aggregate consolidated assets of all
Immaterial Subsidiaries do not exceed 5.0% of Consolidated Total Assets.

4.14 Environmental Matters. Each Credit Party shall, and shall cause each of its
Domestic Subsidiaries to, comply with, and maintain its Real Estate, whether
owned, leased, subleased or otherwise operated or occupied, in compliance with,
all applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required by orders and
directives of any Governmental Authority except where the failure to comply
would not reasonably be expected to, individually or in the aggregate, result in
a Material Environmental Liability. Without limiting the foregoing, if an Event
of Default is continuing or if Agent at any time has a reasonable basis to
believe that there exist material violations of Environmental Laws by any Credit
Party or any Domestic Subsidiary of any Credit Party or that there exist any
material Environmental Liabilities, then each Credit Party shall, promptly upon
receipt of request from Agent, cause the performance of, and allow Agent and its
Related Persons reasonable access to such Real Estate for the purpose of
conducting, such environmental audits and assessments, including subsurface
sampling of soil and groundwater, and cause the preparation of such reports, in
each case as Agent may from time to time reasonably request. Such audits,
assessments and reports, to the extent not conducted by Agent or any of its
Related Persons, shall be conducted and prepared by reputable environmental
consulting firms reasonably acceptable to Agent and shall be in form and
substance reasonably acceptable to Agent.

4.15 Compliance with Health Care Laws. (a) Without limiting or qualifying
Section 4.8 hereof, or any other provision of this Agreement, each Credit Party
and each of their respective Domestic Subsidiaries will comply with all
applicable Health Care Laws relating to the operation of such Person’s business,
except where non-compliance would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, each Credit Party and each of their respective Domestic Subsidiaries
shall (i) obtain, maintain and preserve, and cause each of its Domestic
Subsidiaries to obtain, maintain and preserve, and take all necessary action to
timely renew, all Health Care Permits (including, as applicable, Health Care
Permits necessary for it to be eligible to receive payment and compensation from
and to participate in Medicare, Medicaid or any other Third Party Payor
programs) which are necessary or useful in the proper conduct of its business;
(ii) be and remain in material compliance with all requirements for
participation in, and for licensure required to provide the goods or services
that are reimbursable under, Medicare, Medicaid and other Third Party Payor

 

55



--------------------------------------------------------------------------------

Programs; (iii) cause all Licensed Personnel to comply with all applicable
Health Care Laws in the performance of their duties to or for any Credit Party
or any Domestic Subsidiary of any Credit Party, and to maintain in full force
and effect all professional licenses and other Health Care Permits required to
perform such duties; and (iv) keep and maintain all records required to be
maintained by any Governmental Authority or otherwise under any Health Care Law.

(c) Each Credit Party and each of their respective Domestic Subsidiaries shall
maintain a corporate and health care regulatory compliance program (“CCP”) which
addresses the applicable requirements of Health Care Laws in all material
respects. Each Credit Party and each of their respective Domestic Subsidiaries
shall modify such CCPs from time to time, as may be necessary to ensure
continuing compliance with all applicable Health Care Laws in all material
respects.

4.16 Post-Closing Covenants. (a) Insurance Endorsements. Notwithstanding
anything to the contrary set forth in this Agreement or any of the Loan
Documents, not later than 45 days after the Closing Date, or such later date to
which the Agent may agree in writing, the Credit Parties shall deliver, or cause
to be delivered, to Agent, endorsements to the insurance policies of the Credit
Parties providing that (i) the insurance companies will give Agent at least
thirty 30 days’ prior written notice (or ten (10) days in the case of nonpayment
of premium) before any such policy or policies of insurance shall be canceled,
and (ii) Agent is named as additional insured, in each case in accordance with
Section 4.6.

(b) Pledge of MediMexico S. de R.L. de C.V.. Notwithstanding anything to the
contrary set forth in this Agreement, the Guaranty and Security Agreement or any
of the other Loan Documents, not later than 15 Business Days after the Closing
Date, or such later date to which the Agent may agree in writing, the Credit
Parties shall amend, or cause to be amended, the Organization Documents of
MediMexico S. de R.L. de C.V. to permit the pledge of the voting stock of
MediMexico S. de R.L. de C.V. as contemplated in the Guaranty and Security
Agreement and take all actions in accordance with applicable Requirements of Law
that are necessary for the effectiveness of such amendment.

(c) Cash Management. Notwithstanding anything to the contrary set forth in this
Agreement or any of the Loan Documents, not later than July 31, 2014, or such
later date to which the Agent may agree in writing, the Credit Parties shall
either close the deposit account numbered 3300552622 and the securities account
numbered ##-#####, or shall enter into, and cause the depository intermediary to
enter into, Control Agreements with respect to such accounts.

 

56



--------------------------------------------------------------------------------

ARTICLE V.

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than
(i) contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted and (ii) L/C Reimbursement Obligations, to the extent
cash collateralized or supported by back-stop letters of credit, in each case,
in a manner reasonably acceptable to Agent and L/C Issuer) shall remain unpaid
or unsatisfied; notwithstanding any provisions hereof, the following negative
covenants shall only apply during a Funding Period:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Domestic Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

(a) Any Lien existing on the Property of a Credit Party or a Domestic Subsidiary
of a Credit Party on the Closing Date and set forth in Schedule 5.1, including
any Lien securing Indebtedness outstanding on such date and permitted by
Section 5.5(c), and the replacement, extension or renewal of any Liens on the
Property currently subject to such Liens securing Indebtedness permitted by
Section 5.5(c);

(b) any Lien created under any Loan Document;

(c) Liens for Taxes (i) which are not delinquent or remain payable without
penalty, or (ii) the non-payment of which is permitted by Section 4.7;

(d) carriers’, warehousemen’s, mechanics’, landlords’, material men’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent for more than thirty (30) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto during the
pendency of such proceeding and for which adequate reserves in accordance with
GAAP are being maintained;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

(f) Liens consisting of judgment, or judicial attachment liens or other similar
Liens arising in connection with court proceedings with respect to judgments the
existence of which do not constitute an Event of Default;

(g) easements, rights-of-way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the Property subject thereto or interfere in any material respect
with the ordinary conduct of the businesses of any Credit Party or any Domestic
Subsidiary of any Credit Party;

(h) Liens on any Property acquired or held by any Credit Party or any Domestic
Subsidiary of any Credit Party securing Indebtedness incurred or assumed for the
purpose of financing (or refinancing) all or any part of the cost of acquiring
such Property and permitted under Section 5.5(d); provided that (i) any such
Lien attaches to such Property concurrently with or within ninety (90) days
after the acquisition thereof, (ii) such Lien attaches

 

57



--------------------------------------------------------------------------------

solely to the Property so acquired in such transaction and the proceeds thereof
(and any replacement of such Lien applicable solely to such Property), and
(iii) the principal amount of the debt secured thereby does not exceed 100% of
the cost of such Property;

(i) Liens securing Capital Lease Obligations permitted under Section 5.5(d);

(j) any interest or title of a lessor or sublessor under any lease permitted by
this Agreement, including any liens on such interest or title;

(k) Liens arising from the filing of precautionary uniform commercial code
financing statements with respect to any lease permitted by this Agreement;

(l) non-exclusive licenses and sublicenses granted by a Credit Party or any
Domestic Subsidiary of a Credit Party and leases or subleases granted by a
Credit Party or any Domestic Subsidiary of a Credit Party as lessor or sublessor
to third parties in the Ordinary Course of Business not interfering in any
material respect with the business of the Credit Parties or any of their
Domestic Subsidiaries;

(m) Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the UCC or, with respect to collecting banks located in the
State of New York, under Section 4-208 of the UCC;

(n) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(p) Liens on equipment and Property acquired in a Permitted Acquisition so long
as such Lien only attaches to such equipment and Property (and any replacements
of such Liens applicable solely to such equipment and Property), provided, that
such Lien shall not have been incurred in contemplation of such Acquisition and
secures Indebtedness permitted under Section 5.5(n); and

(q) (i) licenses, sublicenses, leases or subleases granted by a Borrower or any
of its Domestic Subsidiaries to other Persons not materially interfering with
the conduct of the business of the Borrowers and their Domestic Subsidiaries,
taken as a whole, and (ii) any interest or title of a lessor, sublessor or
licensor under any lease or license agreement not prohibited by this Agreement
to which a Borrower or any of its Domestic Subsidiaries is a party;

(r) Liens arising by operation of law or contract on insurance policies and
proceeds thereof to secure premiums payable thereunder;

(s) Liens incurred by any Credit Party or its Domestic Subsidiaries attaching
solely to cash earnest money deposits made by any Credit Party or its Domestic
Subsidiaries in connection with any letter of intent or purchase agreement
entered into with respect to capital expenditures;

 

58



--------------------------------------------------------------------------------

(t) Liens incurred by any Credit Party or its Domestic Subsidiaries consisting
of prepayments and security deposits in connection with leases, subleases,
licenses, sublicenses, use and occupancy agreements, utility services and
similar transactions entered into by the applicable Credit Party or Domestic
Subsidiary of a Credit Party in the Ordinary Course of Business and not required
as a result of any breach of any agreement or default in payment of any
obligation;

(u) Liens on Property, and only such Property, which is the subject of an
unconsummated asset purchase agreement in connection with an asset disposition
permitted hereunder, which Liens arise solely under Article 2 of the UCC and
secure the obligation of a Credit Party or any Domestic Subsidiary of a Credit
Party under such agreement;

(v) good faith deposits required in connection with any Investment permitted
under Section 5.4;

(w) to the extent constituting a Lien, escrow arrangements securing
indemnification obligations associated with any Investment permitted under
Section 5.4;

(x) Liens on Real Estate acquired in a Permitted Acquisition securing
Indebtedness permitted by Section 5.5(n), so long as such Lien only attaches to
such Real Estate (and any replacements of such Liens applicable solely to such
Real Estate); provided, that the applicable Credit Party shall enter into and
deliver a second lien Mortgage in favor of a Agent, to the extent required by,
and in accordance with Section 4.13(b);

(y) Liens securing Indebtedness permitted by Section 5.5(o);

(z) other Liens not otherwise permitted by clauses (a) through (y) above
securing liability in an amount not to exceed $1,000,000 in the aggregate at any
time outstanding.

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Domestic Subsidiaries to, directly or indirectly,
sell, assign, lease, convey, transfer, grant an exclusive license or otherwise
dispose of (whether in one or a series of transactions) any Property (including
the Stock of any Domestic Subsidiary of any Credit Party, whether in a public or
a private offering or otherwise, and accounts and notes receivable, with or
without recourse) or enter into any agreement to do any of the foregoing,
except:

(a) (i) dispositions of Inventory in the Ordinary Course of Business,
(ii) dispositions of worn-out, obsolete or surplus Equipment, having a book
value not exceeding $500,000 in the aggregate in any Fiscal Year, and
(iii) granting of licenses permitted under Sections 5.1(l) and (q);

(b) dispositions (other than of (i) the Stock of any Wholly-Owned Subsidiary of
any Credit Party that is a Domestic Subsidiary or (ii) any Accounts of any
Credit Party) not otherwise permitted hereunder which are made for fair market
value; provided, that (i) at the time of any disposition, no Event of Default
shall exist or shall result from such disposition, (ii) not less than
seventy-five (75%) of the aggregate sales price from such disposition shall be
paid in cash, (iii) the aggregate fair market value of all assets so sold (as
determined in good faith by

 

59



--------------------------------------------------------------------------------

the Board of Directors or similar governing body of Borrowers) by the Credit
Parties and their Domestic Subsidiaries, together, shall not exceed in any
Fiscal Year $500,000 and (iv) after giving effect to such disposition, the
Credit Parties are in compliance on a pro forma basis with the covenants set
forth in Article VI, recomputed for the most recent Fiscal Quarter for which
financial statements have been delivered;

(c) (i) dispositions of Cash Equivalents in the Ordinary Course of Business made
to a Person that is not an Affiliate of any Credit Party and (ii) conversions of
Cash Equivalents into cash or other Cash Equivalents; and

(d) transactions permitted under Section 5.1(l);

(e) transfers of property subject to casualty or condemnation proceeding
(including in lieu thereof);

(f) the abandonment of intellectual property rights which, in the reasonable
good faith determination of the Borrowers, are no longer used or useful to the
business of any Credit Party and its Domestic Subsidiaries;

(g) sales, transfers and other dispositions of delinquent accounts receivable
not owing by an Affiliate of any Credit Party in the Ordinary Course of Business
in connection with the collection thereof;

(h) transfers of assets or property among the Credit Parties;

(i) issuances of Stock or Stock Equivalents by the Credit Parties and their
Domestic Subsidiaries to the extent not prohibited hereunder;

(j) discounts or compromises for less than the face value of accounts receivable
not owing by an Affiliate of any Credit Party in order to resolve disputes that
occur in the Ordinary Course of Business;

(k) sales or disposals of equity interests of any Credit Party or any of its
Domestic Subsidiaries in order to qualify members of the board of directors (or
equivalent governing body) of such Person if and to the extent required by
applicable law;

(l) voluntary terminations of Secured Rate Contracts permitted hereunder;

(m) sales, transfers or other dispositions (i) constituting Investments
permitted pursuant to Section 5.4, (ii) constituting Restricted Payments
permitted pursuant to Section 5.11, or (iii) effected pursuant to a merger,
consolidation, liquidation or dissolution permitted pursuant to Section 5.3;

(n) the Borrowers and their Domestic Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrowers and their Domestic
Subsidiaries, taken as a whole;

 

60



--------------------------------------------------------------------------------

(o) issuances of Stock or Stock Equivalents by a Joint Venture from time to time
to the applicable Joint Venture Minority Partner so long as, after giving effect
to such issuance, the Joint Venture continues to be a Domestic Subsidiary; and

(p) the Credit Parties and their Domestic Subsidiaries may grant Permitted
Liens.

5.3 Consolidations and Mergers. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Domestic Subsidiaries to merge, consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person;
provided, (a) any Subsidiary of a Borrower or Joint Venture may merge with, or
dissolve or liquidate into, a Borrower or a Wholly-Owned Subsidiary of a
Borrower which is a Domestic Subsidiary, provided that such Borrower or such
Wholly-Owned Subsidiary which is a Domestic Subsidiary shall be the continuing
or surviving entity and all actions required to maintain perfected Liens on the
Stock of the surviving entity in favor of Agent shall have been completed,
(b) any Subsidiary that is not a Credit Party or Joint Venture may merge with or
dissolve or liquidate into another Subsidiary that is not a Credit Party or
Joint Venture provided if a First Tier Foreign Subsidiary is a constituent
entity in such merger, dissolution or liquidation, such First Tier Foreign
Subsidiary shall be the continuing or surviving entity, and (c) any Subsidiary
of a Borrower or Joint Venture may merge with, or dissolve or liquidate into, a
Target in connection with a Permitted Acquisition, provided that such Target
shall be the continuing or surviving entity and become a Credit Party hereunder
and all actions required to maintain perfected Liens on the Stock of the
surviving entity in favor of Agent shall have been completed; provided, further,
that the Borrower Representative shall provide the Agent with written notice of
any of the events described in the foregoing clauses (a), b) and (c), no later
than the date on which the delivery of the financial statements referred to in
Section 4.1(b) are required to be delivered following the quarter ended
immediately after the occurrence of such event.

5.4 Acquisitions; Loans and Investments. No Credit Party shall and no Credit
Party shall suffer or permit any of its Domestic Subsidiaries to (i) purchase or
acquire, or make any commitment to purchase or acquire any Stock or Stock
Equivalents, or any obligations or other securities of, or any ownership
interest in, any Person, (ii) make or commit to make any Acquisitions, or any
other acquisition of all or substantially all of the assets of another Person,
or of any line of business or division of any Person, including without
limitation, by way of merger, consolidation or other combination, or (iii) make
or purchase, or commit to make or purchase, any advance, loan, extension of
credit or capital contribution to or any other investment in, any Person
including any Affiliate of a Borrower or any Domestic Subsidiary of a Borrower
(the items described in clauses (i), (ii) and (iii) are referred to as
“Investments”), except for:

(a) Investments in cash and Cash Equivalents;

(b) (i) Investments by any Credit Party in any other Credit Party;
(ii) Investments by a Borrower or any other Credit Party in any Foreign
Subsidiaries of a Borrower not to exceed $2,000,000 in the aggregate in any
Fiscal Year for all such Investments; (iii) Investments by a Borrower or any
other Credit Party in any Joint Venture of a Borrower or any Domestic Subsidiary
of a Borrower that is not a Credit Party not to exceed $7,000,000 in the

 

61



--------------------------------------------------------------------------------

aggregate for all such Investments; (iv) Investments by a Foreign Subsidiary of
a Borrower to or in another Foreign Subsidiary of a Borrower; and
(v) Investments by a Domestic Subsidiary of a Borrower that is not a Credit
Party to or in another Domestic Subsidiary of a Borrower that is not a Credit
Party or a Joint Venture; provided, that (A) if any Credit Party executes and
delivers to any other Credit Party a note (collectively, the “Intercompany
Notes”) to evidence any Investments described in the foregoing clauses (i) —
(iii), that Intercompany Note shall be pledged and delivered to Agent pursuant
to the Guaranty and Security Agreement as additional collateral security for the
Obligations; and (B) each Borrower shall accurately record all intercompany
transactions on its books and records; provided further, for Investments
described in the foregoing clauses (ii) and (iii), (A) the Borrowers shall have
Availability of not less than $5,000,000 after giving effect to such Investment;
and (B) no Default or Event of Default has occurred and is continuing or would
result therefrom;

(c) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 5.2(b);

(d) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(e) Investments existing on the Closing Date and set forth in Schedule 5.4;

(f) Contingent Obligations permitted under Section 5.9;

(g) Investments consisting of notes receivables of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business;

(h) Security deposits paid to landlords in the Ordinary Course of Business and
Investments with respect to bonds or security deposits provided to utilities
with respect to utility services provided to Credit Parties and their Domestic
Subsidiaries in the Ordinary Course of Business;

(i) the consummation of Permitted Acquisitions (including the creation of
Wholly-Owned Subsidiaries of Borrowers that are Credit Parties in connection
therewith); provided that (A) the Borrowers shall have Availability of not less
than $5,000,000 after giving effect to such Permitted Acquisition; (B) no
Default or Event of Default has occurred and is continuing or would result
therefrom; and (C) after giving effect to Permitted Acquisition, the Credit
Parties are in compliance on a pro forma basis with the covenant set forth in
Article VI then in effect, recomputed for the most recent Fiscal Quarter for
which financial statements have been delivered;

(j) (i) bank deposits in the ordinary course of business, (ii) accounts
receivables owing if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (iii) endorsement
of negotiable instruments held for collection in the ordinary course of business
and (iv) lease, utility and other similar deposits in the ordinary course of
business;

 

62



--------------------------------------------------------------------------------

(k) Restricted Payments permitted pursuant to Section 5.11;

(l) capital expenditures permitted hereunder;

(m) to the extent constituting Investments, pledges and deposits in the Ordinary
Course of Business to the extent permitted by Section 5.1(e), (s), (t), (v), and
(w), and to the extent constituting a cash collateral deposit securing Rate
Contracts;

(n) Investments in deposit accounts and securities accounts opened in the
Ordinary Course of Business and in compliance with the terms of the Loan
Documents;

(o) (i) Any transaction permitted by Section 5.3 that constitutes an Investment
and (ii) loans or advances to employees, officers and permitted under
Section 5.6; and

(p) other Investments not to exceed $1,000,000 in the aggregate at any time
outstanding.

Notwithstanding anything to the contrary set forth above, (i) the amount of any
Investment shall be equal to the original amount of such Investment and that
upon a return of all or any portion in cash of such Investment, such Investment
shall no longer be considered outstanding and otherwise made to the extent so
returned, (ii) the Credit Parties and their Domestic Subsidiaries may hold
Investments to the extent such Investment reflects an increase in the value of
Investments otherwise permitted under this Section 5.4, and (iii) upon any
Person becoming a Credit Party hereunder, any Investment made by a Credit Party
in such Person prior thereto shall be deemed to have been an Investment made
pursuant to Section 5.4(b)(i) and not any other clause of this Section 5.4.

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Domestic Subsidiaries to, create, incur, assume,
permit to exist, or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 5.9;

(c) Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including Permitted Refinancings thereof;

(d) Indebtedness not to exceed $2,000,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations (including Capital Lease
Obligations refinancing other Capital Lease Obligations) or secured by Liens
permitted by Section 5.1(h) and Permitted Refinancings thereof;

(e) all unsecured intercompany Indebtedness that is either (i) existing on the
Closing Date and set forth in Schedule 5.5 or (ii) permitted pursuant to
Section 5.4(b);

 

63



--------------------------------------------------------------------------------

(f) other unsecured Indebtedness owing to Persons that are not Affiliates of the
Credit Parties not exceeding $1,000,000 in the aggregate at any time
outstanding;

(g) Indebtedness with respect to bonds or security deposits provided to
utilities with respect to utilities services provided to Borrowers and their
Domestic Subsidiaries in the Ordinary Course of Business;

(h) Indebtedness incurred as a result of endorsements for collections or
deposits in the ordinary course of business;

(i) Indebtedness in connection with the financing of insurance premiums in the
ordinary course of business;

(j) Indebtedness for bank overdrafts or retuned items incurred in the Ordinary
Course of Business;

(k) deferred purchase price, including but not limited to earnouts and other
similar obligations owing to a seller in connection with a Permitted Acquisition
or Investment permitted by Section 5.4 (e) and (p);

(l) [Reserved];

(m) subordinated Indebtedness, including any Convertible Notes; provided that,
such Indebtedness (i) contains terms which provide for customary payment
subordination to the Obligations as reasonably determined by the Agent in good
faith, and (ii) does not have any maturity or mandatory redemption, prepayment,
amortization, sinking fund or similar obligation (other than pursuant to a
customary change of control offer or in the case of the Convertible Notes,
conversion into shares of common stock of NxStage) prior to the date which is
ninety-one (91) days after the Revolving Termination Date;

(n) Indebtedness incurred and/or assumed in connection with a Permitted
Acquisition, in an aggregate principal amount not to exceed, when aggregated
with the maximum amount of all deferred payments, including earnouts, in
connection with Permitted Acquisitions, $25,000,000 at any time outstanding and
Permitted Refinancings thereof; and

(o) Indebtedness securing any Real Estate and any Permitted Refinancings
thereof; provided that the aggregate principal amount of all Indebtedness
incurred pursuant to this clause (o) shall not exceed $2,000,000 in the
aggregate at any time outstanding); provided, further that the applicable Credit
Party shall enter into and deliver a second lien Mortgage in favor of a Agent,
to the extent required by, and in accordance with Section 4.13(b).

5.6 Employee Loans and Transactions with Affiliates. No Credit Party shall, and
no Credit Party shall suffer or permit any of its Domestic Subsidiaries to,
enter into any transaction with any Affiliate of a Borrower or of any such
Domestic Subsidiary, except:

(a) as permitted by this Agreement (including, without limitation, transactions
permitted pursuant to Sections 5.2, 5.3, 5.4, 5.5, 5.7, 5.9 and 5.11);

 

64



--------------------------------------------------------------------------------

(b) pursuant to the reasonable requirements of the business of such Credit Party
or such Domestic Subsidiary upon fair and reasonable terms no less favorable to
such Credit Party or such Domestic Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate of a Borrower
or such Domestic Subsidiary;

(c) any issuances by NxStage of awards or grants of equity securities, stock
options, and stock ownership plans approved by NxStage’s board of directors;

(d) loans or advances to employees of Credit Parties for travel, entertainment
and relocation expenses and other ordinary business purposes in the Ordinary
Course of Business not to exceed $250,000 in the aggregate outstanding at any
time;

(e) loans or advances to employees, officers or directors relating to the
purchase of shares of Stock or Stock Equivalents of NxStage pursuant to employee
stock purchase plans or agreements approved by such Borrower’s Board of
Directors;

(f) transactions among the Credit Parties; and

(g) all transactions existing as of the Closing Date and described in Schedule
5.6.

5.7 Compensation. No Credit Party shall, and no Credit Party shall permit any of
its Domestic Subsidiaries to, pay any management, consulting or similar fees to
any Affiliate of any Credit Party (other than a Credit Party) or to any officer,
director or employee of any Credit Party or any Affiliate of any Credit Party
except:

(a) payment of reasonable compensation to officers and employees for actual
services rendered (including severance) to the Credit Parties and their Domestic
Subsidiaries in the Ordinary Course of Business, including the grant by NxStage
of Stock and Stock Equivalents of NxStage;

(b) payment of reasonable directors’ fees and reimbursement of indemnities and
actual out-of-pocket expenses incurred in in the Ordinary Course of Business;
and

(c) payment of any management, consulting or similar fees to a Credit Party and
any of its Wholly-Owned Subsidiaries by a Joint Venture pursuant to any
management, consulting, or similar agreement.

5.8 Margin Stock; Use of Proceeds. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, use any portion of the Loan
proceeds, directly or indirectly, to purchase or carry Margin Stock, to extend
credit to others for the purpose of purchasing or carrying Margin Stock or to
repay or otherwise refinance Indebtedness of any Credit Party or others incurred
to purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of Regulations T, U or X of the Federal Reserve Board or in
violation of this Agreement.

 

65



--------------------------------------------------------------------------------

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Domestic Subsidiaries to, create, incur, assume or
suffer to exist any Contingent Obligations except in respect of the Obligations
and except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation;

(c) Contingent Obligations of the Credit Parties and their Domestic Subsidiaries
existing as of the Closing Date and listed in Schedule 5.9, including extension
and renewals thereof which do not increase the amount of such Contingent
Obligations;

(d) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations;

(e) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

(f) Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions permitted
hereunder and (ii) purchasers in connection with dispositions permitted under
Section 5.2(b);

(g) Contingent Obligations arising under Letters of Credit;

(h) Contingent Obligations arising under guarantees made in the Ordinary Course
of Business of obligations of any Credit Party, which obligations are otherwise
permitted hereunder; provided that if such obligation is subordinated to the
Obligations, such guaranty shall be subordinated to the same extent;

(i) indemnities, product warranties, and other Contingent Obligations provided
by any Credit Party or its Domestic Subsidiaries in the Ordinary Course of
Business;

(j) Contingent Obligations in respect of (i) any other Indebtedness permitted
pursuant to Section 5.5, (ii) any other Credit Party if otherwise permitted
pursuant to Section 5.4, or (iii) obligations to make Restricted Payments that
are permitted to be made pursuant to Section 5.11; and

(k) Other Contingent Obligations not to exceed $1,000,000 in the aggregate at
any time outstanding.

5.10 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could reasonably be expected to result in the imposition of a
Lien on any asset of a Credit Party or a Domestic Subsidiary of a Credit Party
with respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA
Event, that would, in the aggregate, have or would reasonably be expected to
have, a Material Adverse Effect. No Credit Party shall cause or suffer to exist
any event that could reasonably be expected to result in the imposition of a
Lien with respect to any Benefit Plan.

 

66



--------------------------------------------------------------------------------

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Domestic Subsidiaries to, (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any Stock or Stock Equivalent, or
(ii) purchase, redeem or otherwise acquire for value any Stock or Stock
Equivalent now or hereafter outstanding (the items described in clauses (i) and
(ii) above are referred to as “Restricted Payments”); except that any Domestic
Subsidiary of a Borrower may make Restricted Payments to each holder of its
Stock or Stock Equivalents pro rata in accordance with such holder’s ownership
interest (or, in the case of any such holder that is not a Domestic Subsidiary
of a Borrower, such lesser amount), and except that:

(a) the Credit Parties may declare and make dividend payments or other
distributions payable solely in their Stock or Stock Equivalents;

(b) the Borrowers may redeem or repurchase from officers, directors and
employees Stock and Stock Equivalents provided all of the following conditions
are satisfied:

(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of such Restricted Payment; and

(ii) after giving effect to such Restricted Payment, the Credit Parties are in
compliance on a pro forma basis with the covenants set forth in Article VI,
recomputed for the most recent Fiscal Quarter for which financial statements
have been delivered; and

(iii) the aggregate Restricted Payments permitted in any Fiscal Year of the
Borrowers shall not exceed the sum of (x) $1,000,000 and (y) the Cumulative
Available Amount.

(c) NxStage may repurchase shares of Stock or Stock Equivalents issued by
NxStage to current or former officers, directors and employees of NxStage or any
of its Domestic Subsidiaries (or their current or former spouses, their estates,
their estate planning vehicles or their family members) by cancellation of loans
or advances permitted pursuant to Section 5.6(e);

(d) with respect to Stock and Stock Equivalents of any Joint Venture, a Credit
Party or a Wholly-Owned Subsidiary may purchase the Stock and Stock Equivalents
of such Joint Venture held by the applicable Joint Venture Minority Partner; and

(e) NxStage may (i) convert any Convertible Notes into shares of common stock of
NxStage and (ii) to the extent permitted by Section 5.20, redeem, purchase,
repay or otherwise acquire or retire Convertible Notes prior to the conversion
thereof.

5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Domestic Subsidiaries to, engage in any material line of business
substantially different from those lines of business carried on by it on the
Closing Date and otherwise reasonably related thereto or reasonable extensions
thereof.

 

67



--------------------------------------------------------------------------------

5.13 Change in Structure. No Credit Party shall, and no Credit Party shall
permit any of its Domestic Subsidiaries to amend any of its Organization
Documents in any respect materially adverse to Agent or Lenders.

5.14 Changes in Accounting, Name or Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Domestic
Subsidiaries to, (i) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (ii) change the Fiscal Year or
method for determining Fiscal Quarters of any Credit Party or of any
consolidated Subsidiary of any Credit Party without the consent of the Agent
(not to be unreasonably withheld or delayed), (iii) in the case of any Credit
Party, change its name as it appears in official filings in its jurisdiction of
organization or (iv) in the case of any Credit Party, change its jurisdiction of
organization, in the case of clauses (iii) and (iv), without at least fifteen
(15) days’ (or such lesser time as agreed by the Agent) prior written notice to
Agent and the acknowledgement of Agent that all actions required by Agent to
continue the perfection of its Liens as provided for in the Loan Documents, have
been completed.

5.15 Amendments and Defaults to Material Agreements. No Credit Party shall and
no Credit Party shall permit any of its Domestic Subsidiaries, to (i) amend,
supplement, waive or otherwise modify any provision of, any contract set forth
on Schedule 5.15 (the “Material Agreements”) in a manner materially adverse to
Agent or Lenders or which would reasonably be expected to have a Material
Adverse Effect, (ii) take or fail to take any action under any Material
Agreement that would reasonably be expected to have a Material Adverse Effect,
or (iii) default under or breach any Material Agreement and permit such default
or breach to continue for forty-five (45) days.

5.16 No Negative Pledges.

(a) No Credit Party shall, and no Credit Party shall permit any of its Domestic
Subsidiaries to, directly or indirectly, (a) to create or otherwise cause or
suffer to exist or become effective any consensual restriction or encumbrance of
any kind on the ability of such Domestic Subsidiary to pay dividends or make any
other distribution on any of such Domestic Subsidiary’s Stock or Stock
Equivalents or to pay fees, including management fees, or make other payments
and distributions to a Borrower or any other Credit Party, or (b) enter into,
assume or become subject to any Contractual Obligation prohibiting or otherwise
restricting the existence of any Lien upon any of its assets in favor of Agent,
whether now owned or hereafter acquired except (i) customary restrictions and
conditions contained in agreements relating to the sale of property pending such
sale, provided such restrictions and conditions apply only to the property to be
sold and such sale is permitted hereunder, (ii) customary provisions in leases,
licenses and other contracts restricting the assignment thereof, (iii) in
connection with the organizational documents, or any agreement in respect of any
Indebtedness, of a Joint Venture, and (iv) in connection with any document or
instrument relating to purchase money Indebtedness, Capital Lease Obligations,
other secured Indebtedness and Liens permitted by this Agreement provided that
any such restriction contained therein relates only to the asset or assets
subject to such permitted Liens, and any encumbrances or restrictions imposed by
any amendments or refinancings that are otherwise permitted by the Loan
Documents of any such agreement; provided that such amendments or refinancings
are not materially more restrictive with respect to such encumbrances and
restrictions than those prior to such amendment or refinancing.

 

68



--------------------------------------------------------------------------------

(b) (i) No Credit Party shall issue any Stock or Stock Equivalents if such
issuance would result in an Event of Default under Section 7.1(n) and (ii) no
Credit Party (other than NxStage) shall issue any Stock or Stock Equivalents
unless such Stock and Stock Equivalents are pledged to Agent, for the benefit of
the Secured Parties, as security for the Obligations, on substantially the same
terms and conditions as the Stock and Stock Equivalents of the Credit Parties
pledged to Agent as of the Closing Date.

5.17 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Domestic Subsidiaries to fail to comply with the laws, regulations
and executive orders referred to in Sections 3.30 and 3.31.

5.18 Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit
any of its Domestic Subsidiaries to, engage in a sale leaseback, synthetic lease
or similar transaction involving any of its assets.

5.19 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Domestic Subsidiaries to, cause any Release of any Hazardous
Material at, to or from any Real Estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Domestic Subsidiary of any
Credit Party that would materially violate any Environmental Law, form the basis
for any material Environmental Liabilities or otherwise materially adversely
affect the value or marketability of any Real Estate (whether or not owned by
any Credit Party or any Domestic Subsidiary of any Credit Party).

5.20 Prepayments of Subordinated Indebtedness. No Credit Party shall, directly
or indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any subordinated
Indebtedness prior to its scheduled maturity; provided, however:

(a) in each case to the extent due and payable on a non-accelerated basis and
permitted under the applicable subordination provisions thereof, the Credit
Parties may, (i) make regularly scheduled payments of interest in respect of
subordinated Indebtedness, and (ii) in the case of the Convertible Notes,
(x) reimburse the holders thereof for their reasonable out-of-pocket expenses,
(y) pay the holders thereof commitment, underwriting, structuring and similar
fees (including in the form of original issue discount) in connection with the
closing thereunder and (z) make indemnity payments in accordance with the terms
thereof;

(b) in each case to the extent permitted by any subordination agreement in
respect any subordinated Indebtedness (other than the Convertible Notes) that is
reasonably acceptable to Agent in form and content, Borrowers may make payments
on such subordinated Indebtedness;

(c) NxStage may make any payment or prepayment on, or redemption or acquisition
for value of, any Convertible Notes through the exercise of any call option in
respect thereof that is settled in common stock of NxStage or, in respect of any
fractional shares to be issued, in cash; and

(d) NxStage may make additional payments or prepayments on, or redemptions or
acquisitions for value of, any Convertible Notes (x) to the extent made solely

 

69



--------------------------------------------------------------------------------

with common stock of NxStage or other Stock or Stock Equivalents (other than
Disqualified Stock) (whether pursuant to any conversion thereof or otherwise),
or (y) to the extent made with the net cash proceeds from the incurrence or
issuance of any Convertible Notes or other subordinated Indebtedness permitted
pursuant to Section 5.5(m) so long as no Default or Event of Default then exists
or would result therefrom.

ARTICLE VI.

FINANCIAL COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than
(i) contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted and (ii) L/C Reimbursement Obligations, to the extent
cash collateralized or supported by back-stop letters of credit, in each case,
in a manner reasonably acceptable to Agent and L/C Issuer) shall remain unpaid
or unsatisfied; notwithstanding any provisions hereof, the following negative
covenants shall only apply during a Funding Period:

6.1 Minimum Liquidity. Prior to the occurrence of Trigger Event, the Credit
Parties shall have Liquidity of no less than $7,000,000 as of the last day of
each Fiscal Quarter.

6.2 Fixed Charge Coverage Ratio. After the occurrence of a Trigger Event, the
Credit Parties shall not permit the Fixed Charge Coverage Ratio for the four
Fiscal Quarter period ending on the last day of the most recent Fiscal Quarter
for which a Compliance Certificate has been or is required to be delivered
pursuant to Section 4.2(b) to be less than 1.20:1.00. “Fixed Charge Coverage
Ratio” shall be calculated in the manner set forth in Exhibit 4.2(b).

ARTICLE VII.

EVENTS OF DEFAULT

7.1 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of, or interest on, any Loan, including
after maturity of the Loans, or to pay any L/C Reimbursement Obligation or
(ii) to pay within three (3) Business Days after the same shall become due, any
fee or any other amount payable hereunder or pursuant to any other Loan
Document;

(b) Representation or Warranty. (i) Other than in any Borrowing Base
Certificate, any representation, warranty or certification by or on behalf of
any Credit Party or any of its Domestic Subsidiaries made or deemed made herein,
in any other Loan Document, or which is contained in any certificate, document
or financial or other statement by any such Person, or their respective
Responsible Officers, furnished at any time under this Agreement, or in or under
any other Loan Document, shall prove to have been incorrect in any material
respect (without duplication of other materiality qualifiers contained therein)
on or as of the date made or deemed made or (ii) any information contained in
any Borrowing Base Certificate is untrue or incorrect in any respect (other than
(A) inadvertent, immaterial errors not exceeding $250,000 in the aggregate in
any Borrowing Base Certificate, (B) errors understating the Borrowing Base and
(C) errors occurring when Availability continues to exceed $0 after giving
effect to the

 

70



--------------------------------------------------------------------------------

correction of such errors) and the Borrowers fail to make such prepayments as
contemplated by Section 1.1(b)(ii) within one (1) Business Day of the date upon
which written notice thereof is given to the Borrower Representative by Agent;

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in (i) any of Sections 4.1, 4.2(a), 4.2(b), or
4.11 hereof and such failure shall have continued for five (5) Business Days, or
(ii) any of Sections 4.2(d), 4.3(a), 4.6, 4.9, 4.10, or Article V or VI hereof;

(d) Other Defaults. Any Credit Party or Domestic Subsidiary of any Credit Party
fails to perform or observe any other term, covenant or agreement contained in
this Agreement or any other Loan Document, and such default shall continue
unremedied for a period of thirty (30) days after the earlier to occur of
(i) the date upon which a Responsible Officer of any Credit Party becomes aware
of such default and (ii) the date upon which written notice thereof is given to
the Borrower Representative by Agent or Required Lenders;

(e) Cross-Default. Any Credit Party or any Domestic Subsidiary of any Credit
Party (i) fails to make any payment in respect of any Indebtedness (other than
the Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $1,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation (other than Contingent Obligations owing
by one Credit Party with respect to the obligations of another Credit Party
permitted hereunder or earnouts permitted hereunder), if the effect of such
failure, event or condition (other than the occurrence or existence of asset
sales, casualty or condemnation events, or other similar events resulting in a
mandatory prepayment under an agreement, instrument, or other document
evidencing Indebtedness permitted hereunder) is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity (without regard to any
subordination terms with respect thereto), or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded;

(f) Insolvency; Voluntary Proceedings. The Credit Parties and their Domestic
Subsidiaries on a consolidated basis cease or fail to be Solvent, or any Credit
Party or any Domestic Subsidiary of any Credit Party: (i) generally fails to
pay, or admits in writing its inability to pay, its debts as they become due,
subject to applicable grace periods, if any, whether at stated maturity or
otherwise; (ii) except as expressly permitted under Section 5.3, voluntarily
ceases to conduct its business in the ordinary course; (iii) commences any
Insolvency Proceeding with respect to itself; or (iv) takes any action to
effectuate or authorize any of the foregoing;

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Domestic Subsidiary of any
Credit Party, or

 

71



--------------------------------------------------------------------------------

any writ, judgment, warrant of attachment, execution or similar process, is
issued or levied against a material part of any such Person’s Properties and any
such proceeding or petition shall not be dismissed, or such writ, judgment,
warrant of attachment, execution or similar process shall not be released,
vacated or fully bonded within sixty (60) days after commencement, filing or
levy; (ii) any Credit Party or Domestic Subsidiary of any Credit Party admits
the material allegations of a petition against it in any Insolvency Proceeding,
or an order for relief (or similar order under non-U.S. law) is ordered in any
Insolvency Proceeding; or (iii) any Credit Party or any Domestic Subsidiary of
any Credit Party acquiesces in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor),
or other similar Person for itself or a substantial portion of its Property or
business;

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Domestic Subsidiaries involving in the
aggregate a liability of $1,000,000 or more (excluding amounts covered by
insurance to the extent the relevant independent third party insurer has not
denied coverage therefor), and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of thirty (30) days after the entry
thereof;

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Domestic Subsidiaries which has or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and there shall be any period of ten (10) consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect;

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Domestic Subsidiary of any Credit Party party thereto or any Credit Party or any
Domestic Subsidiary of any Credit Party shall so state in writing or bring an
action to limit its obligations or liabilities thereunder; or any Collateral
Document shall for any reason (other than pursuant to the terms thereof) cease
to create a valid security interest to the extent required under the Collateral
Documents in the Collateral purported to be covered thereby or such security
interest shall for any reason (other than the failure of the Agent to take any
action within its control based upon accurate and timely disclosure of relevant
information by the Credit Parties as required) cease to be a perfected and first
priority security interest (to the extent required under the Collateral
Documents) subject only to Permitted Liens;

(k) Reserved.

(l) Regulatory Matters. (i) the FDA or any other Governmental Authority
initiates enforcement action against any Credit Party or any of its Domestic
Subsidiaries, or any suppliers that causes such Credit Party or Domestic
Subsidiary to recall, withdraw, remove or discontinue marketing any of its
Products in or from a foreign jurisdiction where the revenue from such Product
is not material; (ii) the FDA or any other Governmental Authority issues a
warning letter to any Credit Party or any of its Domestic Subsidiaries with
respect to any Regulatory Matter which would reasonably be expected, in the
aggregate, to have a Material Adverse Effect; (iii) any Credit Party or any of
its Domestic Subsidiaries conducts a mandated or

 

72



--------------------------------------------------------------------------------

voluntary recall which would reasonably be expected, in the aggregate, to result
in liability and out-of-pocket expense to the Credit Parties and their Domestic
Subsidiaries of $1,000,000 or more; or (iv) any Credit Party or any of its
Domestic Subsidiaries enters into a settlement agreement with the FDA or any
other Governmental Authority that would reasonably be expected, in the
aggregate, to result in liability and out-of-pocket expense to the Credit
Parties and their Domestic Subsidiaries of $1,000,000 or more;

(m) Healthcare Matters. There shall occur any revocation, suspension,
termination, rescission, non-renewal or forfeiture or any similar final
administrative action with respect to one or more Health Care Permits, Third
Party Payor Programs or Third Party Payor Authorizations which would reasonably
be expected, in the aggregate, to have a Material Adverse Effect; or

(n) Ownership. At any time, (A) any Person or (B) Persons constituting a “group”
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, but excluding any employee benefit plan of such Person and its
Subsidiaries, and any Person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), becomes the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Securities Exchange
Act of 1934), directly or indirectly, of Stock or Stock Equivalent representing
more than thirty-five percent (35%) of the aggregate ordinary voting power
represented by the issued and outstanding Stock of NxStage.

Notwithstanding anything to the contrary set forth herein, the events described
in Sections 7.1(b), (e), (h), (i), (j), (k), (l) and (m), shall only constitute
Events of Default during a Funding Period.

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:

(a) declare all or any portion of any one or more of the Commitments of each
Lender to make Loans or of the L/C Issuer to Issue Letters of Credit to be
suspended or terminated, whereupon all or such portion of such Commitments shall
forthwith be suspended or terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; and/or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in
Section 7.1(f) or 7.1(g) above (in the case of clause (i) of Section 7.1(g) upon
the expiration of the sixty (60) day period mentioned therein), the obligation
of each Lender to make Loans and the obligation of the L/C Issuer to Issue
Letters of Credit shall automatically terminate and the unpaid principal amount
of all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer.

 

73



--------------------------------------------------------------------------------

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

7.4 Cash Collateral for Letters of Credit. If (a) an Event of Default has
occurred and is continuing, (b) this Agreement (or the Revolving Loan Commitment
of all Lenders) shall be terminated for any reason or (c) otherwise required by
the terms hereof, then Agent may, and upon request of Required Lenders, shall,
demand (which demand shall be deemed to have been delivered automatically upon
any acceleration of the Loans and other obligations hereunder pursuant to
Section 7.2), and the Borrowers shall thereupon deliver to Agent, to be held for
the benefit of the L/C Issuer, Agent and the Lenders entitled thereto, an amount
of cash equal to 105% of the amount of L/C Reimbursement Obligations as
additional collateral security for Obligations in respect of any outstanding
Letter of Credit. Agent may at any time apply any or all of such cash and cash
collateral to the payment of any or all of the Credit Parties’ Obligations in
respect of any outstanding Letter of Credit. The remaining balance of the cash
collateral will be returned to the Borrowers when all Letters of Credit have
been terminated or discharged, all Commitments have been terminated and all
Obligations have been paid in full in cash. Notwithstanding the foregoing, if
the Borrowers are required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount shall be returned
to the Borrowers within five (5) Business Days upon the Borrowers’ written
request after all Events of Default have been waived.

ARTICLE VIII.

THE AGENT

8.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in Section 7.1(f) or
7.1(g) or any other bankruptcy, insolvency or similar proceeding), and each
Person making any payment in connection with any Loan Document to any Secured
Party is hereby authorized to make such payment to Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 7.1(f) or 7.1(g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all

 

74



--------------------------------------------------------------------------------

Liens created by such agreements and all other purposes stated therein,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise, (vii) release any Collateral or Credit Party in accordance with
Section 8.10 and execute all documentation evidencing such release, and
(viii) execute any amendment, consent or waiver under the Loan Documents on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver; provided, however, that Agent hereby appoints, authorizes and directs
each Lender and L/C Issuer to act as collateral sub-agent for Agent, the Lenders
and the L/C Issuers for purposes of the perfection of Liens with respect to any
deposit account maintained by a Credit Party with, and cash and Cash Equivalents
held by, such Lender or L/C Issuer, and may further authorize and direct the
Lenders and the L/C Issuers to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to Agent, and each Lender and L/C Issuer hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
Section 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.

8.3 Use of Discretion.

(a) Agent shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided, that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Requirement of
Law.

 

75



--------------------------------------------------------------------------------

(b) Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or its Affiliates that is
communicated to or obtained by Agent or any of its Affiliates in any capacity.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, Agent in
accordance with the Loan Documents for the benefit of all the Lenders and the
L/C Issuer; provided that the foregoing shall not prohibit (i) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(ii) each of the L/C Issuer and the Swingline Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (iii) any Lender from exercising setoff rights in accordance with
Section 9.11 or (iv) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any bankruptcy or other debtor relief law; and
provided further that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (A) the Required Lenders
shall have the rights otherwise ascribed to Agent pursuant to Section 7.2 and
(B) in addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 9.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

8.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.

8.5 Reliance and Liability.

(a) Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each

 

76



--------------------------------------------------------------------------------

Secured Party, each Borrower and each other Credit Party hereby waive and shall
not assert (and the Borrowers shall cause each other Credit Party to waive and
agree not to assert) any right, claim or cause of action based thereon, except
to the extent of liabilities resulting from the gross negligence, willful
misconduct or bad faith of Agent or, as the case may be, such Related Person
(each as determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein. Without
limiting the foregoing, Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

(ii) shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower Representative, any Lender or L/C Issuer
describing such Default or Event of Default clearly labeled “notice of default”
(in which case Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, each Borrower and each other Credit Party hereby waives and
agrees not to assert any right, claim or cause of action it might have against
Agent based thereon, except to the extent of liabilities resulting from the
gross negligence or willful misconduct or bad faith of the Agent or, as the case
may be, such Related Person in connection with the duties expressly set forth
herein, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

(c) Each Lender and L/C Issuer (i) acknowledges that it has performed and will
continue to perform its own diligence and has made and will continue to make its
own independent investigation of the operations, financial conditions and
affairs of the Credit Parties and (ii) agrees that is shall not rely on any
audit or other report provided by Agent or its Related

 

77



--------------------------------------------------------------------------------

Persons (each, an “Agent Report”). Each Lender and L/C Issuer further
acknowledges that any Agent Report (i) is provided to the Lenders and L/C
Issuers solely as a courtesy, without consideration, and based upon the
understanding that such Lender or L/C Issuer will not rely on such Agent Report,
(ii) was prepared by Agent or its Related Persons based upon information
provided by the Credit Parties solely for Agent’s own internal use, (iii) may
not be complete and may not reflect all information and findings obtained by
Agent or its Related Persons regarding the operations and condition of the
Credit Parties. Neither Agent nor any of its Related Persons makes any
representations or warranties of any kind with respect to (i) any existing or
proposed financing, (ii) the accuracy or completeness of the information
contained in any Agent Report or in any related documentation, (iii) the scope
or adequacy of Agent’s and its Related Persons’ due diligence, or the presence
or absence of any errors or omissions contained in any Agent Report or in any
related documentation, and (iv) any work performed by Agent or Agent’s Related
Persons in connection with or using any Agent Report or any related
documentation.

(d) Neither Agent nor any of its Related Persons shall have any duties or
obligations in connection with or as a result of any Lender or L/C Issuer
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Lender’s or L/C Issuer’s purposes,
and shall have no duty or responsibility to correct or update any Agent Report
or disclose to any Lender or L/C Issuer any other information not embodied in
any Agent Report, including any supplemental information obtained after the date
of any Agent Report. Each Lender and L/C Issuer releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender or L/C Issuer having
access to any Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer
arising out of such Lender’s or L/C Issuer’s access to any Agent Report or any
discussion of its contents.

8.6 Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or otherwise becomes
a Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Revolving Lender”, “Required Lender”, and
any similar terms shall, except where otherwise expressly provided in any Loan
Document, include, without limitation, Agent or such Affiliate, as the case may
be, in its individual capacity as Lender, Revolving Lender or as one of the
Required Lenders, respectively.

8.7 Lender Credit Decision.

(a) Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial

 

78



--------------------------------------------------------------------------------

condition and affairs of each Credit Party and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Loan Document or with respect to any transaction contemplated
in any Loan Document, in each case based on such documents and information as it
shall deem appropriate. Except for documents expressly required by any Loan
Document to be transmitted by Agent to the Lenders or L/C Issuers, Agent shall
not have any duty or responsibility to provide any Lender or L/C Issuer with any
credit or other information concerning the business, prospects, operations,
Property, financial and other condition or creditworthiness of any Credit Party
or any Affiliate of any Credit Party that may come in to the possession of Agent
or any of its Related Persons.

(b) If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.

8.8 Expenses; Indemnities; Withholding.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including, without limitation, preparation for and/or response to
any subpoena or request for document production relating thereto) or otherwise)
in respect of, or legal advice with respect to its rights or responsibilities
under, any Loan Document.

(b) Each Lender further agrees to indemnify Agent, each L/C Issuer and each of
their respective Related Persons (to the extent not reimbursed by any Credit
Party), severally and ratably, from and against Liabilities (including, to the
extent not indemnified pursuant to Section 8.8(c), Taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to or for the account of any Lender) that may be imposed on, incurred by or
asserted against Agent, any L/C Issuer or any of their respective Related
Persons in any matter relating to or arising out of, in connection with or as a
result of any Loan

 

79



--------------------------------------------------------------------------------

Document, any Related Document or any other act, event or transaction related,
contemplated in or attendant to any such document, or, in each case, any action
taken or omitted to be taken by Agent, any L/C Issuer or any of their respective
Related Persons under or with respect to any of the foregoing; provided,
however, that no Lender shall be liable to Agent, any L/C Issuer or any of their
respective Related Persons to the extent such liability has resulted primarily
from the gross negligence or willful misconduct of such Person, as determined by
a court of competent jurisdiction in a final non-appealable judgment or order.

(c) To the extent required by any Requirement of Law, Agent may withhold from
any payment to any Lender under a Loan Document an amount equal to any
applicable withholding Tax (including withholding Taxes imposed under Chapters 3
and 4 of Subtitle A of the Code). If the IRS or any other Governmental Authority
asserts a claim that Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender (because the appropriate certification form was
not delivered, was not properly executed, or fails to establish an exemption
from, or reduction of, withholding Tax with respect to a particular type of
payment, or because such Lender failed to notify Agent or any other Person of a
change in circumstances which rendered the exemption from, or reduction of,
withholding Tax ineffective, failed to maintain a Participant Register or for
any other reason), or Agent reasonably determines that it was required to
withhold Taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify Agent fully for all amounts paid, directly or indirectly, by
Agent as Tax or otherwise, including penalties and interest, and together with
all expenses incurred by Agent, including legal expenses, allocated internal
costs and out-of-pocket expenses. Agent may offset against any payment to any
Lender under a Loan Document, any applicable withholding Tax that was required
to be withheld from any prior payment to such Lender but which was not so
withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 8.8(c).

8.9 Resignation of Agent or L/C Issuer.

(a) (i) Agent may resign at any time by delivering notice of such resignation to
the Lenders and the Borrower Representative, effective on the date set forth in
such notice or, if no such date is set forth therein, upon the date such notice
shall be effective in accordance with the terms of this Section 8.9 in each
case, no earlier than thirty (30) days after the receipt of such notice. If
Agent delivers any such notice or the Agent is removed pursuant to clause
(ii) below, the Required Lenders shall have the right to appoint a successor
Agent. If, after 30 days after the date of the retiring Agent’s notice of
resignation, no successor Agent has been appointed by the Required Lenders that
has accepted such appointment, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent from among the Lenders. Each appointment
under this clause (a) shall be subject to the prior consent of the Borrower
Representative, which may not be unreasonably withheld but shall not be required
during the continuance of an Event of Default. (ii) At any time when the Person
acting as Agent is also a Non-Funding Lender of the type described in clause
(a) of the definition thereof, Required Lenders may remove Agent in its capacity
as such upon thirty (30) days’ prior written notice to Agent and Borrower
Representative, unless such Person ceases to be a Non-Funding Lender on or prior
to the expiration of such thirty (30) day period. In the event Agent is so
removed, to the extent the Person acting as Agent is also the Swingline Lender,
such Person shall have the opportunity to resign as Swingline Lender
concurrently with such removal as Agent, and all Swingline Loans shall be
immediately due and payable by Borrowers.

 

80



--------------------------------------------------------------------------------

(b) Effective immediately upon its resignation or removal, (i) the retiring
Agent or removed Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of Agent until a successor Agent shall have accepted a valid appointment
hereunder, (iii) the retiring Agent or removed Agent and its Related Persons
shall no longer have the benefit of any provision of any Loan Document other
than with respect to any actions taken or omitted to be taken while such
retiring Agent or removed Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent or removed Agent shall take such action as may
be reasonably necessary to assign to the successor Agent its rights as Agent
under the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Agent, a successor Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring Agent or
removed Agent under the Loan Documents.

(c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to the Agent, effective on the date set forth in such notice or, if
no such date is set forth therein, on the date such notice shall be effective.
Upon such resignation, the L/C Issuer shall remain an L/C Issuer and shall
retain its rights and obligations in its capacity as such (other than any
obligation to Issue Letters of Credit but including the right to receive fees or
to have Lenders participate in an L/C Reimbursement Obligation thereof) with
respect to Letters of Credit issued by such L/C Issuer prior to the date of such
resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.

8.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs Agent, and the Agent hereby agrees,
to release (or, in the case of clause (b)(ii) below, release or subordinate) the
following:

(a) any Subsidiary of a Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent); and

(b) any Lien held by Agent for the benefit of the Secured Parties against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a waiver or consent), (ii) any Property subject to a Lien permitted
hereunder in reliance upon Section 5.1 (a), (h), (i), (p), (x) or (y) and
(iii) all of the Collateral and all Credit Parties, upon (A) termination of the
Revolving Loan Commitments, (B) payment and satisfaction in full of all Loans,
all L/C Reimbursement Obligations and all other Obligations under the Loan
Documents (other than contingent indemnification obligations in respect of which
no claim has been made) and all Obligations arising under Secured Rate
Contracts, that Agent has theretofore been notified in writing by the holder of
such Obligation are then due and payable, (C) deposit of cash collateral or
receipt by Agent of a back-up letter of credit with respect to any Letter of
Credit Obligation, in accordance with the terms of the Loan Documents and
otherwise on terms and conditions reasonably satisfactory to Agent and (D) to
the extent requested by Agent, receipt by Agent and the Secured Parties of
liability releases from the Credit Parties each in form and substance reasonably
acceptable to Agent.

 

81



--------------------------------------------------------------------------------

Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of reasonable advance notice from the Borrower Representative, to
(i) promptly execute and deliver or file such documents and to perform other
actions reasonably necessary to evidence the release of such the guaranties and
Liens or, in the case of clause (b)(ii) above, the release or subordination of
such Liens and (ii) deliver to the Credit Parties any portion of such Collateral
so released in possession of Agent.

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance acceptable to Agent) this Article VIII and
Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.24 and 10.1 (and, solely with respect to
L/C Issuers, Section 1.1(c)) and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

8.12 Documentation Agent. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Documentation Agent shall not have any duties or responsibilities, nor shall the
Documentation Agent have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Documentation Agent. At any time that
any Lender serving (or whose Affiliate is serving) as Documentation Agent shall
have transferred to any other Person (other than any Affiliates) all of its
interests in the Loans, such Lender (or an Affiliate of such Lender acting as
Documentation Agent) shall be deemed to have concurrently resigned as such
Documentation Agent.

 

82



--------------------------------------------------------------------------------

ARTICLE IX.

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
Agent, the Required Lenders (or by Agent with the consent of the Required
Lenders), and the Borrowers, and then such waiver shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Lenders directly and adversely affected thereby (or by Agent
with the consent of all the Lenders directly and adversely affected thereby), in
addition to Agent and the Required Lenders (or by Agent with the consent of the
Required Lenders) and the Borrowers, do any of the following:

(i) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 7.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory payments pursuant to Section 1.8 and voluntary prepayments pursuant to
Section 1.7) may be postponed, delayed, reduced, waived or modified with the
consent of Required Lenders);

(iii) reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver of the default interest margin or the termination of
the application thereof shall not be deemed a reduction in rate of interest for
this purpose and such waiver or termination shall only require the consent of
the Required Lenders) or the amount of interest payable in cash specified herein
on any Loan, or of any fees or other amounts payable hereunder or under any
other Loan Document, including L/C Reimbursement Obligations;

(iv) amend or modify Section 1.10(c);

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(vi) amend this Section 9.1, the definition of Required Lenders or any provision
providing for consent or other action by all Lenders; or

(vii) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

it being agreed that all Lenders shall be deemed to be directly and adversely
affected by an amendment or waiver of the type described in the preceding
clauses (v), (vi) and (vii).

 

83



--------------------------------------------------------------------------------

(b) No amendment, waiver or consent shall, unless in writing and signed by
Agent, the Swingline Lender or the L/C Issuer, as the case may be, in addition
to the Required Lenders or all Lenders directly affected thereby, as the case
may be (or by Agent with the consent of the Required Lenders or all the Lenders
directly affected thereby, as the case may be), affect the rights or duties of
Agent, the Swingline Lender or the L/C Issuer, as applicable, under this
Agreement or any other Loan Document. No amendment, modification or waiver of
this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Rate Contracts resulting in such Obligations
being junior in right of payment to principal on the Loans or resulting in
Obligations owing to any Secured Swap Provider becoming unsecured (other than
releases of Liens permitted in accordance with the terms hereof), in each case
in a manner adverse to any Secured Swap Provider, shall be effective without the
written consent of such Secured Swap Provider or, in the case of a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, GE
Capital.

(c) No amendment or waiver shall, unless signed by Agent and Required Lenders
(or by Agent with the consent of Required Lenders): (i) amend or waive
compliance with the conditions precedent to the obligations of Lenders to make
any Revolving Loan (or of any L/C Issuer to Issue any Letter of Credit) in
Section 2.2; (ii) waive any Default or Event of Default for the purpose of
satisfying the conditions precedent to the obligations of Lenders to make any
Revolving Loan (or of any L/C Issuer to Issue any Letter of Credit) in
Section 2.2; (iii) amend or waive this Section 9.1(c) or the definitions of the
terms used in this Section 9.1(c) insofar as the definitions affect the
substance of this Section 9.1(c); or (iv) change (A) the definition of the term
Required Lenders or (B) the percentage of Lenders which shall be required for
Required Lenders to take any action hereunder.

(d) Notwithstanding anything set forth herein to the contrary, a Non-Funding
Lender shall not have any voting or consent rights under or with respect to any
Loan Document or constitute a “Lender” or a “Revolving Lender” (or be, or have
its Loans and Commitments, included in the determination of “Required Lenders”
or “Lenders directly and adversely affected” pursuant to this Section 9.1) for
any voting or consent rights under or with respect to any Loan Document, except
that a Non-Funding Lender shall be treated as an “affected Lender” for purposes
of Section 9.1(a)(i) and 9.1(a)(iii) solely with respect to an increase in such
Non-Funding Lender’s Commitments, a reduction of the principal amount owed to
such Non-Funding Lender or, unless such Non-Funding Lender is treated the same
as the other Lenders holding Loans of the same type, a reduction in the interest
rates applicable to the Loans held by such Non-Funding Lender. Moreover, for the
purposes of determining Required Lenders, the Loans and Commitments held by
Non-Funding Lenders shall be excluded from the total Loans and Commitments
outstanding.

(e) Notwithstanding anything set forth herein to the contrary, this Agreement
may be amended with the written consent of Agent, the Borrower Representative
and the Required Lenders to (i) add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the outstanding principal and accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans and the accrued interest and
fees in respect thereof and (ii) include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders.

 

84



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained in this Section 9.1,
(i) Borrowers may amend Schedules 3.19 and 3.21 upon notice to Agent, (ii) Agent
may amend Schedule 1.1(b) to reflect Incremental Facilities and Sales entered
into pursuant to Section 9.9, and (iii) Agent and Borrowers may amend or modify
this Agreement and any other Loan Document to (1) cure any ambiguity, omission,
defect or inconsistency therein, (2) grant a new Lien for the benefit of the
Secured Parties, extend an existing Lien over additional Property for the
benefit of the Secured Parties or join additional Persons as Credit Parties, and
(3) add one or more Incremental Facilities to this Agreement pursuant to
Section 1.1(e) and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans and the accrued interest and fees in respect thereof
and to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders; provided that no Accounts, Inventory or
Equipment of such Person shall be included as Eligible Accounts, Eligible
Inventory, or Eligible Field Equipment until a field examination (and, if
required by Agent, an Inventory or Equipment appraisal) with respect thereto has
been completed to the satisfaction of Agent, including the establishment of
Reserves required in Agent’s Permitted Discretion.

9.2 Notices.

(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall be in writing, unless otherwise expressly specified herein, and
(i) addressed to the address set forth on the applicable signature page hereto,
(ii) posted to Syndtrak® (to the extent such system is available and set up by
or at the direction of Agent prior to posting) in an appropriate location by
uploading such notice, demand, request, direction or other communication to
www.syndtrak.com or using such other means of posting to Syndtrak® as may be
available and reasonably acceptable to Agent prior to such posting, (iii) posted
to any other E-System approved by or set up by or at the direction of Agent or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of the Borrowers, Agent and the Swingline Lender, to the other parties
hereto and (B) in the case of all other parties, to the Borrower Representative
and Agent. Transmissions made by electronic mail or E-Fax to Agent shall be
effective only (x) for notices where such transmission is specifically
authorized by this Agreement, (y) if such transmission is delivered in
compliance with procedures of Agent applicable at the time and previously
communicated to the Borrower Representative, and (z) if receipt of such
transmission is acknowledged by Agent.

(b) Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

 

85



--------------------------------------------------------------------------------

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of Section 9.2(a), each of Agent,
Lenders, each Credit Party and each of their Related Persons, is authorized (but
not required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. Each Credit Party and each Secured Party
hereto acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

(b) Signatures. Subject to the provisions of Section 9.2(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission. Notwithstanding anything to the
contrary herein, all signatures provided to Silicon Valley Bank in connection
with any Loan Document shall be by “PDF” transmission, and upon the reasonable
request by Silicon Valley Bank delivery of manually executed counterparts of
this Agreement, the Guaranty and Security Agreement, and the certificates listed
in Exhibit 2.1(v), (vi) and (vii).

 

86



--------------------------------------------------------------------------------

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each Borrower, each other Credit Party executing this Agreement and
each Secured Party agrees that Agent has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the Borrowers
agree to pay or reimburse within fifteen (15) days after receipt of reasonably
detailed invoice therefor (a) Agent for all reasonable documented out-of-pocket
costs and expenses incurred by it or any of its Related Persons, in connection
with the investigation, development, preparation, negotiation, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein, in each case including
Attorney Costs of Agent, and to the extent expressly provided in such other
sections of this Agreement, the cost of environmental audits, Collateral audits
and appraisals, and similar expenses, (b) and to the extent expressly

 

87



--------------------------------------------------------------------------------

provided in such other sections of this Agreement, Agent for all reasonable and
documented out-of-pocket costs and expenses incurred by it or any of its Related
Persons in connection with internal audit reviews, field examinations and
Collateral examinations (which shall be reimbursed, in addition to the
reasonable documented out-of-pocket costs and expenses of such examiners, at the
per diem rate per individual charged by Agent for its examiners), (c) each of
Agent, its Related Persons, and L/C Issuer for all costs and expenses incurred
in connection with (i) any refinancing or restructuring of the credit
arrangements provided hereunder after an Event of Default has occurred and is
continuing, (ii) the enforcement or preservation of any right or remedy under
any Loan Document, any Obligation, with respect to the Collateral or any other
related right or remedy or (iii) the commencement, defense, conduct of,
intervention in, or the taking of any other action (including, without
limitation, preparation for and/or response to any subpoena or request for
document production relating thereto) with respect to, any proceeding (including
any bankruptcy or insolvency proceeding) related to any Credit Party, any
Subsidiary of any Credit Party, Loan Document, or Obligation, including Attorney
Costs and (d) fees and disbursements of Attorney Costs of one law firm
designated by the Lenders on behalf of all Lenders (other than Agent) incurred
in connection with any of the matters referred to in clause (c) above.

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Obligation (or the repayment thereof), any Letter of Credit, the use or intended
use of the proceeds of any Loan or the use of any Letter of Credit or any
securities filing of, or with respect to, any Credit Party, (ii) any commitment
letter, proposal letter or term sheet with any Person or any Contractual
Obligation, arrangement or understanding with any broker, finder or consultant,
in each case entered into by or on behalf of any Credit Party or any Affiliate
of any of them in connection with any of the foregoing and any Contractual
Obligation entered into in connection with any E-Systems or other Electronic
Transmissions, (iii) any actual or prospective investigation, litigation or
other proceeding, whether or not brought by any such Indemnitee or any of its
Related Persons, any holders of securities or creditors (and including
attorneys’ fees in any case), whether or not any such Indemnitee, Related
Person, holder or creditor is a party thereto, and whether or not based on any
securities or commercial law or regulation or any other Requirement of Law or
theory thereof, including common law, equity, contract, tort or otherwise, in
each case arising out of the matters in clause (i) and (ii) above or (iv) any
other act, event or transaction related, contemplated in or attendant to any of
the foregoing (collectively, the “Indemnified Matters”); provided, however, that
no Credit Party shall have any liability under this Section 9.6 to any
Indemnitee with respect to any Indemnified Matter, and no Indemnitee shall have
any liability with respect to any Indemnified Matter other than (to the extent
otherwise liable), (x) to the extent such liability has resulted from the gross
negligence, willful misconduct or bad faith of such Indemnitee, as determined by
a court of competent jurisdiction in a final non-appealable judgment or order,
(y) to the extent such liability relates to matters otherwise excluded from
Borrower’s obligations hereunder pursuant to Sections 9.5, 10.1, 10.3 and 10.6,
and (z) to the extent such liability is a result of any dispute

 

88



--------------------------------------------------------------------------------

solely among the Indemnified Parties not involving the Credit Parties.
Furthermore, each Borrower and each other Credit Party executing this Agreement
waives and agrees not to assert against any Indemnitee, and shall cause each
other Credit Party to waive and not assert against any Indemnitee, any right of
contribution with respect to any Liabilities that may be imposed on, incurred by
or asserted against any Related Person. This Section 9.6(a) shall not apply with
respect to Taxes other than any Taxes that represent Liabilities arising from
any non-Tax claim. The Borrowers agree to reimburse any Indemnitee for amounts
required to be reimbursed pursuant to this Section 9.6(a) within fifteen
(15) days after receipt of reasonably detailed invoice therefor.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any Property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to Property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such Property or natural resource or any Property on or
contiguous to any Real Estate of any Credit Party or any Related Person of any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
Property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) resulted from the gross
negligence, willful misconduct or bad faith of any such Indemnitee (as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) or (ii) (A) are incurred solely following foreclosure by Agent, or
following Agent or any Lender having become the successor-in-interest to any
Credit Party or any Related Person of any Credit Party, or following the taking
of title to or possession of any Property by Agent or any Lender or (B) are
attributable solely to the acts of such Indemnitee.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from a Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that no Borrower
or other Credit Party may assign or transfer any of its rights or obligations
under this Agreement or any other Loan Document without the prior written
consent of Agent and each Lender.

 

89



--------------------------------------------------------------------------------

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrowers, the other Credit Parties signatory hereto and
Agent and when Agent shall have been notified by each Lender that such Lender
has executed it. Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, the Borrowers, the other Credit Parties hereto
(in each case except for Article VIII), Agent, each Lender and each L/C Issuer
receiving the benefits of the Loan Documents and, to the extent provided in
Section 8.11, each other Secured Party and, in each case, their respective
successors and permitted assigns. Except as expressly provided in any Loan
Document (including in Section 8.9), none of any Borrower, any other Credit
Party, any L/C Issuer or Agent shall have the right to assign any rights or
obligations hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to (i) any existing Lender (other than a
Non-Funding Lender or Impacted Lender); (ii) any Affiliate or Approved Fund of
any existing Lender (other than a Non-Funding Lender or Impacted Lender); or
(iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to Agent and, with respect to Sales of Revolving Loan
Commitments, each L/C Issuer that is a Lender and, as long as no Event of
Default is continuing, the Borrower Representative (which acceptances shall be
deemed to have been given unless an objection is delivered to Agent within five
(5) Business Days after notice of a proposed sale is delivered Borrower
Representative) (each an “Eligible Assignee”); provided, however, that:

(A) for each Loan, the aggregate outstanding principal amount (determined as of
the effective date of the applicable Assignment) of the Loans, Commitments and
Letter of Credit Obligations subject to any such Sale shall be in a minimum
amount of $1,000,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
facility or is made with the prior consent of the Borrower Representative (to
the extent required) and Agent;

(B) such Sales shall be effective only upon the acknowledgement in writing of
such Sale by Agent;

(C) interest accrued prior to and through the date of any such Sale may not be
assigned; and

(D) such Sales by Lenders who are Non-Funding Lenders due to clause (a) of the
definition of Non-Funding Lender shall be subject to Agent’s prior written
consent in all instances, unless in connection with such Sale, such Non-Funding
Lender cures, or causes the cure of, its Non-Funding Lender status as
contemplated in Section 1.11(e)(v);

Agent’s refusal to accept a Sale to a Credit Party, an Affiliate of a Credit
Party, or to any Person that would be a Non-Funding Lender or an Impacted
Lender, or the imposition of conditions or limitations (including limitations on
voting) upon Sales to such Persons, shall not be deemed to be unreasonable.

 

90



--------------------------------------------------------------------------------

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(and excluding those described in clause (e), (f) or (g) below) shall execute
and deliver to Agent an Assignment via an electronic settlement system
designated by Agent (or, if previously agreed with Agent, via a manual execution
and delivery of the Assignment) evidencing such Sale, together with any existing
Note subject to such Sale (or any affidavit of loss therefor acceptable to
Agent), any Tax forms required to be delivered pursuant to Section 10.1 and
payment of an assignment fee in the amount of $3,500 to Agent, unless waived or
reduced by Agent; provided, that (i) if a Sale by a Lender is made to an
Affiliate or an Approved Fund of such assigning Lender, then no assignment fee
shall be due in connection with such Sale, and (ii) if a Sale by a Lender is
made to an assignee that is not an Affiliate or Approved Fund of such assignor
Lender, and concurrently to one or more Affiliates or Approved Funds of such
Assignee, then only one assignment fee of $3,500 shall be due in connection with
such Sale (unless waived or reduced by Agent). Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such Assignment is made in
accordance with clause (iii) of Section 9.9(b), upon Agent (and the Borrower
Representative, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, Agent shall record or cause to be
recorded in the Register the information contained in such Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to Section 1.4(b), (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

(f) Participants and Grant of Option to Fund to SPVs. In addition to the other
rights provided in this Section 9.9, each Lender may, (x) with notice to Agent,
grant to an SPV

 

91



--------------------------------------------------------------------------------

the option to make all or any part of any Loan that such Lender would otherwise
be required to make hereunder (and the exercise of such option by such SPV and
the making of Loans pursuant thereto shall satisfy the obligation of such Lender
to make such Loans hereunder) and such SPV may assign to such Lender the right
to receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrowers, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and Letters of Credit); provided, however, that, whether as a result of any term
of any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, (x) with respect to Section 10.1,
only to the extent such participant or SPV delivers the Tax forms such Lender is
required to collect pursuant to Section 10.1(g) and (y) with respect to Sections
10.1 and 10.3, only to the extent of any amount to which such Lender would be
entitled in the absence of any such grant or participation (it being understood
that the lender removal rights pursuant to Section 9.22 shall apply to any SPV
as if it were a Lender) and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such SPV and such Lender, provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an SPV granted an
option pursuant to this clause (f) or participant have the right to enforce any
of the terms of any Loan Document, and (iii) the consent of such SPV or
participant shall not be required (either directly, as a restraint on such
Lender’s ability to consent hereunder or otherwise) for any amendments, waivers
or consents with respect to any Loan Document or to exercise or refrain from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce or direct enforcement of the
Obligations), except that the agreement between the participating Lender and the
SPV or the participant may provide that the participating lender will require
the consent of the SPV or participant lender in connection with amendments,
waiver or consents described in clauses (ii) and (iii) of Section 9.1(a) with
respect to amounts, or dates fixed for payment of amounts, to which such
participant or SPV would otherwise be entitled and, in the case of participants,
except for those described in clause (vi) of Section 9.1(a).

(g) Assignments to Affiliate SPVs. In addition to the other rights provided
elsewhere in this Section 9.9, each Lender that is an Affiliate of the Agent
may, with notice to Agent in such form as shall be acceptable to the Agent (but
without the consent of any Person and without compliance with any limitation or
procedure specified in subsection 9.9(b) or 9.9(c)), sell, transfer, negotiate
or assign all or any portion of its rights, title or interests hereunder with
respect to any Revolving Loans (including any interest accrued or to accrue
thereon) to an SPV that is an Affiliate of such Lender, and such SPV may
thereafter, with notice to Agent, assign such Loan to any other SPV that is an
Affiliate of such Lender or re-assign all or a portion of its interests in any
Revolving Loans to the Lender holding the related Loan Commitment; provided,
however, that, whether as a result of any term of any Loan Document or

 

92



--------------------------------------------------------------------------------

of such Sale, no such SPV shall have a commitment, or be deemed to have made an
offer to commit, to make Revolving Loans hereunder, and none shall be liable for
any obligation of such Lender hereunder. In the case of any Sale pursuant to
this clause (g), any assignee SPV shall have all the rights of a Lender
hereunder, including the rights described in Section 8.3(c) and the right to
receive all payments with respect to the assigned Obligations. Each such SPV
shall be entitled to the benefit of Section 10.1 only to the extent such SPV
delivers the tax forms the assigning Lender is required to collect pursuant to
subsection 10.1(f).

(h) No party hereto shall institute (and the Borrowers shall cause each other
Credit Party not to institute) against any SPV that funds or purchases any
Obligation pursuant to clauses (f) or (g) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to be reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations. In
addition, notwithstanding anything to the contrary contained in this
Section 9.9, any SPV may disclose on a confidential basis any non-public
information relating to its Loans to any rating agency rating the obligations of
such SPV in accordance with Section 9.10(b). For the avoidance of doubt, an SPV
that is a trust formed by or at the direction of a Lender or an Affiliate of a
Lender, as depositor, shall be deemed to be an Affiliate of such Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person other than Agent except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, Agent
shall have no responsibility for maintaining a Participant Register.

9.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Each of Agent, each Lender and L/C Issuer
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
securities laws and regulations).

(b) Confidential Information. Each Lender, each L/C Issuer and Agent agrees to
maintain, in accordance with its customary practices, the confidentiality of,
and not to

 

93



--------------------------------------------------------------------------------

disclose, any information obtained by it pursuant to any Loan Document, except
that such information may be disclosed (i) with the Borrower Representative’s
consent, (ii) to Related Persons of such Lender, L/C Issuer or Agent, as the
case may be, or to any Person that any L/C Issuer causes to Issue Letters of
Credit hereunder, that are advised of the confidential nature of such
information and to keep such information confidential in accordance with the
terms hereof, (iii) to the extent such information presently is or hereafter
becomes (A) publicly available other than as a result of a breach of this
Section 9.10 or (B) available to such Lender, L/C Issuer or Agent or any of
their Related Persons, as the case may be, from a source (other than any Credit
Party) not known by them to be subject to disclosure restrictions, (iv) to the
extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority, (v) subject to
Section 9.10(c), to the extent necessary or customary for inclusion in league
table measurements, or in any tombstone or other advertising materials (and
Credit Parties consent to the publication of such tombstone or other advertising
materials by the Agent, any Lender, an L/C Issuer or any of their Related
Persons), (vi) (A) to the National Association of Insurance Commissioners or any
similar organization, any examiner or any nationally recognized rating agency or
(B) otherwise to the extent consisting of general portfolio information that
does not identify Credit Parties, (vii) to current or prospective assignees,
SPVs (including the investors or prospective investors therein) or participants,
direct or contractual counterparties to any Secured Rate Contracts and to their
respective Related Persons, in each case to the extent such assignees,
investors, participants, counterparties or Related Persons agree to be bound by
provisions substantially similar to the provisions of this Section 9.10 (and
such Person may disclose information to their respective Related Persons in
accordance with clause (ii) above), (viii) to any other party hereto, and
(ix) in connection with the exercise or enforcement of any right or remedy under
any Loan Document, in connection with any litigation or other proceeding to
which such Lender, L/C Issuer or Agent or any of their Related Persons is a
party or bound, or to the extent necessary to respond to public statements or
disclosures by Credit Parties or their Related Persons referring to a Lender,
L/C Issuer or Agent or any of their Related Persons. In the event of any
conflict between the terms of this Section 9.10 and those of any other
Contractual Obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section 9.10 shall govern.

(c) Tombstones; League Tables. Each Credit Party consents to the publication by
Agent or any Lender of any press releases, tombstones, advertising or other
promotional materials (including, without limitation, via any Electronic
Transmission) relating to the financing transactions contemplated by this
Agreement using such Credit Party’s name, product photographs, logo or
trademark. Agent or such Lender shall provide a draft of any such material to
Borrower Representative. Each Lender hereby consents to the disclosure by Agent,
Lead Arranger and Bookrunner of information necessary or customary for inclusion
in league table measurements.

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to GE Capital or of any of its Affiliates, the Loan
Documents or any transaction contemplated herein or therein to which GE Capital
or any of its affiliates is party without the prior written consent of GE
Capital or such Affiliate except (i) upon prior written notice to GE Capital, to
the extent required to do so under applicable Requirements of Law or (ii) in
public filings with the SEC pursuant to applicable Requirements of Law.

 

94



--------------------------------------------------------------------------------

(e) Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System.

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the United States, they (x) shall,
in the case of any Lender that does not wish to receive MNPI with respect to the
Borrowers or their securities (a “Public-Side Lender”) and has notified the
Agent and Borrower Representative in writing that it is a Public-Side Lender,
and (y) otherwise shall upon the reasonable request of Agent, (and shall cause
such parent company or Subsidiary, as the case may be, to) (i) identify in
writing, and (ii) to the extent reasonably practicable, clearly and
conspicuously mark such Borrower Materials that contain only information that is
publicly available or that is not material for purposes of United States federal
and state securities laws as “PUBLIC”. The Credit Parties agree that by
identifying such Borrower Materials as “PUBLIC” or publicly filing such Borrower
Materials with the Securities and Exchange Commission, then Agent, the Lenders
and the L/C Issuers shall be entitled to treat such Borrower Materials as not
containing any MNPI for purposes of United States federal and state securities
laws. The Credit Parties further represent, warrant, acknowledge and agree that
the following documents and materials shall be deemed to be PUBLIC, whether or
not so marked, and do not contain any MNPI: (A) the Loan Documents, including
the schedules and exhibits attached thereto (but redacting any schedules
reasonably requested by the Borrowers in writing), and (B) administrative
materials of a customary nature prepared by the Credit Parties or Agent
(including, Notices of Borrowing, Notices of Conversion/Continuation, L/C
Requests, Swingline requests and any similar requests or notices posted on or
through an E-System). Before distribution of any Borrower Materials, the Credit
Parties agree to execute and deliver to Agent a letter authorizing distribution
of the evaluation materials to prospective Lenders and their employees willing
to receive MNPI, and a separate letter authorizing distribution of evaluation
materials that do not contain MNPI and represent that no MNPI is contained
therein. Notwithstanding the foregoing, each Public-Side Lender shall designate
to the Agent one or more persons who are entitled to receive and view Borrower
Materials containing MNPI to the same extent as Lenders that are not Public-Side
Lenders.

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or

 

95



--------------------------------------------------------------------------------

other obligations at any time owing by Agent, such Lender, such L/C Issuer or
any of their respective Affiliates to or for the credit or the account of the
Borrowers or any other Credit Party against any Obligation of any Credit Party
now or hereafter existing, whether or not any demand was made under any Loan
Document with respect to such Obligation and even though such Obligation may be
unmatured. No Lender or L/C Issuer shall exercise any such right of setoff
without the prior consent of Agent or Required Lenders. Each of Agent, each
Lender and each L/C Issuer agrees promptly to notify the Borrower Representative
and Agent after any such setoff and application made by such Lender or its
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights under this
Section 9.11 are in addition to any other rights and remedies (including other
rights of setoff) that Agent, the Lenders, the L/C Issuer, their Affiliates and
the other Secured Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Section 9.9 or Article X and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Lenders such participations in their Obligations as necessary for such Lender to
share such excess payment with such Lenders to ensure such payment is applied as
though it had been received by Agent and applied in accordance with this
Agreement (or, if such application would then be at the discretion of the
Borrowers, applied to repay the Obligations in accordance herewith); provided,
however, that (i) if such payment is rescinded or otherwise recovered from such
Lender or L/C Issuer in whole or in part, such purchase shall be rescinded and
the purchase price therefor shall be returned to such Lender or L/C Issuer
without interest and (ii) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation. If a Non-Funding Lender receives any such payment
as described in the previous sentence, such Lender shall turn over such payments
to Agent in an amount that would satisfy the cash collateral requirements set
forth in Section 1.11(e).

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

96



--------------------------------------------------------------------------------

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to Sections
9.18 and 9.19.

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrowers, the Lenders, the L/C Issuers
party hereto, Agent and, subject to the provisions of Section 8.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, each Borrower and each other Credit Party executing
this Agreement hereby accepts for itself and in respect of its Property,
generally and unconditionally, the jurisdiction of the aforesaid courts;
provided that nothing in this Agreement shall limit the right of Agent to
commence any proceeding in the federal or state courts of any other jurisdiction
to the extent Agent determines that such action is necessary or appropriate to
exercise its rights or remedies under the Loan Documents. The parties hereto
(and, to the extent set forth in any other Loan Document, each other Credit
Party) hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such jurisdictions.

 

97



--------------------------------------------------------------------------------

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of the
Borrowers specified herein (and shall be effective when such mailing shall be
effective, as provided therein). Each Credit Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER
LOAN DOCUMENT OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY
WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO
THE EXTENT NECESSARY TO COMPLY THEREWITH).

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity arising prior to the date hereof in respect of all
prior discussions and understandings, oral or written, relating to the subject
matter of this Agreement and the other Loan Documents. In no event shall any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated

 

98



--------------------------------------------------------------------------------

savings). Each Borrower and each other Credit Party signatory hereto hereby
waives, releases and agrees (and shall cause each other Credit Party to waive,
release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and 9.6
(Indemnity) and Article VIII (Agent) and Article X (Taxes, Yield Protection and
Illegality) and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to clause
(i) above, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

9.22 Replacement of Lender. Within forty-five (45) days after: (i) receipt by
the Borrower Representative of (x) written notice from any Lender that it is
unable to make LIBOR Loans pursuant to Section 10.2 or (y) written notice and
demand from any Lender for payment of additional costs as provided in Sections
10.1, 10.3 and/or 10.6; (ii) any Lender is or becomes a Non-Funding Lender or an
Impacted Lender, or (iii) any failure by any Lender to consent to a requested
amendment, waiver or modification to any Loan Document in which Required Lenders
have already consented to such amendment, waiver or modification but the consent
of each Lender (or each Lender directly and adversely affected thereby, as
applicable) is required with respect thereto (each of the foregoing Lender, an
“Affected Lender”), the Borrowers may, at their option, notify Agent and such
Affected Lender of the Borrowers’ intention to obtain, at the Borrowers’
expense, a replacement Lender (“Replacement Lender”) for such Affected Lender
which Replacement Lender (other than a then existing Lender or any Affiliate or
Approved Fund of any then existing Lender) shall be reasonably satisfactory to
Agent. In the event the Borrowers obtain a Replacement Lender within forty-five
(45) days following notice of its intention to do so, the Affected Lender shall
sell and assign its Loans and Commitments to such Replacement Lender, at par,
provided that the Borrowers have reimbursed such Affected Lender for its
increased costs for which it is entitled to reimbursement under this Agreement
through the date of such sale and assignment. In the event that an Affected
Lender does not execute an Assignment pursuant to Section 9.9 within five
(5) Business Days after receipt by such Affected Lender of notice of replacement
pursuant to this Section 9.22 and presentation to such Affected Lender of an
Assignment evidencing an assignment pursuant to this Section 9.22, the Borrowers
shall be entitled (but not obligated) to execute such an Assignment on behalf of
such Affected Lender, and any such Assignment so executed by the Borrowers, the
Replacement Lender and Agent, shall be effective for purposes of this
Section 9.22 and Section 9.9. Notwithstanding the foregoing, with respect to a
Lender that is a Non-Funding Lender or an Impacted Lender, the Borrowers or
Agent (with the consent of Borrower Representative to the extent no Event of
Default has occurred and is continuing) may obtain a Replacement Lender and
execute an Assignment on behalf of such Non-Funding Lender or Impacted Lender at
any time with three

 

99



--------------------------------------------------------------------------------

(3) Business Days’ prior notice to such Lender (unless notice is not practicable
under the circumstances) and cause such Lender’s Loans and Commitments to be
sold and assigned, in whole or in part, at par. Upon any such assignment and
payment and compliance with the other provisions of Section 9.9, such replaced
Lender shall no longer constitute a “Lender” for purposes hereof; provided, any
rights of such replaced Lender to indemnification hereunder shall survive as to
such replaced Lender.

9.23 Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to Article II of the
Guaranty and Security Agreement, to which the obligations of Borrower and the
other Credit Parties are subject.

9.24 Creditor-Debtor Relationship. The relationship between Agent, each Lender
and the L/C Issuer, on the one hand, and the Credit Parties, on the other hand,
is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

9.25 Actions in Concert . Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

9.26 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under the Guaranty and Security Agreement in
respect of Swap Obligations under any Secured Rate Contract (provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 9.26
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 9.26, or otherwise under the
Guaranty and Security Agreement, voidable under applicable Requirements of Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 9.26 shall remain in full force and effect until the guarantees in
respect of Swap Obligations under each Secured Rate Contract have been
discharged, or otherwise released or terminated in accordance with the terms of
this Agreement. Each Qualified ECP Guarantor intends that this Section 9.26
constitute, and this Section 9.26 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

100



--------------------------------------------------------------------------------

ARTICLE X.

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as required by a Requirement of Law, each payment by any Credit Party
under any Loan Document shall be made free and clear of all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax, penalties or other
Liabilities) with respect thereto (collectively, “Taxes”).

(b) If any Taxes shall be required by any Requirement of Law to be deducted from
or in respect of any amount payable under any Loan Document to any Secured Party
(i) if such Tax is an Indemnified Tax, such amount payable shall be increased as
necessary to ensure that, after all required deductions for Indemnified Taxes
are made (including deductions applicable to any increases to any amount under
this Section 10.1), such Secured Party receives the amount it would have
received had no such deductions been made, (ii) the relevant Credit Party shall
make such deductions, (iii) the relevant Credit Party shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law and (iv) within 30 days after such payment is
made, the relevant Credit Party shall deliver to Agent an original or certified
copy of a receipt evidencing such payment or other evidence of payment
reasonably satisfactory to Agent.

(c) In addition, the Borrowers agree to pay, and authorize Agent to pay in their
name, any stamp, documentary, intangible, recording, filing or similar Taxes
imposed by any applicable Requirement of Law or Governmental Authority and all
Liabilities with respect thereto (including by reason of any delay in payment
thereof), in each case arising from the execution, delivery or registration of,
or otherwise with respect to, any Loan Document or any transaction contemplated
therein (collectively, “Other Taxes”). The Swingline Lender may, without any
need for notice, demand or consent from the Borrowers or the Borrower
Representative, by making funds available to Agent in the amount equal to any
such payment, make a Swing Loan to the Borrowers in such amount, the proceeds of
which shall be used by Agent in whole to make such payment. Within 30 days after
the date of any payment of Other Taxes by any Credit Party, the Borrowers shall
furnish to Agent, at its address referred to in Section 9.2, the original or a
certified copy of a receipt evidencing payment thereof or other evidence of
payment reasonably satisfactory to Agent.

(d) The Credit Parties hereby acknowledge and agree that (i) neither GE Capital
nor any Affiliate of GE Capital has provided any Tax advice to any Tax Affiliate
in connection with the transactions contemplated hereby or any other matters and
(ii) the Credit Parties have received appropriate Tax advice to the extent
necessary to confirm that the structure of any transaction contemplated by the
Credit Parties in connection with this Agreement complies in all material
respects with applicable federal, state and foreign Tax laws.

(e) The Borrowers shall reimburse and indemnify, within 30 days after receipt of
demand therefor (with copy to Agent), each Secured Party for all Indemnified
Taxes (including any Indemnified Taxes imposed by any jurisdiction on amounts
payable under this

 

101



--------------------------------------------------------------------------------

Section 10.1) paid or payable by such Secured Party and any Liabilities arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally asserted. A certificate of the Secured Party (or of Agent
on behalf of such Secured Party) claiming any compensation under this clause
(d), setting forth the amounts to be paid thereunder and delivered to the
Borrower Representative with copy to Agent, shall be conclusive, binding and
final for all purposes, absent manifest error. In determining such amount, Agent
and such Secured Party may use any reasonable averaging and attribution methods.

(f) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Lending
Office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.

(g) (i) Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding Tax or, after a change
in any Requirement of Law, is subject to such withholding Tax at a reduced rate
under an applicable Tax treaty, shall (w) on or prior to the date such Non-U.S.
Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by the Borrower Representative or Agent (or,
in the case of a participant or SPV, the relevant Lender), provide Agent and the
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two completed originals of each of the following, as applicable:
(A) Forms W-8ECI (claiming exemption from U.S. withholding Tax because the
income is effectively connected with a U.S. trade or business), W-8BEN (claiming
exemption from, or a reduction of, U.S. withholding Tax under an income Tax
treaty) and/or W-8IMY (together with appropriate forms, certifications and
supporting statements) or any successor forms, (B) in the case of a Non-U.S.
Lender Party claiming exemption under Sections 871(h) or 881(c) of the Code,
Form W-8BEN (claiming exemption from U.S. withholding Tax under the portfolio
interest exemption) or any successor form and a certificate in form and
substance acceptable to Agent that such Non-U.S. Lender Party is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B) of the
Code or (3) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code or (C) any other applicable document prescribed by the IRS
certifying as to the entitlement of such Non-U.S. Lender Party to such exemption
from United States withholding Tax or reduced rate with respect to all payments
to be made to such Non-U.S. Lender Party under the Loan Documents. Unless the
Borrower Representative and Agent have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or for
a Non-U.S. Lender Party are not subject to United States withholding Tax or are
subject to such Tax at a rate reduced by an applicable Tax treaty, the Credit
Parties and Agent shall withhold amounts required to be withheld by applicable
Requirements of Law from such payments at the applicable statutory rate.

(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such

 

102



--------------------------------------------------------------------------------

form or certification expires or becomes obsolete, (C) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it pursuant to this clause (f) and (D) from time to time if
requested by the Borrower Representative or Agent (or, in the case of a
participant or SPV, the relevant Lender), provide Agent and the Borrower
Representative (or, in the case of a participant or SPV, the relevant Lender)
with two completed originals of Form W-9 (certifying that such U.S. Lender Party
is entitled to an exemption from U.S. backup withholding Tax) or any successor
form.

(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.

(iv) If a payment made to a Lender Party would be subject to United States
federal withholding Tax imposed by FATCA if such Lender Party fails to comply
with the applicable reporting requirements of FATCA, such Lender Party shall
deliver to Agent and the Borrower Representative any documentation under any
Requirement of Law or reasonably requested by Agent or the Borrower
Representative sufficient for Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Lender has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this clause (iv), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(h) If any Secured Party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 10.1 (including by the payment of
additional amounts pursuant to Section 10.1(b)), it shall pay to the relevant
Credit Party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 10.1 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
Secured Party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such Credit Party, upon the
request of such Secured Party, shall repay to such Secured Party the amount paid
over pursuant to this Section 10.1(h) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
Secured Party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 10.1(h), in no event
shall the Secured Party be required to pay any amount to a Credit Party pursuant
to this Section 10.1(h) the payment of which would place the Secured Party in a
less favorable net after-Tax position than the Secured Party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 10.1(h) shall not be construed to require any Secured Party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Credit Party or any other Person.

10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrowers through Agent, the

 

103



--------------------------------------------------------------------------------

obligation of that Lender to make LIBOR Rate Loans shall be suspended until such
Lender shall have notified Agent and the Borrower Representative that the
circumstances giving rise to such determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrowers shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower Representative may elect, by giving notice to such
Lender through Agent that all Loans which would otherwise be made by any such
Lender as LIBOR Rate Loans shall be instead Base Rate Loans.

(c) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

10.3 Increased Costs and Reduction of Return.

(a) If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any Requirement
of Law or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof,
(x) there shall be any increase in the cost to such Lender or L/C Issuer of
agreeing to make or making, funding or maintaining any LIBOR Rate Loans or of
Issuing or maintaining any Letter of Credit or (y) the Lender or L/C Issuer
shall be subject to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, then the Borrowers shall be liable for, and
shall from time to time, within thirty (30) days of demand therefor by such
Lender or L/C Issuer (with a copy of such demand to Agent), pay to Agent for the
account of such Lender or L/C Issuer, additional amounts as are sufficient to
compensate such Lender or L/C Issuer for such increased costs or such Taxes;
provided, that the Borrowers shall not be required to compensate any Lender or
L/C Issuer pursuant to this Section 10.3(a) for any increased costs incurred
more than one hundred eighty (180) days prior to the date that such Lender or
L/C Issuer notifies the Borrower Representative, in writing of the increased
costs and of such Lender’s or L/C Issuer’s intention to claim compensation
thereof; provided, further, that if the circumstance giving rise to such
increased costs is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.

 

104



--------------------------------------------------------------------------------

(b) If any Lender or L/C Issuer shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
the Borrowers shall pay to such Lender or L/C Issuer, from time to time as
specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that the Borrowers shall not be
required to compensate any Lender or L/C Issuer pursuant to this Section 10.3(b)
for any amounts incurred more than one hundred eighty (180) days prior to the
date that such Lender or L/C Issuer notifies the Borrower Representative, in
writing of the amounts and of such Lender’s or L/C Issuer’s intention to claim
compensation thereof; provided, further, that if the event giving rise to such
increase is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(c) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case in respect of this clause (ii) pursuant to Basel III,
shall, in each case, be deemed to be a change in a Requirement of Law under
Section 10.3(a) above and/or a change in Capital Adequacy Regulation under
Section 10.3(b) above, as applicable, regardless of the date enacted, adopted or
issued.

10.4 Funding Losses. The Borrowers agree to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

(a) the failure of the Borrowers to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of the Borrowers to borrow, continue or convert a Loan after the
Borrower Representative has given (or is deemed to have given) a Notice of
Borrowing or a Notice of Conversion/Continuation;

 

105



--------------------------------------------------------------------------------

(c) the failure of the Borrowers to make any prepayment after the Borrowers have
given a notice in accordance with Section 1.7;

(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or

(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrowers to the Lenders under this
Section 10.4 and under Section 10.3(a): each LIBOR Rate Loan made by a Lender
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.

10.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or that the LIBOR applicable pursuant to Section 1.3(a) for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding or maintaining
such Loan, Agent will forthwith give notice of such determination to the
Borrower Representative and each Lender. Thereafter, the obligation of the
Lenders to make or maintain LIBOR Rate Loans hereunder shall be suspended until
Agent revokes such notice in writing. Upon receipt of such notice, the Borrower
Representative may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it. If the Borrower Representative
does not revoke such notice, the Lenders shall make, convert or continue the
Loans, as proposed by the Borrower Representative, in the amount specified in
the applicable notice submitted by the Borrower Representative, but such Loans
shall be made, converted or continued as Base Rate Loans.

10.6 Reserves on LIBOR Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided the Borrower Representative shall have received at
least fifteen (15) days’ prior written notice (with a copy to Agent) of such
additional interest from the Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
shall be payable fifteen (15) days from receipt of such notice.

 

106



--------------------------------------------------------------------------------

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower Representative (with a
copy to Agent) a certificate setting forth in reasonable detail the amount
payable to such Lender hereunder and such certificate shall be conclusive and
binding on the Borrowers in the absence of manifest error.

ARTICLE XI.

DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections or Sections
referenced opposite such terms:

 

“Affected Lender”

   9.22

“Agent Report”

   8.5(c)

“Aggregate Excess Funding Amount”

   1.11(e)

“Agreement”

   Preamble

“Borrower” and “Borrowers”

   Preamble

“Borrower Materials”

   9.10(e)

“Borrower Representative”

   1.12

“Compliance Certificate”

   4.2(b)

“EBITDA”

   Exhibit 4.2(b)

“Eligible Accounts”

   1.13

“Eligible Assignee”

   9.9

“Eligible Inventory”

   1.14

“Event of Default”

   7.1

“Fixed Charge Coverage Ratio”

   Exhibit 4.2(b)

“GE Capital”

   Preamble

“Incremental Effective Date”

   1.1(e)(i)

“Incremental Facility”

   1.1(e)(i)

“Incremental Facility Request”

   1.1(e)(i)

“Incremental Revolving Loan”

   1.1(e)(i)

“Indemnified Matters”

   9.6

“Indemnitees”

   9.6

“Investments”

   5.4

“L/C Reimbursement Agreement”

   1.1(c)

“L/C Reimbursement Date”

   1.1(c)

“L/C Request”

   1.1(c)

“L/C Sublimit”

   1.1(c)

“Lender”

   Preamble

“Letter of Credit Fee”

   1.9(c)

“Material Agreement”

   5.15

“Maximum Revolving Loan Balance”

   1.1(b)

“Maximum Lawful Rate”

   1.3(d)

“MNPI”

   9.10(a)

“Notice of Conversion/Continuation”

   1.6(a)

“OFAC”

   3.30

“Other Taxes”

   10.1(c)

 

107



--------------------------------------------------------------------------------

“Overadvance”

   1.1(b)

“Participant Register”

   9.9(h)

“Permitted Liens”

   5.1

“Register”

   1.4(b)

“Restricted Payments”

   5.11

“Replacement Lender”

   9.22

“Revolving Loan Commitment”

   1.1(b)

“Revolving Loan”

   1.1(b)

“Sale”

   9.9(b)

“SDN List”

   3.30

“Settlement Date”

   1.11(b)

“Swing Loan”

   1.1(d)

“Swingline Request”

   1.1(d)

“Tax Returns”

   3.10

“Taxes”

   10.1(a)

“Unused Commitment Fee”

   1.9(b)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer of a Credit Party in respect of
Inventory purchased by and shipped to such customer and/or the rendition of
services by a Credit Party, as stated on the respective invoice of a Credit
Party, net of any credits, rebates or offsets owed to such customer.

“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any line of business or
division of a Person, (b) the acquisition of in excess of fifty percent (50%) of
the Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Borrower, or (c) a merger or consolidation or any other
combination with another Person.

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents. For purposes of this definition, “control”
means the possession of either (a) the power to vote, or the beneficial
ownership of, 10% or more of the voting Stock of such Person (either directly or
through the ownership of Stock Equivalents) or (b) the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

108



--------------------------------------------------------------------------------

“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$35,000,000, as such amount may be reduced from time to time pursuant to this
Agreement or increased as a result of Incremental Facilities.

“Applicable Margin” means (i) if a Base Rate Loan, one and one-half percent
(1.50%) per annum and (ii) if a LIBOR Rate Loan, two and one-half percent
(2.50%) per annum. Notwithstanding anything herein to the contrary, Swing Loans
may not be LIBOR Rate Loans.

“Applicable Unused Line Fee” means 0.30% per annum.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

“Attorney Costs” means and includes all reasonable and documented out-of-pocket
fees and disbursements of any law firm or other external counsel.

“Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Balance exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.

“Average Availability” means, as of any date of determination, average daily
Availability for the preceding calendar quarter.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101 et. seq.), as amended and in effect from time to time and the regulations
from time to time thereunder.

“Bank Product” means any facilities extended to a Credit Party by a Lender or
any of its Affiliates (solely at such time as such provider is a Lender or an
Affiliate of a Lender) in connection with operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

 

109



--------------------------------------------------------------------------------

“Bank Product Obligations” means all Indebtedness and other obligations of a
Credit Party relating to Bank Products in respect of which Borrower has
consented in writing to the inclusion of such obligations in this definition.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of one half of one percent (0.50%)
per annum and the Federal Funds Rate, and (c) the sum of (x) LIBOR, as defined
herein, calculated for each such day based on an Interest Period of one
(1) month determined two (2) Business Days prior to such day, plus (y) the
excess of the Applicable Margin for LIBOR Rate Loans over the Applicable Margin
for Base Rate Loans, in each instance, as of such day. Any change in the Base
Rate due to a change in any of the foregoing shall be effective on the effective
date of such change in the “bank prime loan” rate, the Federal Funds Rate or
LIBOR for an Interest Period of one (1) month.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrowers on the same day by the Lenders pursuant to Article I.

“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:

(a) 85% of the book value of Eligible Accounts at such time;

(b) the lesser of (i) 60% of the book value of Eligible Inventory valued at the
lower of cost or market on a first-in, first-out basis, and (ii) 85% of the book
value of Eligible Inventory valued at the lower of cost or market on a first-in,
first-out basis, multiplied by the NOLV Factor; and

(c) the lesser of (i) 85% of the Net Orderly Liquidation Value of Eligible Field
Equipment and (ii) 50% of the net book value of Eligible Field Equipment;
provided that such amount shall not exceed 50% of the Borrowing Base without
giving effect to this proviso;

in each case less Reserves established by Agent at such time in its Permitted
Discretion.

“Borrowing Base Certificate” means a certificate of the Borrower Representative,
on behalf of each Credit Party, in substantially the form of Exhibit 11.1(b)
hereto, duly completed as of a date reasonably acceptable to Agent.

 

110



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any LIBOR
Rate Loan or any funding, conversion, continuation, Interest Period or payment
of any LIBOR Rate Loan, that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veterans Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veterans Affairs, and all laws, rules, regulations,
manuals, orders, or requirements pertaining to such program.

 

111



--------------------------------------------------------------------------------

“Closing Date” means June 9, 2014.

“CMS” means The Centers for Medicare and Medicaid Services, which administers
the Medicare and Medicaid programs under the Department of Health and Human
Services, and any successor thereto.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party and any other Person who has
granted a Lien to Agent, in or upon which a Lien now or hereafter exists in
favor of any Lender or Agent for the benefit of Agent, Lenders and other Secured
Parties, whether under this Agreement or under any other documents executed by
any such Persons and delivered to Agent, in each case securing the Obligations
or any guaranty in respect thereof.

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement, and all other security agreements, pledge
agreements, patent, trademark and copyright security agreements, lease
assignments, guaranties and other similar agreements, and all amendments,
restatements, modifications or supplements thereof or thereto, by or between any
one or more of any Credit Party, or any other Person pledging or granting a lien
on Collateral or guarantying the payment and performance of the Obligations, and
any Lender or Agent for the benefit of Agent, the Lenders and other Secured
Parties now or hereafter delivered to the Lenders or Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable law) against any such Person as debtor in favor of any
Lender or Agent for the benefit of Agent, the Lenders and the other Secured
Parties, as secured party, as any of the foregoing may be amended, restated
and/or modified from time to time.

“Commitment” means, for each Lender, its Revolving Loan Commitment.

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment, divided by the Aggregate Revolving Loan
Commitment; provided, that following acceleration of the Loans, such term means,
as to any Lender, the percentage equivalent of the principal amount of the Loans
held by such Lender, divided by the aggregate principal amount of the Loans held
by all Lenders.

“Commodity Exchange Act” means the means the Commodity Exchange Act (7 U.S.C. §
1 et seq.), as amended from time to time, and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

“Consolidated Total Assets” shall mean, at any time of determination thereof,
the aggregate amount of all assets of the Borrowers and their Subsidiaries as
set forth in the most recent consolidated balance sheet of the Borrowers and
their Subsidiaries delivered to the Lenders pursuant to this Agreement and
computed in accordance with GAAP.

 

112



--------------------------------------------------------------------------------

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound.

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to Agent, among Agent,
the financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Credit Party
maintaining such account or owning such entitlement or contract, effective to
grant “control” (within the meaning of Articles 8 and 9 under the applicable
UCC) over such account to Agent.

“Conversion Date” means any date on which the Borrowers convert a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

“Convertible Notes” shall mean unsecured subordinated convertible notes of
NxStage issued pursuant to Section 5.5(m), which unsecured subordinate
convertible notes are convertible into shares of common stock of NxStage.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

113



--------------------------------------------------------------------------------

“Credit Parties” means each Borrower and each other Person (i) which executes a
guaranty of the Obligations, (ii) which grants a Lien on all or substantially
all of its assets to secure payment of the Obligations and (iii) other than an
Immaterial Subsidiary, all of the Stock of which is pledged to Agent for the
benefit of the Secured Parties.

“Cumulative Available Amount” means, as of any date of determination, the excess
of (a) the amount of net cash proceeds received by NxStage from the sale or
issuance of common stock of NxStage in connection with the exercise of stock
options held by officers and employees of NxStage and its Subsidiaries during
the period from and including the Closing Date through and including such date
of determination, minus (b) the aggregate amount of such net cash proceeds used
since the Closing Date and prior to such date of determination to make
Restricted Payments pursuant Section 5.11(b).

“DaVita” means DaVita Healthcare Partners Inc.

“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.

“Disqualified Stock” means any Stock or Stock Equivalent which, by its terms (or
by the terms of any security or other Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition,
(a) is entitled to receive scheduled dividends or distributions in cash,
(b) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than Stock or Stock Equivalent to the extent redeemable in
exchange for Stock or Stock Equivalent that is not Disqualified Stock at the
option of the issuer of such Stock or Stock Equivalent), (c) is convertible into
or exchangeable or exercisable for Indebtedness or Disqualified Stock, or (d) is
redeemable at the option of the holder thereof, in whole or in part (other than
Stock or Stock Equivalent to the extent redeemable in exchange for Stock or
Stock Equivalent that is not Disqualified Stock), in the case of each of clauses
(a), (b), (c) and (d) above, on or prior to the Revolving Termination Date.

“Dollars”, “dollars” and “$” each mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.

“Eligible Field Equipment” means all Equipment that is (a) owned by a Credit
Party free and clear of all Liens other than (i) Liens in favor of Agent
securing the Obligations and (ii) (A) mechanics’ Liens for repairs in the
Ordinary Course of Business that are Permitted Liens and (B) Liens permitted by
Sections 5.1(c) and 5.1(f) unless Reserves reasonably satisfactory to Agent have
been established with respect thereto, or, (b) installed in a facility owned or
leased by a Credit Party, (c) in good operating condition (ordinary wear and
tear excepted), (d) not obsolete or surplus Equipment and (e) not otherwise
deemed by Agent to be ineligible in its Permitted Discretion.

 

114



--------------------------------------------------------------------------------

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of (i) human health, safety and the workplace as they relate to
exposure to Hazardous Materials, (ii) the environment and natural resources, and
including public notification requirements and environmental transfer of
ownership, notification or approval statutes.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the reasonable cost of environmental consultants
and the cost of reasonable attorney’s fees) that may be (i) imposed on,
reasonably incurred by or asserted against any Credit Party or any Domestic
Subsidiary of any Credit Party as a result of, or related to, any claim, suit,
action, investigation, proceeding or demand by any Person, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law or otherwise, arising under any Environmental Law
(ii) imposed on or asserted against any Credit Party or any Domestic Subsidiary
of any Credit Party or reasonably incurred by any Credit Party or any Domestic
Subsidiary of any Credit Party to preserve the value of the Property or mitigate
Environmental Liabilities in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any Domestic
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party (other
than a Foreign Subsidiary), within the meaning of Section 414(b), (c), (m) or
(o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure by any ERISA
Affiliate to make any required contribution to any Title IV Plan or
Multiemployer Plan when due; (h) the imposition of a Lien under Section 412 or
430(k) of the Code or Section 303 or 4068 of ERISA on any property (or rights to
property, whether real or personal) of any ERISA Affiliate; (i) the failure of a
Benefit Plan or any trust thereunder intended to qualify for tax exempt status
under Section 401 or 501 of the Code or other Requirements of Law to qualify
thereunder (as determined by a court or the Internal Revenue Service); (j) a
Title IV plan is in “at

 

115



--------------------------------------------------------------------------------

risk” status within the meaning of Code Section 430(i); (k) a Multiemployer Plan
is in “endangered status” or “critical status” within the meaning of
Section 432(b) of the Code; and (l) any other event or condition that might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of any material liability upon any
ERISA Affiliate under Title IV of ERISA other than for PBGC premiums due but not
delinquent.

“Excluded Account” means (i) any payroll account so long as amounts on deposit
therein do not exceed the reasonably estimated payroll obligations of the Person
who maintains the account, (ii) any withholding tax, fiduciary account, employee
benefit, trust or escrow account, (iii) any zero balance deposit account
provided the amount on deposit therein does not exceed the amount necessary to
cover outstanding checks, amounts necessary to maintain minimum deposit
requirements and amounts necessary to pay the depositary institution’s fees and
expenses, (iv) any petty cash deposit accounts maintained at a financial
institution for which a Control Agreement has not otherwise been obtained,
(v) the deposit account of Medisystems Corporation maintained in Italy as of the
Closing Date, and any successor deposit account, (vi) any deposit account in
respect of pledges and deposits in the Ordinary Course of Business to the extent
permitted by Section 5.1(e), (s), (t), (v) and (w), and to the extent
constituting a cash collateral deposit securing Rate Contracts, (vi) any
Segregated Governmental Account, and (vii) any Kidney Care Account; provided,
with respect to clauses (iv) and (v), the aggregate amount on deposit in all
such accounts does not exceed $500,000 at any one time as of or after the
Closing Date.

“Excluded Rate Contract Obligation” means, with respect to any Guarantor, any
guarantee of any Swap Obligations under a Secured Rate Contract if, and only to
the extent that and for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation under a Secured Rate Contract (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation under a Secured Rate Contract. If a Swap Obligation under a Secured
Rate Contract arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation under a
Secured Rate Contract that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

“Excluded Tax” means with respect to any Secured Party: (a) Taxes imposed on or
measured by net income, however denominated (including branch profit Taxes) and
franchise Taxes imposed in lieu of net income Taxes, in each case (i) imposed on
any Secured Party as a result of being organized under the laws of, or having
its principal office or, in the case of any Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes; (b) withholding
Taxes to the extent that the obligation to withhold amounts existed on the date
that such Person became a Secured Party under this Agreement in the capacity
under which such Person makes a claim under Section 10.1(b) or designates a new
Lending Office, except in each case to the extent such Person is a direct or
indirect assignee (other than pursuant to Section 9.22) of any other Secured

 

116



--------------------------------------------------------------------------------

Party that was entitled, at the time the assignment to such Person became
effective, to receive additional amounts under Section 10.1(b); (c) Taxes that
are directly attributable to the failure (other than as a result of a change in
any Requirement of Law) by any Secured Party to deliver the documentation
required to be delivered pursuant to Section 10.1(g); and (d) any United States
federal withholding Taxes imposed under FATCA.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Syndtrak®,
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“FDA” means the United States Food and Drug Administration and any successor
thereto.

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by Agent in a
commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” means the Fee Letter between the Borrower Representative and Agent,
dated of even date herewith (as amended from time to time).

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

 

117



--------------------------------------------------------------------------------

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party.

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30, and December 31 of each
year.

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance reasonably satisfactory to
Agent, in either case, that (a) shall include a deductible not to exceed $50,000
and (b) shall have a coverage amount equal to the least of (i) the “replacement
cost value” of the buildings and any personal property Collateral located on the
Real Estate as determined under the National Flood Insurance Program (ii) the
maximum policy limits set under the National Flood Insurance Program or (iii) in
the event that Agent obtains an appraisal, the appraised amount.

“Foreign Guaranty and Pledge Trigger” means any date on which an Event of
Default under Section 7.1(f) or 7.1(g) has occurred and is continuing.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is (i) a “controlled foreign corporation” under Section 957 of the
Code or (ii) Foreign Subsidiary Holding Company.

“Foreign Subsidiary Holding Company” means respect to any Person, a Subsidiary
of such Person which Subsidiary is incorporated or otherwise organized under the
laws of a state of the United States of America and is an entity disregarded for
federal income tax purposes and is formed to hold, and all or substantially all
of the assets of which are, equity interests in Foreign Subsidiaries.

“Fresenius” means Fresenius Medical Care.

“Funding Period” means (i) any date on which a Loan or Letter of Credit is
outstanding and (ii) each period commencing on the date on which no Loans or
Letters of Credit are otherwise outstanding and the Borrowers request a Loan or
Letter of Credit, and ending on the later of (x) the first date thereafter on
which there are no Loans or Letters of Credit outstanding and (y) the date which
is ninety (90) days following the date on which a Loan is funded or a Letter of
Credit is issued at a time when no such Loans or Letters of Credit were
outstanding immediately prior thereto.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are

 

118



--------------------------------------------------------------------------------

applicable to the circumstances as of the date of determination. Subject to
Section 11.3, all references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
described in Section 3.11(a).

“Gambro” means Gambro AB, a Subsidiary of Baxter International, Inc.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing. The term “Governmental
Authority” shall further include any agency, branch or other governmental body
charged with the responsibility and/or vested with the authority to administer
and/or enforce any Health Care Laws, including any Medicare or Medicaid
contractors, intermediaries or carriers.

“Governmental Payor” means Medicare, Medicaid, TRICARE, CHAMPVA, any state
health plan adopted pursuant to Title XIX of the Social Security Act, any other
state or federal health care program and any other Governmental Authority which
presently or in the future maintains a Third Party Payor Program.

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent and the Borrowers, made by the Credit Parties in favor of
Agent, for the benefit of the Secured Parties, as the same may be amended,
restated and/or modified from time to time.

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including, without limitation, petroleum or any fraction
thereof, asbestos, polychlorinated biphenyls and radioactive substances.

“Health Care Laws” means all Requirements of Law relating to (a) health care
fraud and abuse (including without limitation the following statutes, as
amended, modified or supplemented from time to time and any successor statutes
thereto and regulations promulgated from time to time thereunder: the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)); the Stark Law (42 U.S.C. §
1395nn and §1395(q)); the civil False Claims Act (31 U.S.C. § 3729 et seq.);
Sections 1320a-7 and 1320a-7a and 1320a-7b of Title 42 of the United States
Code; the Medicare Prescription Drug, Improvement, and Modernization Act of 2003
(Pub. L. No. 108-173)); (b) Medicare, Medicaid, CHAMPVA, TRICARE or other Third
Party Payor Programs; (c) the licensure or regulation of healthcare providers,
suppliers, professionals, facilities or payors; (d) the provision of, or payment
for, health care services, items or supplies; (e) patient health care;
(f) quality, safety certification and accreditation standards and requirements;
(g) the billing, coding or submission of claims or collection of accounts
receivable or refund of overpayments; (h) HIPAA; (i) the practice of medicine
and other health care professions or the organization of medical or professional
entities; (j) fee-splitting prohibitions; (k) health planning or rate-setting
laws, including laws regarding certificates of need and certificates of
exemption; (l) certificates of operations and authority; (m) laws regulating the
provision of free or discounted care or

 

119



--------------------------------------------------------------------------------

services; and (n) any and all other applicable federal, state or local health
care laws, rules, codes, statutes, regulations, manuals, orders, ordinances,
statutes, policies, administrative guidance and requirements, as the same may be
amended, modified or supplemented from time to time, and any successor statute
thereto.

“Health Care Permits” means any and all Permits issued or required under
applicable Health Care Laws.

“HIPAA” means the (a) health information privacy and security provisions of the
Health Insurance Portability and Accountability Act of 1996 and the Health
Information Technology for Economic and Clinical Health Act (Title XIII of the
American Recovery and Reinvestment Act of 2009); and (b) any state and local
laws regulating the privacy and/or security of individually identifiable
information, including state laws providing for notification of breach of
privacy or security of individually identifiable information, in each case with
respect to the laws described in clauses (a) and (b) of this definition, as the
same may be amended, modified or supplemented from time to time, any successor
statutes thereto, any and all rules or regulations promulgated from time to time
thereunder.

“Immaterial Subsidiary” shall mean, as of any date of determination, any
Wholly-Owned Subsidiary of a Borrower that is a Domestic Subsidiary whose
consolidated total assets (as set forth in the most recent consolidated balance
sheet of the Borrowers and their Subsidiaries delivered to the Lenders pursuant
to this Agreement and computed in accordance with GAAP), when added to the
consolidated total assets of all other Immaterial Subsidiaries (as set forth in
the most recent consolidated balance sheet of the Borrowers and their
Subsidiaries delivered to the Lenders pursuant to this Agreement and computed in
accordance with GAAP), do not constitute more than 5.0% of the Consolidated
Total Assets.

“Impacted Lender” means any Lender that fails to provide Agent, within three
(3) Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender or any Lender that has a Person
that directly or indirectly controls such Lender and such Person (a) becomes
subject to a voluntary or involuntary case under the Bankruptcy Code or any
similar bankruptcy laws, (b) has appointed a custodian, conservator, receiver or
similar official for such Person or any substantial part of such Person’s
assets, or (c) makes a general assignment for the benefit of creditors, is
liquidated, or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such or its assets to be, insolvent
or bankrupt, and for each of clauses (a) through (c), Agent has determined that
such Lender is reasonably likely to become a Non-Funding Lender. For purposes of
this definition, control of a Person shall have the same meaning as in the
second sentence of the definition of Affiliate.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments,

 

120



--------------------------------------------------------------------------------

including obligations so evidenced incurred in connection with the acquisition
of Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property);
(f) all Capital Lease Obligations; (g) the principal balance outstanding under
any synthetic lease, off-balance sheet loan or similar off balance sheet
financing product; (h) all obligations of such Person, whether or not
contingent, in respect of Disqualified Stock, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (a) of the definition
thereof in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above.

“Indemnified Tax” means (a) any Tax other than an Excluded Tax and (b) to the
extent not otherwise described in clause (a), Other Taxes.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Software, Trademarks, Internet Domain Names, Trade Secrets and IP
Licenses.

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) or more, if
available, months) the last day of each Interest Period applicable to such Loan,
(b) with respect to any LIBOR Rate Loan having an Interest Period of six (6) or
more, if available, months, the last day of each three (3) month interval and,
without duplication, the last day of such Interest Period, and (c) with respect
to Base Rate Loans (including Swing Loans) the first day of each month.

 

121



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one (1), two (2), three (3), six (6) or, if available to
all applicable Lenders, nine (9) or twelve (12) months thereafter, as selected
by the Borrower Representative in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(c) no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, work-in-process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
a Credit Party’s custody or possession, including inventory on the premises of
others and items in transit.

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued”, “Issuance” and “Issuer” have correlative meanings.

“Joinder Requirements” means, with respect to any Credit Party (other than the
Borrowers) designated a Borrower hereunder or any Immaterial Subsidiary
designated a Borrower and/or Guarantor hereunder, the following conditions are
satisfied: (i) Borrowers

 

122



--------------------------------------------------------------------------------

provide Agent with twenty (20) days prior written notice (or such shorter period
as may be agreed to by Agent) of the intent for such Subsidiary to become a
Borrower and/or Guarantor, as applicable, and Agent has agreed in writing that
such Subsidiary may become a Borrower and/or Guarantor, as applicable,
(ii) Borrower shall cause such Subsidiary to become, and such Subsidiary shall
become, a Borrower and/or Guarantor, as applicable, and a party to this
Agreement and the Guaranty and Security Agreement, as applicable, pursuant to a
joinder to this Agreement in the form attached hereto as Exhibit 11.1(f) and a
joinder to the Guaranty and Security Agreement in the form of Annex II to the
Guaranty and Security Agreement (in each case, which shall include supplemental
disclosure schedules to this Agreement and the Guaranty and Security Agreement,
as applicable, in form and substance reasonably satisfactory to Agent with
respect to such Subsidiary), (iii) Borrower shall pledge all of the Stock of
such Subsidiary, together with all appropriate stock powers or other
endorsements in blank, if certificated, to Agent pursuant to the Guaranty and
Security Agreement, (iv) such Subsidiary shall deliver a certificate executed by
its Secretary or Assistant Secretary in form and substance satisfactory to Agent
which shall include certified copies of such Subsidiary’s articles of
incorporation or formation, bylaws or operating agreement and authorizing
resolutions, in form and substance reasonably satisfactory to Agent, of such
Subsidiary’s board of directors, shareholders, members or managers, as necessary
and appropriate to evidence such Subsidiaries authorization to enter into the
transactions described herein, and include a good standing certificates from the
Secretary of State or similar governing body in such Subsidiary’s jurisdiction
of incorporation or formation and foreign qualifications from the Secretary of
State or similar governing body in each jurisdiction where such Subsidiary is
qualified to do business other than foreign qualifications in such jurisdictions
wherein failure to be so qualified would not be expected to have a Material
Adverse Effect, (v) such Subsidiary shall deliver such Control Agreements
executed by such Subsidiary, Agent and each depository institution as are
required pursuant to Section 4.11, and (vi) Borrower and/or such Subsidiary
shall have delivered such other certificates, opinions of counsel (which shall
be substantially similar in scope as such opinions of counsel delivered on the
Closing Date) or other documents, if any, as Agent shall reasonably request.

“Joint Venture” means (i) any Subsidiary of a Borrower that is not a
Wholly-Owned Subsidiary and (ii) any other Person (other than a Subsidiary) in
which a Borrower or a Subsidiary of a Borrower owns Stock.

“Joint Venture Minority Partner” means, with respect to any Person constituting
a Joint Venture pursuant to clause (i) of the definition thereof, the owner(s)
of the outstanding Stock and Stock Equivalents of such Joint Venture not owned
by a Wholly-Owned Subsidiary of a Credit Party.

“Kidney Care Account” means, any deposit account of a Kidney Care Facility
Operator.

“Kidney Care Facility Operator” means any Subsidiary of NxStage Kidney Care,
Inc. that operates a dialysis center.

“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an Issuer of Letters of Credit hereunder.

 

123



--------------------------------------------------------------------------------

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrowers to the L/C Issuer thereof, as and when matured, to pay all
amounts drawn under such Letter of Credit.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower Representative and Agent.

“Letter of Credit” means documentary or standby letters of credit Issued for the
account of the Credit Parties by L/C Issuers, and bankers’ acceptances issued by
a Credit Party, for which Agent and Lenders have incurred Letter of Credit
Obligations.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrowers or the Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the Issuance of Letters of Credit by L/C Issuers or the
purchase of a participation as set forth in Section 1.1(c) with respect to any
Letter of Credit. The amount of such Letter of Credit Obligations shall equal
the maximum amount that may be payable by Agent and Lenders thereupon or
pursuant thereto.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including,
without limitation, those incurred upon any appeal or in connection with the
preparation for and/or response to any subpoena or request for document
production relating thereto), in each case of any kind or nature (including
interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.

“LIBOR” means, for each Interest Period, the offered rate per annum for deposits
of Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR 01 Page as of 11:00 A.M. (London, England time) two (2) Business Days
prior to the first day in such Interest Period. If no such offered rate exists,
such rate will be the rate of interest per annum, as determined by Agent at
which deposits of Dollars in immediately available funds are offered at 11:00
A.M. (London, England time) two (2) Business Days prior to the first day in such
Interest Period by major financial institutions reasonably satisfactory to Agent
in the London interbank market for such Interest Period for the applicable
principal amount on such date of determination.

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

“Licensed Personnel” means any Person (including any physician) involved in the
delivery of health care or medical items, services or supplies, employed or
retained by any Credit Party or any Domestic Subsidiary of any Credit Party.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any

 

124



--------------------------------------------------------------------------------

kind or nature whatsoever, including those created by, arising under or
evidenced by any conditional sale contract or other title retention agreement,
the interest of a lessor under a Capital Lease and any synthetic or other
financing lease having substantially the same economic effect as any of the
foregoing.

“Liquidity” means an amount equal to the sum of Availability and unrestricted
cash on hand at the Borrowers.

“Loan” means any loan made or deemed made by any Lender hereunder.

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, and all documents delivered to Agent and/or any Lender in connection
with any of the foregoing (other than any agreement delivered in connection with
Bank Product Obligations or Obligations in respect of any Secured Rate
Contract).

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means an effect that results in or causes (a) a
material adverse change in any of the condition (financial or otherwise),
business, performance, operations or Property of the Credit Parties and their
Domestic Subsidiaries taken as a whole; (b) a material impairment of the ability
of the Credit Parties (taken as a whole) to perform in any material respect
their material obligations under the Loan Documents; or (c) a material adverse
effect upon (i) the validity or enforceability of any Loan Document or (ii) the
rights and remedies of Agent, the Lenders and the other Secured Parties under
any Loan Document.

“Material Environmental Liabilities” means Environmental Liabilities (not
otherwise covered by insurance or third party indemnification) exceeding
$1,000,000 in the aggregate.

“Medicaid” means, collectively, the health care assistance program established
by Title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and any
statutes succeeding thereto, and all laws, rules, regulations, manuals, orders
or requirements pertaining to such program, including (a) all federal statutes
affecting such program; (b) all state statutes and plans for medical assistance
enacted in connection with such program and federal rules and regulations
promulgated in connection with such program; and (c) all applicable provisions
of all rules, regulations, manuals, orders and administrative, reimbursement,
and requirements of all Governmental Authorities promulgated in connection with
such program (whether or not having the force of law), in each case as the same
may be amended, supplemented or otherwise modified from time to time.

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. 1395
et seq.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, orders or requirements pertaining to such program including (a) all
federal statutes (whether set forth in Title XVIII of the Social Security Act
(42 U.S.C. 1395 et seq.) or elsewhere) affecting such program; and (b) all
applicable provisions of all rules, regulations, manuals, orders,
administrative, reimbursement and requirements of all Governmental Authorities
promulgated in connection with such program (whether or not having the force of
law), in each case as the same may be amended, supplemented or otherwise
modified from time to time.

 

125



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate, in each case
securing the Obligations.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, subject to Title I or IV of ERISA, as to which any ERISA
Affiliate incurs or otherwise has any obligation or liability, contingent or
otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

“Net Orderly Liquidation Value” means the cash proceeds of Inventory and/or
Equipment, as applicable, which could be obtained in an orderly liquidation (net
of all liquidation expenses, costs of sale, operating expenses and retrieval and
related costs), as determined pursuant to the most recent third-party appraisal
of such Inventory and/or Equipment delivered to Agent by an appraiser reasonably
acceptable to Agent.

“NOLV Factor” means, as of the date of the appraisal of Inventory most recently
received by Agent, the quotient of the Net Orderly Liquidation Value of
Inventory divided by the book value of Inventory, expressed as a percentage. The
NOLV Factor will be increased or reduced promptly upon receipt by Agent of each
updated appraisal.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to a Borrower, Agent, any Lender, or the L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) any Person that directly or indirectly controls such Lender has
(i) become subject to a voluntary or involuntary case under the Bankruptcy Code
or any similar bankruptcy laws, (ii) a custodian, conservator, receiver or
similar official appointed for it or any substantial part of such Person’s
assets, or (iii) made a general assignment for the benefit of creditors, been
liquidated, or otherwise been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for this clause (d), Agent has determined that such
Lender is reasonably likely to fail to fund any payments required to be made by
it under the Loan

 

126



--------------------------------------------------------------------------------

Documents. For purposes of this definition, control of a Person shall have the
same meaning as in the second sentence of the definition of Affiliate. Any
determination by the Agent that a Lender is a Non-Funding Lender under any one
or more of clauses (a) through (e) above shall be conclusive and binding absent
manifest error. For clarity, the Agent’s determination with respect to any of
the foregoing is not a condition to a Lender constituting a Non-Funding Lender
for purposes of this Agreement.

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

“Note” means any Revolving Note or Swingline Note and “Notes” means all such
Notes.

“Notice of Borrowing” means a notice given by the Borrower Representative to
Agent pursuant to Section 1.5, in substantially the form of Exhibit 11.1(c)
hereto.

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties (including interest which, but
for the filing of a petition in bankruptcy with respect to any Credit Party,
would have accrued on any other Obligation, whether or not a claim is allowed
against such Credit Party for such interest in the related bankruptcy
proceeding) owing by any Credit Party to any Lender, Agent, any L/C Issuer, any
Secured Swap Provider or any other Person required to be indemnified, that
arises under any Loan Document or any Secured Rate Contract, whether or not for
the payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired and all Bank
Products Obligations; provided, that Obligations of any Guarantor shall not
include any Excluded Rate Contract Obligations solely of such Guarantor.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax, other than any such connection arising solely
from the Secured Party having executed, delivered, become a party to, performed
its obligations or received a payment under, received or perfected as a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document.

 

127



--------------------------------------------------------------------------------

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.

“Permits” means, with respect to any Person, any permit, approval, clearance,
consent, authorization, license, registration, accreditation, certificate,
certification, certificate of need, concession, grant, franchise, variance or
permission from any Governmental Authority, in each case whether or not having
the force of law and applicable to or binding upon such Person or any of its
property or Products or to which such Person or any of its property or Products
is subject, including without limitation all Registrations and Health Care
Permits.

“Permitted Acquisition” means any Acquisition by a Credit Party (or a
Wholly-Owned Subsidiary of a Credit Party formed for the purpose of such
Acquisition) of (i) substantially all of the assets of a Target, which assets
are located in the United States or (ii) 100% of the Stock and Stock Equivalents
of a Target organized under the laws of any State in the United States or the
District of Columbia, in each case, to the extent that each of the following
conditions shall have been satisfied:

(a) the Borrower Representative shall have delivered to Agent at least twenty
(20) days prior to the consummation thereof (or such shorter period as Agent may
accept):

(i) (x) notice of such Acquisition setting forth in reasonable detail the terms
and conditions of such Acquisition, (y) pro forma financial statements of the
Borrowers and their Subsidiaries after giving effect to the consummation of such
Acquisition and the incurrence or assumption of any Indebtedness in connection
therewith and (z) to the extent available, a due diligence package, in each
case, prior to closing of such Acquisition; and

(ii) to the extent available, such other information agreements, instruments and
other documents as Agent reasonably shall request;

(b) the Borrower Representative shall have delivered to Agent (i) as soon as
available, executed counterparts of the respective agreements, documents or
instruments pursuant to which such Acquisition is to be consummated (including,
without limitation, any related management, non-compete, employment, option or
other material agreements), any schedules to such agreements, documents or
instruments and all other material ancillary agreements, instruments and
documents to be executed or delivered in connection therewith, (ii) to the
extent required under the related acquisition agreement, all consents and
approvals from applicable Governmental Authorities and other Persons and
(iii) any environmental assessments conducted by the Credit Parties in
connection with such Acquisition;

 

128



--------------------------------------------------------------------------------

(c) the Credit Parties (including any new Domestic Subsidiary to the extent
required by Section 4.13) shall execute and deliver the agreements, instruments
and other documents required by Section 4.13;

(d) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;

(e) any earn-out obligations incurred in connection with a Permitted Acquisition
shall be reflected as Indebtedness on the Credit Parties’ consolidated balance
sheet to the extent required by GAAP; and

(f) the Target has EBITDA, subject to pro forma adjustments acceptable to Agent,
for the most recent four quarters prior to the acquisition date for which
financial statements are available, greater than zero.

Notwithstanding the foregoing, no Accounts, Inventory or Equipment acquired by a
Credit Party in a Permitted Acquisition shall be included as Eligible Accounts,
Eligible Inventory or Eligible Field Equipment until a field examination (and,
if required by Agent, an Inventory or Equipment appraisal) with respect thereto
has been completed to the satisfaction of Agent in its Permitted Discretion,
including the establishment of Reserves required in Agent’s Permitted
Discretion; provided that field examinations and appraisals in connection with
Permitted Acquisitions shall not count against the limited number of field
examinations or appraisals for which expense reimbursement may be sought.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment in accordance with customary business practices for comparable
asset-based lending transactions. In exercising such judgment, the Agent may
consider, without duplication, such factors already included in or tested by the
definitions of Eligible Accounts, Eligible Field Equipment, or Eligible
Inventory, as well as any of the following: (i) changes after the Closing Date
in any material respect in demand for, pricing of, or product mix of Inventory;
(ii) changes after the Closing Date in any material respect in any concentration
of risk with respect to Accounts; and (iii) any other factors arising after the
Closing Date that change in any material respect the credit risk of lending to
the Borrowers on the security of the Eligible Accounts, Eligible Field
Equipment, or Eligible Inventory.

“Permitted Refinancing” means Indebtedness constituting a refinancing,
replacement, renewal or extension of Indebtedness permitted under
Section 5.5(c), (d), (n) or (o) that (a) has an aggregate outstanding principal
amount not greater than the aggregate principal amount of the Indebtedness being
refinanced, replaced, renewed or extended (plus the sum of (A) accrued and
unpaid interest and fees thereon and (B) customary fees and expenses relating to
such extension, renewal, replacement or refinancing), (b) other than in
connection with respect to a refinancing, replacement, renewal or extension of
Indebtedness permitted under Section 5.5(d), has a Weighted Average Life to
Maturity (measured as of the date of such refinancing, replacement, renewal or
extension) and maturity no shorter than that of the Indebtedness being
refinanced, replaced, renewed or extended, (c) is not entered into as part of a
sale leaseback transaction, (d) is not secured by a Lien on any assets other
than the collateral securing the Indebtedness being

 

129



--------------------------------------------------------------------------------

refinanced, replaced, renewed or extended, (e) the obligors of which are the
same as the obligors of the Indebtedness being refinanced, replaced, renewed or
extended and (f) other than in connection with respect to a refinancing,
replacement, renewal or extension of Indebtedness permitted under
Section 5.5(d), is otherwise on terms (other than pricing and other economic
terms) no less favorable to the Credit Parties and their Subsidiaries, taken as
a whole, than those of the Indebtedness being refinanced, replaced, renewed or
extended as determined by the board of directors of NxStage in its good faith
judgment.

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

“Prior Indebtedness” means the Indebtedness and obligations specified in
Schedule 11.1 hereto.

“Prior Lender” means Silicon Valley Bank.

“Proceeding” means any investigation, inquiry, litigation, review, hearing,
suit, claim, audit, arbitration, proceeding or action (in each case, whether
civil, criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental
Authority or arbitrator. “Products” means any item or any service that is
designed, created, manufactured, managed, performed, or otherwise used, offered,
or handled by or on behalf of the Credit Parties or any of their Subsidiaries.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Public Health Laws” means all applicable Requirements of Law relating to the
procurement, development, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, sale, or promotion
of any drug, medical device, food, dietary supplement, or other product
(including, without limitation, any ingredient or component of the foregoing
products) subject to regulation under the Federal Food, Drug, and Cosmetic Act
(21 U.S.C. et seq.) and similar state laws, controlled substances laws, pharmacy
laws, or consumer product safety laws.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation under a
Secured Rate Contract, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation under a Secured
Rate Contract or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

130



--------------------------------------------------------------------------------

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

“Real Estate” means any real property, together with the buildings, structures,
parking areas, and other improvements thereon, and all fixtures affixed to such
real property, including all easements, rights-of-way, and similar rights
relating thereto and all leases, tenancies, and occupancies thereof, all rents
arising therefrom, and all proceeds of any of the foregoing.

“Registrations” means all Permits and exemptions issued or allowed by any
Governmental Authority (including but not limited to device pre-market approval
applications, device pre-market notifications, investigational device
exemptions, product recertifications, manufacturing approvals and
authorizations, CE Marks, pricing and reimbursement approvals, labeling
approvals or their foreign equivalent, controlled substance registrations, and
wholesale distributor permits) held by, or applied by contract to, any Credit
Party or any of its Domestic Subsidiaries, that are required for the research,
development, manufacture, distribution, marketing, storage, transportation, use
and sale of the Products of any Credit Party or any of its Domestic
Subsidiaries.

“Regulatory Matters” means, collectively, activities and Products that are
subject to Public Health Laws.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitment then in
effect, or (b) if the Aggregate Revolving Loan Commitments have terminated,
Lenders then holding more than fifty percent (50%) of the sum of the aggregate
unpaid principal amount of Loans (other than Swing Loans) then outstanding,
outstanding Letter of Credit Obligations, amounts of participations in Swing
Loans and the principal amount of unparticipated portions of Swing Loans, and in
each case, if there are two or more unaffiliated Lenders, at least two
unaffiliated Lenders (provided that any Lender and their Affiliate shall be
deemed one Lender); provided, further, that so long

 

131



--------------------------------------------------------------------------------

as a Lender on the Closing Date does not assign any portion of its Commitments,
Loans and/or Letter of Credit Obligations (other than an assignment to any
Affiliate of such Lender), the “Required Lenders” shall include such Lender.

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or Products or
to which such Person or any of its Property or Products is subject, including
without limitation all Health Care Laws.

“Reserves” means, with respect to the Borrowing Base (a) reserves established by
Agent from time to time against Eligible Accounts pursuant to Section 1.13 and
Eligible Inventory pursuant to Section 1.14, and (b) such other reserves against
Eligible Accounts, Eligible Inventory, Eligible Field Equipment, Liquidity or
Availability that Agent may, in its Permitted Discretion, establish from time to
time; provided, however, that the Agent may not implement Reserves with respect
to matters which are already specifically reflected as ineligible Accounts,
Equipment or Inventory or criteria deducted in computing the value of Eligible
Inventory or the Net Orderly Liquidation Value of Eligible Inventory or Eligible
Field Equipment. Without limiting the generality of the foregoing, Reserves
established to ensure the payment of interest expenses or Indebtedness shall be
deemed to be an exercise of Agent’s Permitted Discretion.

“Responsible Officer” means with respect to any Credit Party, its chief
executive officer, president, chief financial officer or any other officer
having substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer or the treasurer of a Borrower or the Borrower
Representative, as applicable, or any other officer having substantially the
same authority and responsibility.

“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or
participations in Swing Loans or Letter of Credit Obligations).

“Revolving Note” means a promissory note of the Borrowers payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrowers under the Revolving Loan Commitment of such Lender.

“Revolving Termination Date” means the earlier to occur of: (a) June 9, 2019;
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

“S&P” means Standard & Poor’s Rating Services.

“Schein” means Henry Schein, Inc.

“SEC” means the United States Securities and Exchange Commission or any
successor Governmental Authority.

 

132



--------------------------------------------------------------------------------

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider.

“Secured Rate Contract” means any Rate Contract between a Borrower and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (ii) Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder.

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Borrower, or (ii) a Person with whom a Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Segregated Governmental Account” means a deposit account of a Credit Party
maintained in accordance with the requirements of Section 4.11, the only funds
on deposit in which constitute the direct proceeds of Medicare and Medicaid
payments made by Governmental Payors.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting, but excluding any
Convertible Notes to the extent that the same have not yet been converted into
shares of common stock of NxStage.

 

133



--------------------------------------------------------------------------------

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable,
but excluding, any Convertible Notes to the extent that the same have not yet
been converted into shares of common stock of NxStage.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.“Sweep
Agreement” has the meaning set forth in Section 4.11(b).

“Swingline Commitment” means $3,500,000.

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the
Borrowers, to act as the Swingline Lender hereunder.

“Swingline Note” means a promissory note of the Borrowers payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(e) hereto,
evidencing the Indebtedness of the Borrowers to the Swingline Lender resulting
from the Swing Loans made to the Borrowers by the Swingline Lender.

“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.

“Tax Affiliate” means, (a) each Borrower and its Domestic Subsidiaries, (b) each
other Credit Party and (c) any Affiliate of a Borrower (other than a Foreign
Subsidiary) with which such Borrower files or is eligible to file consolidated,
combined or unitary Tax returns.

“Third Party Payor” means any Governmental Payor, Blue Cross and/or Blue Shield,
private insurers, managed care plans, and any other person or entity which
presently or in the future maintains Third Party Payor Programs.

“Third Party Payor Programs” means all payment or reimbursement programs,
sponsored or maintained by any Third Party Payor, in which any Credit Party or
any Domestic Subsidiary or a Credit Party participates.

 

134



--------------------------------------------------------------------------------

“Third Party Payor Authorizations” means all participation agreements, provider
or supplier agreements, enrollments, accreditations and billing numbers
necessary to participate in and receive reimbursement from a Third Party Payor
Program, including all Medicare and Medicaid participation agreements.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, and all laws applicable to such program.

“Trigger Event” means first date after the Closing Date that the Fixed Charge
Coverage Ratio for the four Fiscal Quarter period ending on the last day of the
most recent Fiscal Quarter for which a Compliance Certificate has been or is
required to be delivered pursuant to Section 4.2(b) is 1.20:1.00 or greater.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

“United States” and “U.S.” each means the United States of America.

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment or
other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (b) the then outstanding principal amount of such Indebtedness; provided that
for purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended, the effects of any prepayments made on such Indebtedness prior to the
date of the applicable extension shall be disregarded.

 

135



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of a Person means any Subsidiary of such Person, all
of the Stock and Stock Equivalents of which (other than directors’ qualifying
shares required by law) are owned by such Person, either directly or through one
or more Wholly-Owned Subsidiaries of such Person.

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. For
the avoidance of doubt, the initial payments of interest and fees relating to
the Obligations (other than amounts due on the Closing Date) shall be due and
paid on the first day of the first month or quarter, as applicable, following
the entry of the Obligations onto the operations systems of Agent, but in no
event later than the first day of the second month or quarter, as applicable,
following the Closing Date. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” All references to the time of day shall
be a reference to New York time. If any provision of this Agreement or any other
Loan Document refers to any action taken or to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be interpreted to
encompass any and all means, direct or indirect, of taking, or not taking, such
action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

 

136



--------------------------------------------------------------------------------

(f) Laws. References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and, except as
otherwise provided with respect to FATCA, are to be construed as including all
statutory and regulatory provisions related thereto or consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by the Borrowers shall
be given effect for purposes of measuring compliance with any provision of
Article V or VI unless the Borrowers, Agent and the Required Lenders agree to
modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all financial statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to in
Article V and Article VI shall be made, without giving effect to any election
under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other Liabilities of any Credit Party or any Subsidiary of any Credit Party
at “fair value.” A breach of a financial covenant contained in Article VI shall
be deemed to have occurred as of any date of determination by Agent or as of the
last day of any specified measurement period, regardless of when the financial
statements reflecting such breach are delivered to Agent. Anything in this
Agreement to the contrary notwithstanding, any obligations of a Person under a
lease (whether existing now or entered into in the future) that is not (or would
not be) required to be classified and accounted for as a capital lease on a
balance sheet of such Person under GAAP as in effect at the time such lease is
entered into shall not be treated as capital lease solely as a result of (x) the
adoption of changes in or (y) changes in the application of GAAP after such
lease is entered into.

11.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

[Signature Pages Follow.]

 

137



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWERS: NXSTAGE MEDICAL, INC., as Borrower and as Borrower Representative

By:

 

/s/ Jeffrey H. Burbank

Name:

  Jeffrey H. Burbank

Title:

  Chief Executive Officer

Address for notices:

350 Merrimack Street

Lawrence, MA 01843

Fax: (978) 687-4800

Address for wire transfers:

To:   Silicon Valley Bank   SIL VLY BK SJ Routing and Transit #:   121140399 For
Credit of:   NxStage Medical, Inc. Credit Account #:   ########## By Order of:  
(Name of Sender)

 

MEDISYSTEMS CORPORATION, as Borrower

By:

 

/s/ Jeffrey H. Burbank

Name:

  Jeffrey H. Burbank

Title:

  President

 

NXSTAGE KIDNEY CARE, INC., as Borrower

By:

 

/s/ Jeffrey H. Burbank

Name:

  Jeffrey H. Burbank

Title:

  Chief Executive Officer



--------------------------------------------------------------------------------

EACH OF THE ENTITIES LISTED ON

ANNEX I ATTACHED HERETO, as Borrower

By: NXSTAGE KIDNEY CARE, INC., the sole member of its sole member

By:

 

/s/ Jeffrey H. Burbank

Name:

 

Jeffrey H. Burbank

Title:

 

Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

GENERAL ELECTRIC CAPITAL

CORPORATION, as Agent, Swingline Lender and as a Lender By: /s/ Verleria
King-Jones Name: Verleria King-Jones Title: Its Duly Authorized Signatory
Address for Notices: General Electric Capital Corporation Healthcare Financial
Services Two Bethesda Metro Center, Suite 600, Bethesda, Maryland 20814 Attn:
NxStage Medical Account Officer Facsimile: (301) 664-9855 With a copy to:
General Electric Capital Corporation Healthcare Financial Services Two Bethesda
Metro Center, Suite 600 Bethesda, Maryland 20814 Attn: General Counsel
Facsimile: (301) 664-9866 Address for payments: Healthcare Financial Services:
Deutsche Bank Trust Company Americas ABA#: 021-001-033 Acct#: ######## Acct
Name: HH Cash Flow Collections Reference: NxStage Medical, Inc. - HFS5940



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as a Lender

By:

 

/s/ Michael Quinn

Name: Michael Quinn

Title: Vice President

 

Lending Office:

275 Grove Street

Suite 2-200

Newton, MA 02477



--------------------------------------------------------------------------------

Schedule 1.1(b)

Revolving Loan Commitments

 

General Electric Capital Corporation

   $ 20,000,000   

Silicon Valley Bank

   $ 15,000,000   

 

1



--------------------------------------------------------------------------------

EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

NXSTAGE MEDICAL, INC. AND CERTAIN OF ITS

SUBSIDIARIES (THE “BORROWERS”)

Date: [                     , 20    ]

This Compliance Certificate (this “Certificate”) is given by NxStage Medical,
Inc., a Delaware corporation (the “Borrower Representative”), pursuant to
subsection 4.2(b) of that certain Credit Agreement, dated as of June 9, 2014 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrowers, NxStage Medical, Inc., as
Borrower Representative, each other “Credit Party” that is a party thereto, the
Lenders, L/C Issuers party thereto and General Electric Capital Corporation, as
administrative agent for the Lenders. Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Credit Agreement.

The officer executing this Certificate is a Responsible Officer of the Borrower
Representative and as such is duly authorized to execute and deliver this
Certificate on behalf of Borrowers. By executing this Certificate, such officer
hereby certifies to Agent, Lenders and L/C Issuer, on behalf of Borrowers, that:

(a) the financial statements delivered with this [Certificate] [the most recent
[quarterly][annual] Compliance Certificate] in accordance with subsection 4.1(a)
and/or 4.1(b) of the Credit Agreement fairly present, in all material respects,
in accordance with GAAP the financial position and the results of operations of
Borrowers and their Subsidiaries as of the dates of and for the periods covered
by such financial statements (subject, in the case of interim financial
statements, to normal year-end adjustments and the absence of footnote
disclosure);

(b) to the best of such officer’s knowledge, each Credit Party and each of their
Domestic Subsidiaries, during the period covered by such financial statements,
has observed and performed all of their respective covenants and other
agreements in the Credit Agreement and the other Loan Documents to be observed,
performed or satisfied by them, and such officer had not obtained knowledge of
any Default or Event of Default [except as specified on the written attachment
hereto];

(c) Exhibit A hereto is a correct calculation of each of the financial covenants
contained in Article VI of the Credit Agreement (it being understood and agreed
that Exhibit A need only be completed with respect to Compliance Certificates
delivered concurrently with the delivery of the financial statements referred to
in Section 4.1(a) and 4.1(b) of the Credit Agreement);

 

1



--------------------------------------------------------------------------------

(d) since the Closing Date and except as disclosed in prior Compliance
Certificates delivered to Agent, no Credit Party has:

(i) changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary except as follows:             ;

(ii) acquired the assets with a fair market value in excess of $1,000,000 of, or
merged or consolidated with or into, any Person, except as follows:
            ; or

(iii) changed the address of its chief executive office, acquired fee simple
title to any real property or entered into any real property leases with rental
payments in excess of $20,000 per month, except as follows:             .

(e) attached hereto as Schedule 3.19 is an updated organizational chart,
delivered pursuant to the requirements set forth in Section 4.2(b) of the Credit
Agreement.

IN WITNESS WHEREOF, Borrower Representative has caused this Certificate to be
executed by one of its Responsible Officers this          day of
                    , 20    .

 

NxStage Medical, Inc., as Borrower Representative

 

By:

 

 

Its:

 

 

Note: Unless otherwise specified, all financial covenants are calculated for
Borrowers and their Subsidiaries on a consolidated basis in accordance with GAAP
and all calculations are without duplication.

 

2



--------------------------------------------------------------------------------

EXHIBIT A TO EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

Covenant 6.1 Liquidity

[6.1 Liquidity to be filled out prior to a Trigger Event]

 

Liquidity is defined as follows:

  

A. Availability

   $                

B. Unrestricted cash on hand at the Borrowers

   $                

Liquidity (Sum of A plus B)

   $                

Permitted Liquidity

   $ 7,000,000   

In Compliance

     [Yes/No ] 

Covenant 6.2 Fixed Charge Coverage

[6.2 Fixed Charge Coverage to be filled out after the occurrence of a Trigger
Event]

 

Fixed Charge Coverage is defined as follows:

        

Cash Flow (per Exhibit B)

   $                      

Fixed Charges:

        

Net Interest Expense:

        

A. Gross interest expense for such period paid or required to be paid in cash
(including all commissions, discounts, fees and other charges in connection with
letters of credit and similar instruments and net amounts paid or payable and/or
received or receivable under permitted Rate Contracts in respect of interest
rates) for the Borrowers and their Subsidiaries on a consolidated basis

   $                      

B. Interest income received in cash for such period

   $                      

Net Interest Expense (Difference of A minus B)

   $                      

Plus: Scheduled principal payments of Indebtedness during such period (other
than balloon payments)

   $                      

Taxes on or measured by income paid or payable in cash during such period

   $                      



--------------------------------------------------------------------------------

Fixed Charges

   $                

Fixed Charge Coverage (Cash Flow divided by Fixed Charges)

  

Required Fixed Charge Coverage

     1.20:1.00   

In Compliance

     [Yes/No ] 

 

2



--------------------------------------------------------------------------------

EXHIBIT B TO EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

 

For purposes of calculating Cash Flow, EBITDA is defined as follows:

  

Net income (or loss) for the applicable period of measurement of Borrowers and
their Subsidiaries on a consolidated basis determined in accordance with GAAP,
but excluding: (a) the income (or loss) of any Person which is not a Subsidiary
of a Borrower, except to the extent of the amount of dividends or other
distributions actually paid to a Borrower or any of its Subsidiaries in cash by
such Person during such period (b) the undistributed earnings of any Subsidiary
of any Borrower if the payment of dividends or similar distributions by that
Subsidiary is not permitted by operation of the terms of its charter or of any
agreement or Requirement of Law applicable to that Subsidiary; (c) the income
(or loss) of any Person accrued prior to the date it becomes a Subsidiary of a
Borrower or is merged into or consolidated with a Borrower or any of its
Subsidiaries or that Person’s assets are acquired by a Borrower or any of its
Subsidiaries; (d) any net gain from the collection of life insurance proceeds;
(e) any aggregate net gain or net loss from the sale, exchange, transfer or
other disposition of Property or assets not in the Ordinary Course of Business
of the Borrowers and their Subsidiaries, and related tax effects to the extent
included in that line item in accordance with GAAP; and (f) any other
extraordinary gains or losses of a Borrower or its Subsidiaries, and related tax
effects in accordance with GAAP

   $                

Plus:     

  All amounts deducted in calculating net income (or loss) for depreciation or
amortization (excluding amortization of deferred costs) for such period    $
                  Interest expense (less interest income) deducted in
calculating net income (or loss) for such period    $                   All
taxes (including tax credits) accrued or payable, on or measured by income to
the extent deducted in calculating net income (or loss) for such period    $
                  The amount of any non-cash deduction from net income as a
result of any grant of Stock of Stock Equivalents to employees    $             
  

 

3



--------------------------------------------------------------------------------

  Any non-recurring costs and expenses of a Borrower or its Subsidiaries which
are reasonably acceptable to the Agent    $                

Minus:      

  All non-cash income or gains (including without limitation, income arising
from the cancellation of Indebtedness.)    $                   EBITDA (used in
calculation of Cash Flow)    $                 For purposes of calculating Cash
Flow, Capital Expenditures and Unfinanced Capital Expenditures are defined as
follows:   

Capital Expenditures (defined as the aggregate of all expenditures and other
obligations for the twelve month period ending on the last day of the month
covered by such financial statements which should be capitalized under GAAP)

 

   $                  

Less, in each case, to the extent included above:

 

     (1)    net cash proceeds from dispositions permitted under the Credit
Agreement      (2)    All insurance proceeds and condemnation awards received on
account of any casualty or condemnation event to the extent any such amounts are
actually applied to replace, repair or reconstruct the damaged Property or
Property affected by the condemnation or taking in connection with such casualty
or condemnation event      (4)    That portion of the purchase price of a Target
in a Permitted Acquisition that constitutes a capital expenditure under GAAP   
  (5)    Expenditures included above reimbursed in cash during the applicable
period of measurement from any Person that is not a Loan Party or any Subsidiary
thereof and for which no Loan Party or Subsidiary thereof has any corresponding
obligation or liability to such Person with respect to such expenditure     
(6)    Portion of Capital Expenditures financed under Capital Leases or other
permitted Indebtedness (Indebtedness, for this purpose, does not include
drawings under the Revolving Loan Commitment)    Unfinanced Capital Expenditures
(defined as Capital Expenditures less items 1 thru 6 above) (used in calculation
of Cash Flow)    $                

 

4



--------------------------------------------------------------------------------

Cash Flow is defined as follows:

  

EBITDA for the applicable period of measurement:

   $                

Less: Unfinanced Capital Expenditures

   $                

Cash Flow (used in calculation of Fixed Charge Coverage)

   $                

 

5